Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF DECEMBER 20, 2013

 

by and among

 

TIER OPERATING PARTNERSHIP LP,

 

AS BORROWER,

 

KEYBANK NATIONAL ASSOCIATION,

 

JPMORGAN CHASE BANK, N.A.,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS AGENT,

 

KEYBANC CAPITAL MARKETS

 

AND

 

J. P. MORGAN SECURITIES LLC

 

AS CO-LEAD ARRANGERS AND BOOK RUNNERS,

 

JPMORGAN CHASE BANK, N.A.,

 

AS SYNDICATION AGENT

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,

 

FIFTH THIRD BANK

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

§1.1

Definitions

1

 

§1.2

Rules of Interpretation

29

 

§1.3

Excluded Properties

30

§2.

THE CREDIT FACILITY

30

 

§2.1

Revolving Credit Loans

30

 

§2.2

[Intentionally Omitted.]

31

 

§2.3

Facility Unused Fee

31

 

§2.4

Reduction and Termination of the Commitments

32

 

§2.5

Swing Loan Commitment

32

 

§2.6

Interest on Loans

34

 

§2.7

Requests for Revolving Credit Loans

35

 

§2.8

Funds for Loans

35

 

§2.9

Use of Proceeds

36

 

§2.10

Letters of Credit

36

 

§2.11

Increase in Total Commitment

39

 

§2.12

Extension of Maturity Date

42

 

§2.13

Defaulting Lenders

44

§3.

REPAYMENT OF THE LOANS

47

 

§3.1

Stated Maturity

47

 

§3.2

Mandatory Prepayments and Commitment Reduction

47

 

§3.3

Optional Prepayments

48

 

§3.4

Partial Prepayments

48

 

§3.5

Effect of Prepayments

48

§4.

CERTAIN GENERAL PROVISIONS

48

 

§4.1

Conversion Options

48

 

§4.2

Fees

49

 

§4.3

Funds for Payments

49

 

§4.4

Computations

51

 

§4.5

Suspension of LIBOR Rate Loans

51

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§4.6

Illegality

52

 

§4.7

Additional Interest

52

 

§4.8

Additional Costs, Etc.

52

 

§4.9

Capital Adequacy

53

 

§4.10

Breakage Costs

54

 

§4.11

Default Interest; Late Charge

54

 

§4.12

Certificate

54

 

§4.13

Limitation on Interest

55

 

§4.14

Certain Provisions Relating to Increased Costs

56

§5.

COLLATERAL SECURITY; GUARANTORS

57

 

§5.1

Collateral

57

 

§5.2

Appraisals; Adjusted Value

57

 

§5.3

Addition of Mortgaged Properties

57

 

§5.4

Release of Mortgaged Property

59

 

§5.5

Additional Guarantors

59

 

§5.6

Intentionally Omitted

60

 

§5.7

Release of Guarantor

60

§6.

REPRESENTATIONS AND WARRANTIES

60

 

§6.1

Corporate Authority, Etc.

60

 

§6.2

Governmental Approvals

61

 

§6.3

Title to Properties

61

 

§6.4

Financial Statements

62

 

§6.5

No Material Changes

62

 

§6.6

Franchises, Patents, Copyrights, Etc.

62

 

§6.7

Litigation

63

 

§6.8

No Material Adverse Contracts, Etc.

63

 

§6.9

Compliance with Other Instruments, Laws, Etc.

63

 

§6.10

Tax Status

63

 

§6.11

No Event of Default

63

 

§6.12

Investment Company Act

63

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§6.13

Intentionally Omitted

64

 

§6.14

Setoff, Etc.

64

 

§6.15

Certain Transactions

64

 

§6.16

Employee Benefit Plans

64

 

§6.17

Disclosure

64

 

§6.18

Place of Business

65

 

§6.19

Regulations T, U and X

65

 

§6.20

Environmental Compliance

65

 

§6.21

Subsidiaries; Organizational Structure

67

 

§6.22

Leases

67

 

§6.23

Property

67

 

§6.24

Brokers

69

 

§6.25

Other Debt

69

 

§6.26

Solvency

69

 

§6.27

No Bankruptcy Filing

69

 

§6.28

No Fraudulent Intent

69

 

§6.29

Transaction in Best Interests of Borrower and Guarantors; Consideration

70

 

§6.30

Contribution Agreement

70

 

§6.31

Representations and Warranties of Guarantors

70

 

§6.32

OFAC

70

§7.

AFFIRMATIVE COVENANTS

70

 

§7.1

Punctual Payment

70

 

§7.2

Maintenance of Office

71

 

§7.3

Records and Accounts

71

 

§7.4

Financial Statements, Certificates and Information

71

 

§7.5

Notices

74

 

§7.6

Existence; Maintenance of Properties

75

 

§7.7

Insurance; Condemnation

76

 

§7.8

Taxes; Liens

81

 

§7.9

Inspection of Properties and Books

82

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits

82

 

§7.11

Further Assurances

83

 

§7.12

Management

83

 

§7.13

Leases of the Property

83

 

§7.14

Business Operations

84

 

§7.15

[Intentionally Omitted.]

84

 

§7.16

Registered Servicemark

84

 

§7.17

Ownership of Real Estate

84

 

§7.18

Distributions of Income to Borrower

84

 

§7.19

Plan Assets

85

 

§7.20

OFP TRS Lease and OFP TRS Management Agreement

85

 

§7.21

Letters of Credit as Security Deposits

85

§8.

NEGATIVE COVENANTS

85

 

§8.1

Restrictions on Indebtedness

85

 

§8.2

Restrictions on Liens, Etc.

86

 

§8.3

Intentionally Omitted

88

 

§8.4

Merger, Consolidation

88

 

§8.5

Sale and Leaseback

88

 

§8.6

Compliance with Environmental Laws

89

 

§8.7

Distributions

90

 

§8.8

Asset Sales

91

 

§8.9

Restriction on Prepayment of Indebtedness

91

 

§8.10

Zoning and Contract Changes and Compliance

91

 

§8.11

Derivatives Contracts

91

 

§8.12

Transactions with Affiliates

92

 

§8.13

Equity Pledges

92

 

§8.14

Development

92

 

§8.15

Management Fees

92

§9.

FINANCIAL COVENANTS

92

 

§9.1

Borrowing Base

92

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§9.2

Consolidated Total Indebtedness to Total Asset Value

92

 

§9.3

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

93

 

§9.4

Minimum Consolidated Tangible Net Worth

93

 

§9.5

Liquidity

93

 

§9.6

Minimum Borrowing Base Requirement

93

§10.

CLOSING CONDITIONS

93

 

§10.1

Loan Documents

93

 

§10.2

Certified Copies of Organizational Documents

93

 

§10.3

Resolutions

93

 

§10.4

Incumbency Certificate; Authorized Signers

94

 

§10.5

Opinion of Counsel

94

 

§10.6

Payment of Fees

94

 

§10.7

Insurance

94

 

§10.8

Performance; No Default

94

 

§10.9

Representations and Warranties

94

 

§10.10

Proceedings and Documents

94

 

§10.11

Eligible Real Estate Qualification Documents

94

 

§10.12

Compliance Certificate and Borrowing Base Certificate

95

 

§10.13

Appraisals

95

 

§10.14

Consents

95

 

§10.15

Contribution Agreement

95

 

§10.16

Other

95

§11.

CONDITIONS TO ALL BORROWINGS

95

 

§11.1

Prior Conditions Satisfied

95

 

§11.2

Representations True; No Default

95

 

§11.3

Borrowing Documents

96

 

§11.4

Endorsement to Title Policy

96

 

§11.5

Future Advances Tax Payment

96

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

96

 

§12.1

Events of Default and Acceleration

96

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§12.2

Certain Cure Periods; Limitation of Cure Periods

99

 

§12.3

Termination of Commitments

100

 

§12.4

Remedies

100

 

§12.5

Distribution of Collateral Proceeds

100

 

§12.6

Collateral Account

101

§13.

SETOFF

102

§14.

THE AGENT

103

 

§14.1

Authorization

103

 

§14.2

Employees and Agents

103

 

§14.3

No Liability

103

 

§14.4

No Representations

104

 

§14.5

Payments

104

 

§14.6

Holders of Notes

105

 

§14.7

Indemnity

105

 

§14.8

Agent as Lender

105

 

§14.9

Resignation

105

 

§14.10

Duties in the Case of Enforcement

106

 

§14.11

Bankruptcy

107

 

§14.12

Request for Agent Action

107

 

§14.13

Reliance by Agent

107

 

§14.14

Approvals

107

 

§14.15

Borrower Not Beneficiary

108

 

§14.16

Reliance on Hedge Provider

108

§15.

EXPENSES

108

§16.

INDEMNIFICATION

109

§17.

SURVIVAL OF COVENANTS, ETC.

110

§18.

ASSIGNMENT AND PARTICIPATION

111

 

§18.1

Conditions to Assignment by Lenders

111

 

§18.2

Register

112

 

§18.3

New Notes

112

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

§18.4

Participations

112

 

§18.5

Pledge by Lender

113

 

§18.6

No Assignment by Borrower

113

 

§18.7

Disclosure

113

 

§18.8

Mandatory Assignment

114

 

§18.9

Amendments to Loan Documents

114

 

§18.10

Titled Agents

115

§19.

NOTICES

115

§20.

RELATIONSHIP

116

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

116

§22.

HEADINGS

117

§23.

COUNTERPARTS

117

§24.

ENTIRE AGREEMENT, ETC.

117

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

117

§26.

DEALINGS WITH THE BORROWER

118

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

118

§28.

SEVERABILITY

119

§29.

TIME OF THE ESSENCE

119

§30.

REPLACEMENT NOTES

119

§31.

NO THIRD PARTIES BENEFITED

119

§32.

PATRIOT ACT

120

§33.

NO UNWRITTEN AGREEMENTS

121

 

vii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

FORM OF REVOLVING CREDIT NOTE

 

 

 

Exhibit B

 

FORM OF SWING LOAN NOTE

 

 

 

Exhibit C

 

FORM OF JOINDER AGREEMENT

 

 

 

Exhibit D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

 

 

Exhibit E

 

FORM OF LETTER OF CREDIT REQUEST

 

 

 

Exhibit F

 

FORM OF BORROWING BASE CERTIFICATE

 

 

 

Exhibit G

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Exhibit H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

 

Exhibit I

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

 

Exhibit J

 

FORM OF ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT

 

 

 

Schedule 1.1

 

LENDERS AND COMMITMENTS

 

 

 

Schedule 1.2

 

SUBSIDIARY GUARANTORS

 

 

 

Schedule 1.3

 

EXCLUDED PROPERTIES

 

 

 

Schedule 1.4

 

EXISTING LETTERS OF CREDIT

 

 

 

Schedule 4.3

 

ACCOUNTS

 

 

 

Schedule 5.3

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

 

Schedule 6.3

 

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

 

Schedule 6.5

 

NO MATERIAL CHANGES

 

 

 

Schedule 6.6

 

TRADEMARKS, TRADENAMES

 

 

 

Schedule 6.10

 

UNPAID TAXES

 

 

 

Schedule 6.15

 

CERTAIN TRANSACTIONS

 

 

 

Schedule 6.21(a)

 

SUBSIDIARIES OF REIT

 

 

 

Schedule 6.21(b)

 

UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES

 

viii

--------------------------------------------------------------------------------


 

Schedule 6.22

 

LEASES

 

 

 

Schedule 6.23

 

PROPERTY

 

 

 

Schedule 6.25

 

MATERIAL LOAN AGREEMENTS

 

 

 

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

ix

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as of the
20th day of December, 2013, by and among TIER OPERATING PARTNERSHIP LP (formerly
known as Behringer Harvard Operating Partnership I LP), a Texas limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), JPMORGAN
CHASE BANK, N.A. (“JPM”), the other lending institutions which are parties to
this Agreement as “Lenders”, and the other lending institutions that may become
parties hereto pursuant to §18 (together with KeyBank, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders (the “Agent”), and
KEYBANC CAPITAL MARKETS and J. P. MORGAN SECURITIES LLC, as Co-Lead Arrangers
and Book Runners.

 

R E C I T A L S

 

WHEREAS, Borrower, KeyBank, individually and as administrative agent, and the
other parties thereto have entered into that certain Credit Agreement dated as
of October 25, 2011 (the “Original Credit Agreement”); and

 

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Original Credit Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1                        Definitions.  The following terms shall have the
meanings set forth in this §l or elsewhere in the provisions of this Agreement
referred to below:

 

111 Woodcrest.  The Real Estate located at 111 Woodcrest, Cherry Hill, New
Jersey.

 

1650 Arch Street.  The Real Estate located at 1650 Arch Street, Philadelphia,
Pennsylvania.

 

440 S. LaSalle.  The Real Estate located at 440 South LaSalle Street,
Chicago, Illinois.

 

5104 Eisenhower Boulevard.  The Real Estate located at 5104 Eisenhower
Boulevard, Tampa, Florida.

 

Account Control Agreement.  Each of the account control agreements from Borrower
or any Subsidiary Guarantor that is an owner of a Mortgaged Property in favor of
the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to Agent for the benefit of the Lenders a security interest in the
interest of the Borrower or such Subsidiary Guarantor, as the case may be, in
any operating accounts and security deposits with respect to a Mortgaged
Property, each such agreement to be in form and substance reasonably acceptable
to Agent.

 

Additional Commitment Request Notice.  See §2.11(a).

 

--------------------------------------------------------------------------------


 

Additional Guarantor.  Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.5.

 

Adjusted Consolidated EBITDA.  On any date of determination, the sum of (a) the
Consolidated EBITDA for the prior four (4) fiscal quarters most recently ended,
less (b) the Capital Reserve.

 

Adjusted Net Operating Income.  On any date of determination, Net Operating
Income from the Mortgaged Properties less Capital Reserve allocable to the
Mortgaged Properties for the prior four (4) fiscal quarters most recently
ended.  With respect to any Mortgaged Properties acquired less than four
(4) fiscal quarters prior to the date of determination, the Adjusted Net
Operating Income allocable to such Mortgaged Properties shall be determined
based on the Net Operating Income and Capital Reserve for all completed fiscal
quarters since the date of acquisition, annualized based on the number of
complete quarters since the date of acquisition.

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty percent (20%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty percent (20%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

 

Agreement.  This Amended and Restated Credit Agreement, including the Schedules
and Exhibits hereto.

 

Agreement Regarding Fees.  See §4.2.

 

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” market value basis, performed by an independent appraiser selected
by the Agent who is not an employee of REIT, Borrower or any of their
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the
rules and regulations

 

2

--------------------------------------------------------------------------------


 

adopted pursuant thereto and all other regulatory laws and policies (both
regulatory and internal) applicable to the Lenders and otherwise acceptable to
the Agent.

 

Appraised Value.  The “as-is” market value of a parcel of Real Estate determined
by the most recent Appraisal of such Real Estate, obtained pursuant to
§2.12(a)(vi),§5.2, §5.3 or §10.13; subject, however, to such changes or
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment.

 

Arranger.  KeyBanc Capital Markets and J. P. Morgan Securities LLC or any
successor.

 

Assignment and Acceptance Agreement.  See §18.1.

 

Assignment of Leases and Rents.  Each of the assignments of leases and rents
from Borrower or a Subsidiary Guarantor that is an owner of a Mortgaged Property
to the Agent, as it may be modified or amended, pursuant to which there shall be
assigned to the Agent for the benefit of the Lenders a security interest in the
interest of the Borrower or such Subsidiary Guarantor, as the case may be, as
lessor with respect to all Leases of all or any part of each Mortgaged Property,
each such assignment entered into after the date hereof to be substantially in
the form of the assignments of leases and rents delivered with respect to the
Initial Mortgaged Properties, with such changes thereto as Agent may reasonably
require as a result of state law or practice.

 

Authorized Officer.  Any of the following Persons:  Scott Fordham, Bill Reister,
Tom Simon, Telisa Schelin and such other Persons as Borrower shall designate in
a written notice to Agent.

 

Balance Sheet Date.  September 30, 2013.

 

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate.  The greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.5%) above the Federal Funds
Effective Rate, or (c) LIBOR for an Interest Period of one (1) month plus one
percent (1%).  The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.  Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.

 

Base Rate Loans.  Loans bearing interest calculated by reference to the Base
Rate, including, without limitation, the Swing Loans.

 

Borrower.  Tier Operating Partnership LP (formerly known as Behringer Harvard
Operating Partnership I LP), a Texas limited partnership.

 

3

--------------------------------------------------------------------------------


 

Borrowing Base.  The Initial Mortgaged Properties plus any assets subsequently
added as Mortgaged Properties pursuant to §5.3 of this Agreement and minus any
Mortgaged Properties subsequently released pursuant to §5.4 of this Agreement.

 

Borrowing Base Appraised Value Limit.  The Borrowing Base Appraised Value Limit
for Eligible Real Estate owned by the Borrower or any Subsidiary Guarantor
included in the Borrowing Base shall be the amount which is sixty-five percent
(65%) of the sum of the Appraised Values of each Mortgaged Property as most
recently determined under §2.12(a)(vi), §2.12(b)(vi), §5.2, §5.3 or §10.13, as
applicable.

 

Borrowing Base Availability.  At any time, the amount which is the lesser of
(a) the Borrowing Base Appraised Value Limit, and (b) the Debt Service Coverage
Amount for the Mortgaged Properties included in the Borrowing Base.

 

Borrowing Base Certificate.  See §7.4(c).

 

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

 

Building.  With respect to each Mortgaged Property or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve.  For any period of four (4) consecutive fiscal quarters with
respect to any Real Estate, the product of (i) the aggregate number of gross
square feet of improvements contained in such Real Estate owned or ground leased
by the REIT and its Subsidiaries as of the last day of the immediately preceding
calendar quarter multiplied by (ii) $0.25.  The Capital Reserve shall be
calculated for the REIT and its Subsidiaries on a consolidated basis.

 

Capitalization Rate.  7.5%.

 

Capitalized Lease.  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capital Lease Obligations.  With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.

 

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof

 

4

--------------------------------------------------------------------------------


 

having maturities of not more than one year from such date, (ii) time deposits
and certificates of deposits having maturities of not more than one year from
such date and issued by any domestic commercial bank having, (A) senior long
term unsecured debt rated at least BBB+ or the equivalent thereof by S&P or Baa1
or the equivalent thereof by Moody’s and (B) capital and surplus in excess of
$100,000,000.00; (iii) commercial paper or municipal bonds rated at least A 1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

 

Centreport Office Center.  The Real Estate located at 14760-14770 Trinity
Boulevard, Fort Worth, Texas.

 

CERCLA.  The Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended.

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)                                 following the IPO Event, any Person
(including a Person’s Affiliates and associates) or group (as that term is
understood under Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the rules and regulations thereunder), shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);

 

(b)                                 as of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT or the Borrower
consists of individuals who were not either (i) directors or trustees of REIT or
the Borrower as of the corresponding date of the previous year, or (ii) selected
or nominated to become directors or trustees by the Board of REIT or the
Borrower of which a majority consisted of individuals described in
clause (b)(i) above, or (iii) selected or nominated to become directors or
trustees by the Board of REIT or the Borrower, of which a majority consisted of
individuals described in clause (b)(i) above and individuals described in
clause (b)(ii) above (excluding, in the case of both clause (ii) and
(iii) above, any individual whose initial nomination for, or assumption of
office as, a member of the Board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors or trustees by any Person or group other than a solicitation for the
election of one or more directors or trustees by or on behalf of the Board); or

 

(c)                                  REIT or the Borrower consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
§8.4); or

 

(d)                                 the Borrower shall no longer be directly or
indirectly eighty percent (80%) owned and controlled by REIT; or

 

(e)                                  the Borrower fails to own, directly or
indirectly, free of any lien, encumbrance or other adverse claim, at least one
hundred percent (100%) of the economic, voting and beneficial

 

5

--------------------------------------------------------------------------------


 

interest of each Subsidiary Guarantor (subject to the terms of §5.7 regarding
the release of Subsidiary Guarantors); or

 

(f)                                   Any of Scott Fordham, Bill Reister, Tom
Simon, Jim Sharp and Telisa Webb Schelin shall die or become disabled or
otherwise cease to be active on a daily basis in the management of the Borrower
or serve as board members of the Borrower, and such event results in fewer than
two (2) of such individuals, being active on a daily basis in the management of
the Borrower or serving as board members of the Borrower; provided that if fewer
than two (2) of such individuals shall continue to be active on a daily basis in
the management of the Borrower, it shall not be a “Change of Control” if a
replacement executive of comparable experience and reasonably satisfactory to
the Agent shall have been retained within six (6) months of such event such that
there are not fewer than two (2) such individuals active in the daily management
of Borrower or serving as board members of the Borrower.

 

Closing Date.  The first date on which all of the conditions set forth in §10
have been satisfied.

 

Code.  The Internal Revenue Code of 1986, as amended.

 

Collateral.  All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests and liens created by
the Security Documents, including, without limitation, the Mortgaged Properties.

 

Collateral Account.  A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

Commitment.  With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Revolving
Credit Loans (other than Swing Loans) to the Borrower, to participate in Letters
of Credit for the account of the Borrower and to participate in Swing Loans to
the Borrower, as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Commitment Increase.  An increase in the Total Commitment to not more than
$500,000,000.00 pursuant to §2.11.

 

Commitment Increase Date.  See §2.11(a).

 

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment Percentage of each Lender
shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.) and
any successor statute.

 

6

--------------------------------------------------------------------------------


 

Company.  Any Person which directly or indirectly owns Mortgaged Property in
which the Borrower directly owns an Equity Interest and through which the
Borrower receives or is entitled to receive Distributions with respect to such
Real Estate.

 

Compliance Certificate.  See §7.4(c).

 

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.

 

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis.

 

Consolidated Fixed Charges.  On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of four (4) fiscal quarters
most recently ended (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of
REIT, the Borrower and their respective Subsidiaries during such period, other
than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period.  Such Person’s Equity Percentage in the fixed charges referred to above
of its Unconsolidated Affiliates shall be included in the determination of
Consolidated Fixed Charges.  Consolidated Fixed Charges of a Person and its
Subsidiaries relating to Indebtedness that has been Defeased shall not be deemed
part of Consolidated Fixed Charges.

 

Consolidated Interest Expense.  On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of four (4) fiscal quarters most recently ended, plus
(b) such Person’s Equity Percentage of Interest Expense of its Unconsolidated
Affiliates for such period.

 

Consolidated Tangible Net Worth.  The amount by which Total Asset Value exceeds
Consolidated Total Indebtedness.

 

Consolidated Total Indebtedness.  All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates.  Indebtedness or other
liabilities of a Person and its Subsidiaries that would otherwise be included in
Consolidated Total Indebtedness that has been Defeased or paid shall not be
deemed part of Consolidated Total Indebtedness.

 

7

--------------------------------------------------------------------------------


 

Contribution Agreement.  That certain Amended and Restated Contribution
Agreement dated of even date herewith among the Borrower, the Guarantors and
each Additional Guarantor which may hereafter become a party thereto, as the
same may be modified, amended or ratified from time to time.

 

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Debt Service Coverage Amount.  At any time determined by Agent, an amount equal
to the maximum principal loan amount amortized over a thirty (30) year period
which, when bearing interest at a rate per annum equal to the greater of (i) the
then-current annual yield on ten (10) year obligations issued by the United
States Treasury most recently prior to the date of determination plus two
hundred (200) basis points (2.0%) and (ii) six and one-half percent (6.5%),
would be payable by the monthly principal and interest payment amount resulting
from dividing (a) Adjusted Net Operating Income from the Mortgaged Properties
divided by 1.35, by (b) 12.  Attached hereto as Schedule 9 is an example of the
calculation of Debt Service Coverage Amount (such example is meant only as an
illustration based upon the assumptions set forth in such example, and shall not
be interpreted so as to limit the Agent in its good faith determination of the
Debt Service Coverage Amount hereunder).  The determination of the Debt Service
Coverage Amount and the components thereof by the Agent shall, so long as the
same shall be determined in good faith, be conclusive and binding absent
demonstrable error.

 

Default.  See §12.1.

 

Default Rate.  See §4.11.

 

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent,
(b) (i) has notified the Borrower, the Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure is subject to a good faith dispute,
(c) has failed, within two (2) Business Days after request by the Agent, to
confirm in a manner reasonably satisfactory to the Agent that it will comply
with its funding obligations; provided that, notwithstanding the provisions of
§2.13, such Lender shall cease to be a Defaulting Lender upon the Agent’s
receipt of confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,

 

8

--------------------------------------------------------------------------------


 

charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority (including any
agency, instrumentality, regulatory body, central bank or other authority) so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts of the United States or from the
enforcement of judgments or writs of attachment of its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made with such Person).  Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to §2.13(g)) upon delivery of written notice of such determination to
the Borrower and each Lender.

 

Defeased.  Indebtedness is deemed “Defeased” when it has been defeased in
accordance with its terms.

 

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

 

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Chatham Financial, the Agent or any Lender).

 

Development Property.  Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which (a) such Person is pursuing construction of one or
more buildings for use as an office building and for which construction is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of the
Borrower or its Subsidiaries, and (b) remains less than eighty percent (80%)
leased (based on Net Rentable Area; provided that any Real Estate will no longer
be considered to be a Development

 

9

--------------------------------------------------------------------------------


 

Property on the date on which all improvements related to the development of
such Development Property have been substantially completed (excluding tenants
improvements) for twelve (12) months.

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of REIT, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding.  Distributions from any Subsidiary of Borrower to
Borrower or REIT shall be excluded from this definition.  A Distribution shall
not be deemed to include share withholding allowed under stock awards to
employees of REIT or its Subsidiaries pursuant to equity compensation programs
in the ordinary course of business in order to satisfy applicable withholding
tax obligations of such employees.

 

Dividend Reinvestment Proceeds.  All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

 

EBITDA.  For any period (without duplication), the consolidated Net Income (or
Loss) (excluding any extraordinary gains or losses) of the REIT and its
Subsidiaries plus, to the extent deducted in calculating consolidated net
income, depreciation, amortization, other non-cash items including straight line
rent adjustments, losses on early extinguishment of debt, asset impairments,
non-recurring losses, Interest Expense, and federal and state income tax
expense, and minus, to the extent added in calculating consolidated Net Income,
any gains on early extinguishment of debt, non-recurring gains and non cash
items.  EBITDA shall include (without duplication) the Equity Percentage of
EBITDA for the REIT’s Unconsolidated Affiliates.  EBITDA shall not include any
income or other items from assets which are pledged for Indebtedness that has
been Defeased.

 

Eligible Real Estate.  Real Estate:

 

(a)                                 which is wholly-owned in fee by the Borrower
or a Subsidiary Guarantor;

 

10

--------------------------------------------------------------------------------


 

(b)                                 which is located within the contiguous 48
States of the continental United States or the District of Columbia;

 

(c)                                  which is improved by an income-producing
office property;

 

(d)                                 as to which all of the representations set
forth in §6 of this Agreement concerning Mortgaged Property are true and
correct;

 

(e)                                  as to which the Agent has received and
approved all Eligible Real Estate Qualification Documents, or will receive and
approve them prior to inclusion of such Real Estate in the Borrowing Base; and

 

(f)                                   as to which, notwithstanding anything to
the contrary contained herein, but subject to the last sentence of §5.3, the
Agent and the Required Lenders have approved for inclusion in the Borrowing
Base.

 

Eligible Real Estate Qualification Documents.  See Schedule 5.3 attached hereto.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

 

Environmental Engineer.  Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

Environmental Laws.  As defined in the Indemnity Agreement.

 

Equity Interests.  With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

 

Equity Offering.  The issuance and sale after the Closing Date by the Borrower
or any of its Subsidiaries or REIT of any equity securities of such Person
(other than equity securities issued to Borrower, REIT or any one or more of
their Subsidiaries in their respective Subsidiaries); provided however that
Equity Interests in the REIT issued in connection with the REIT’s DRIP plan
shall not be deemed to be an Equity Offering.

 

Equity Percentage.  The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate, which shall be
calculated as the

 

11

--------------------------------------------------------------------------------


 

greater of (a) the REIT’s direct or indirect nominal capital ownership interest
in the Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents, and (b) the REIT’s direct or indirect economic
ownership interest in the Unconsolidated Affiliate reflecting the REIT’s current
allocable share of income and expenses of the Unconsolidated Affiliate.

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

 

Event of Default.  See §12.1.

 

Excluded FATCA Tax.  Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

Excluded Hedge Obligations.  With respect to any Guarantor, any Hedge
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Hedge Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Hedge Obligation.  If a Hedge Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedge Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

Excluded Properties.  Each of the properties described on Schedule 1.3 hereto.

 

Existing Letters of Credit.  The Letters of Credit issued by Issuing Lender and
described on Schedule 1.4 hereto.

 

Extension Request.  See §2.12.

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

12

--------------------------------------------------------------------------------


 

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

 

Funds from Operations.  With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period plus (c) acquisition expenses, plus (d) other
non-cash items (other than amortization of deferred financing costs, straight
line rent and other above and below market rent adjustments), all after
adjustment for unconsolidated partnerships and joint ventures.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.

 

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.

 

Governmental Authority.  Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Gross Rents.  For any Real Estate and for a given period and without
duplication, the sum of (a) an amount equal to the sum of base rent, percentage
rent, common area and other tenant reimbursements or pass-throughs (including
utilities and taxes), signage rent, storage rent and contract parking fees that
are due and payable under a Lease and are received in the ordinary course of
business from tenants (excluding prepaid rents not for the current period,
revenues and security

 

13

--------------------------------------------------------------------------------


 

deposits except to the extent applied in satisfaction of tenants’ obligations
for rent), rent for meeting rooms and hotel income, plus (b) the minimum base
rent (based on year one base rental payment obligations adding back the value of
any rental abatement for such period) for tenants that are in occupancy and will
be commencing the payment of rent within twelve (12) months of occupancy, plus
(c) (i) termination fee income from the termination of Leases of all Real Estate
other than Leases of the Mortgaged Property, and (ii) termination fee income
earned from the termination of Leases of the Mortgaged Property in accordance
with the terms of the Loan Documents in an amount not to exceed $500,000.00 per
fiscal quarter (provided that any termination fee income earned in a fiscal
quarter in excess of such limit shall not be included in any subsequent quarter,
and provided further that at such time as rent or other payments from another
tenant with respect to the premises to which such termination fee relates is
included in Gross Rents, no termination fee income relating to such premises
shall thereafter be included in Gross Rents (but termination fee income may be
included for the period prior to commencement of payments of such rent or other
payments)), minus (d) income from tenants in bankruptcy but that have not
unconditionally and finally affirmed or assumed their lease in such bankruptcy
proceeding and income from tenants under Leases where the tenant is in monetary
default with respect to any regularly scheduled payments (such as base rent and
scheduled payments of pass-through or other costs reimbursements, but excluding
payment for work orders, direct utility recovery and CAM reconciliations) for
more than 60 days.  Notwithstanding anything to the contrary in this Agreement
to the contrary, if rent from a tenant in bankruptcy has been excluded from the
calculation of Gross Rents pursuant to clause (d) above but the tenant in
bankruptcy subsequently affirms its lease, then effective as of the date such
lease was affirmed, all rent paid by such tenant shall be included in Gross
Rents to the extent it was previously excluded in accordance with
clause (d) above.  For the avoidance of doubt, with respect to the space in 440
S. LaSalle leased by TRS Lessee, Gross Rents shall only include the amount of
rent and percentage rent paid by TRS Lessee to One Financial Place Property LLC
under the OFP TRS Lease, and not any other amounts paid to or earned by TRS
Lessee.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

Guarantor.  Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

 

Guaranty.  The Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by REIT, the Subsidiary Guarantors
and each Additional Guarantor in favor of the Agent and the Lenders, as the same
may be modified, amended or ratified, such Guaranty to be in form and substance
satisfactory to the Agent.

 

Hazardous Substances.  As defined in the Indemnity Agreement.

 

Hedge Obligations.  All obligations of Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified, and which shall include, without limitation, any obligation
to pay or perform

 

14

--------------------------------------------------------------------------------


 

under any agreement, contract or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act.  Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

 

Highest Lawful Rate.  With respect to Agent or any Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to Agent or such Lenders which are currently in effect or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.  On each day, if any, that Texas law establishes the
Highest Lawful Rate, the Highest Lawful Rate shall be the “weekly ceiling” (as
defined in Section 303 of the Texas Finance Code) for that day.

 

Increase Notice.  See §2.11(a).

 

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests); (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a written
claim is made with respect thereto, and then shall be included only to the
extent of the anticipated liability determined in accordance with GAAP (or prior
to any determination by REIT’s independent auditors of such amount, only to the
extent of the anticipated liability reasonably determined by Borrower of such
amount, such amount to be reasonably acceptable to Agent)), including liability
of a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another

 

15

--------------------------------------------------------------------------------


 

Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation; and (j) such
Person’s pro rata share of the Indebtedness (based upon its Equity Percentage in
such Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person;
provided that Indebtedness that would otherwise meet one of the requirements
above that has been Defeased shall not be deemed Indebtedness.  “Indebtedness”
shall be adjusted to remove any impact of intangibles pursuant to FAS 141, as
issued by the Financial Accounting Standards Board in June of 2001.

 

Indemnity Agreement.  The Amended and Restated Indemnity Agreement Regarding
Hazardous Materials made by the Borrower and Guarantors, in favor of the Agent
and the Lenders, as the same may be modified, amended or ratified, pursuant to
which the Borrower and each Guarantor agrees to indemnify the Agent and the
Lenders with respect to Hazardous Substances and Environmental Laws.

 

Initial Mortgaged Properties.  The Initial Mortgaged Properties shall include,
collectively, 440 S. LaSalle, Three Eldridge Place, 5104 Eisenhower Boulevard,
Centreport Office Center, 1650 Arch Street and 111 Woodcrest.

 

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

 

Interest Expense.  On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, total interest
expense accruing on Indebtedness of the REIT and its Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts, but excluding capitalized interest funded from an
interest reserve under a construction loan), determined in accordance with GAAP,
and including (without duplication) the Equity Percentage of Interest Expense
for the REIT’s Unconsolidated Affiliates.

 

Interest Payment Date.  As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

 

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter, and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period with respect to a
LIBOR Rate Loan would otherwise end on a day that is not a LIBOR Business Day,
such Interest Period shall end on the next succeeding LIBOR Business Day, unless
such next succeeding LIBOR Business Day occurs in the next calendar

 

16

--------------------------------------------------------------------------------


 

month, in which case such Interest Period shall end on the next preceding LIBOR
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London;

 

(ii)                                  if the Borrower shall fail to give notice
as provided in §4.1, the Borrower shall be deemed to have requested a
continuation of the affected LIBOR Rate Loan as a Base Rate Loan on the last day
of the then current Interest Period with respect thereto;

 

(iii)                               any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
applicable calendar month; and

 

(iv)                              no Interest Period relating to any LIBOR Rate
Loan shall extend beyond the Maturity Date.

 

Interest Rate Hedge.  An interest rate swap or interest cap agreement providing
interest rate protection for interest payable at a variable rate.

 

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee.  In determining the aggregate amount of Investments
outstanding at any particular time:  (a) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) shall be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

IPO Event.  A public Equity Offering of equity interests of REIT, the shares of
such offering being listed on the New York Stock Exchange or such other national
exchange approved by the Agent, such approval not to be unreasonably withheld.

 

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement.  The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit C hereto.

 

17

--------------------------------------------------------------------------------


 

JPM.  As defined in the preamble hereto.

 

KeyBank.  As defined in the preamble hereto.

 

Land Assets.  Land held for the development of an office building with respect
to which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

 

Lease Notice.  See §7.13.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lease Summaries.  Summaries or abstracts of the material terms of the Leases. 
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.

 

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18) or becomes a Lender
pursuant to §2.11.  The Issuing Lender and the Swing Loan Lender shall each be a
Lender, as applicable.

 

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

 

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Lender (other than the Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the Lender acting as the Issuing Lender shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Lenders other than the Lender acting as the Issuing Lender of their
participation interests under such Section.

 

Letter of Credit Request.  See §2.10(a).

 

LIBOR.  For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to

 

18

--------------------------------------------------------------------------------


 

such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations.  If such service no longer reports such rate or Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Agent in the London Interbank Market, Loans shall accrue
interest at the Base Rate plus two percent (2.0%).  For any period during which
a Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall
be equal to the amount determined above divided by an amount equal to 1 minus
the Reserve Percentage.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to LIBOR.

 

Lien.  See §8.2.

 

Liquidity.  As of any date of determination, the sum of (a) Borrower’s
Unrestricted Cash and Cash Equivalents, plus (b) the amount of the Commitment
which may be borrowed by Borrower.

 

Loan Documents.  This Agreement, the Notes, the Letter of Credit Request, the
Security Documents, the Subordination of Management Agreement, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

 

Loan Request.  See §2.7.

 

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans) and a Swing Loan (or Loans)), as the case may
be, to be made by the Lenders hereunder.  All Loans shall be made in Dollars. 
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10(a).

 

Majority Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51%) of the
Total Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Major Tenant.  A tenant of the Borrower or any Subsidiary Guarantor which leases
space in a Mortgaged Property pursuant to a Lease which entitles it to occupy
30,000 square feet or more of the Net Rentable Area of such Mortgaged Property. 
Agent may in its discretion aggregate any and all Leases to Affiliates to
determine whether such Leases should be treated as a Major Lease.

 

19

--------------------------------------------------------------------------------


 

Management Agreements.  Agreements to which any Person that owns a Mortgaged
Property is a party, whether written or oral, providing for the management of
the Mortgaged Properties or any of them.

 

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the creation, perfection and
priority of any Liens of Agent in the Collateral; or (d) the rights or remedies
of Agent or the Lenders thereunder.

 

Maturity Date.  June 20, 2017, as such date may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

 

Moody’s.  Moody’s Investor Service, Inc.

 

Mortgaged Property or Mortgaged Properties.  At the time of determination, the
Eligible Real Estate owned by the Borrower or a Subsidiary Guarantor that is
security for the Obligations pursuant to the Mortgages (including, without
limitation, as of the Closing Date, the Initial Mortgaged Properties).

 

Mortgages.  The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Lenders
(or to trustees named therein acting on behalf of the Agent for the benefit of
the Lenders), as the same may be modified or amended, pursuant to which the
Borrower or a Subsidiary Guarantor has conveyed or granted a mortgage lien upon
or a conveyance in fee simple of an Initial Mortgaged Property or any other
Mortgaged Property, as security for the Obligations, each such mortgage entered
into after the date hereof to be substantially in the form of the mortgages,
deeds to secure debt and/or deeds of trust, as applicable, delivered with
respect to the Initial Mortgaged Properties, with such changes thereto as Agent
may reasonably require as a result of state law or practice.

 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith.  Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner.

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the Gross Rent for such Real Estate for such period
minus (b) all Operating Expenses paid or accrued for such Real Estate for such
period.

 

20

--------------------------------------------------------------------------------


 

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

 

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness.  With respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non Recourse Exclusions until
a claim is made with respect thereto, and then such Indebtedness shall not
constitute Non Recourse Indebtedness only to the extent of the amount of such
claim) is contractually limited to specific assets of such Person encumbered by
a Lien securing such Indebtedness or (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person.  A loan secured by multiple properties
owned by Single Asset Entities shall be considered Non Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross defaulted and
cross collateralized with the loans to such other Single Asset Entities.

 

Notes.  Collectively, the Revolving Credit Notes and the Swing Loan Note.

 

Notice.  See §19.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

Occupancy Level.  With respect to Real Estate at any time, the ratio, expressed
as a percentage, of (a) the Net Rentable Area of such Real Estate actually
leased by bona fide tenants who have taken possession of the leased premises
that are not affiliated with the REIT or the Borrower, or leased by a property
manager of such Real Estate (subject to the terms of the following sentence)
pursuant to binding leases as to which no monetary default with respect to any
regularly scheduled payments (such as base rent and scheduled payments of
pass-through or other costs

 

21

--------------------------------------------------------------------------------


 

reimbursements, but excluding payment for work orders, direct utility recovery
and CAM reconciliations) has occurred and has continued unremedied for 60 or
more days to (b) the aggregate Net Rentable Area of such Real Estate.  The
existing lease to the REIT for the REIT’s Louisville office, and any subsequent
lease to the REIT of equal or lesser square footage for the same purpose will be
considered a bona fide lease as will any space for 5,500 square feet or less of
Net Rentable Area used by or leased to a property manager for providing property
management services to any Real Estate owned by REIT, Borrower or their
Subsidiaries.

 

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations.  Liabilities and obligations of REIT, the
Borrower or any of their respective Subsidiaries or any other Person in respect
of “off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet
Rules) which REIT would be required to disclose in the “Management’s Discussion
and Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefor). 
As used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33 8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).

 

OFP TRS Lease.  That certain Lease (Hotel) dated as of July 14, 2006, by and
between One Financial Place Property LLC, as landlord, and TRS Lessee, as
tenant, as amended by First Amendment to Lease (Hotel) dated as of December 31,
2009, and that certain Lease (Fitness Center) dated as of July 14, 2006, by and
between One Financial Place Property LLC, as landlord, and TRS Lessee, as
tenant, as amended by First Amendment to Lease (Hotel) dated as of December 31,
2009.

 

OFP TRS Management Agreement.  That certain Hotel and Club Management Agreement
dated as of July 1, 2009, by and between One Financial Place Property LLC and
Kemper Sports Management, Inc., an Illinois corporation, as amended by First
Amendment to Hotel and Club Management Agreement dated July 8, 2011, to be
effective as of July 1, 2009, by and between TRS Lessee and Kemper Sports
Management, Inc.

 

Operating Expenses.  For any period of calculation for any Real Estate, all
reasonable and necessary expenses of operating such Real Estate in the ordinary
course of business which are paid in cash or are customarily accrued monthly and
paid in the subsequent month (provided that in no event shall there be any
double-counting of such expenses for any period or periods) (or with respect to
real estate taxes and insurance premiums not paid monthly, accrued amounts for
such items for the applicable period) to any third party and which are directly
associated with and properly allocable to such property for such period,
including ad valorem real estate taxes and assessments, insurance premiums,
maintenance and repair costs of a non-capital nature, and management fees equal
to the greater of actual management fees or three percent (3.0%) of Gross Rents,
excluding, however, any extraordinary or nonrecurring expenses, any sums paid or
amounts payable on account of the Obligations or other Indebtedness, any closing
costs, payments or expenses for which a Person is or is to be reimbursed from
proceeds of the Obligations or other

 

22

--------------------------------------------------------------------------------


 

Indebtedness, any deduction for depreciation or amortization of property taken
or noted on a Person’s financial statements or tax returns or any other noncash
item, or any income taxes of such Person.

 

Original Credit Agreement.  As defined in the Recitals of this Agreement.

 

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Pledge Agreement.  The Pledge Agreement dated as of October 25, 2011 made by
Borrower in favor of Agent for the benefit of the Lenders, as the same may be
amended, restated, supplemented or otherwise modified.

 

Potential Collateral.  Any property of the Borrower or a Wholly Owned Subsidiary
which is not at the time included in the Collateral and which consists of
(i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Required Lenders and the
completion and delivery of Eligible Real Estate Qualification Documents.

 

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT.  Preferred Distributions shall not include dividends or
distributions:  (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; (b) paid or payable
to the Borrower or any of its Subsidiaries; or (c) constituting or resulting in
the redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

23

--------------------------------------------------------------------------------


 

Real Estate.  All real property, including, without limitation, the Mortgaged
Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries.  Recourse Indebtedness shall not include Non
Recourse Indebtedness, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto and then shall be included
only to the extent of the anticipated liability for such claim determined in
accordance with clause (h) of the definition of Indebtedness.

 

Register.  See §18.2.

 

REIT.  TIER REIT, Inc. (formerly known as Behringer Harvard REIT I, Inc.), a
Maryland corporation.

 

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

 

Related Fund.  With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Release.  Any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of property in the ordinary course of business, and in any event in
compliance with all Environmental Laws) of Hazardous Substances.

 

Rent Roll.  A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Mortgaged Property, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information in substantially the form presented to Agent prior to the
date hereof or in such other form as may be reasonably acceptable to the Agent.

 

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

24

--------------------------------------------------------------------------------


 

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $260,000,000.00 (subject to increase as provided in §2.11) to be made
by the Lenders hereunder as more particularly described in §2.  Without limiting
the foregoing, Revolving Credit Loans shall also include Revolving Credit Loans
made pursuant to §2.10(f).

 

Revolving Credit Notes.  See §2.1(b).

 

SEC.  The federal Securities and Exchange Commission.

 

Secured Debt.  With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness of such Persons on a Consolidated basis outstanding at such date
and that is secured in any manner by any Lien.

 

Security Documents.  Collectively, the Joinder Agreements, the Account Control
Agreement, the Mortgages, the Assignments of Leases and Rents, the Indemnity
Agreement, the Guaranty, the UCC-1 financing statements and any further
collateral assignments to the Agent for the benefit of the Lenders.

 

Single Asset Entity.  A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non Recourse Indebtedness (except
for Non Recourse Exclusions).

 

S&P.  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc.

 

State.  A state of the United States of America and the District of Columbia.

 

Subordination, Attornment and Non-Disturbance Agreement.  An agreement among the
Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease
pursuant to which such tenant agrees to subordinate its rights under the Lease
to the applicable Mortgage and agrees to recognize the Agent or its successor in
interest as landlord under the Lease in the event of a foreclosure under such
Mortgage, and the Agent agrees to not disturb the possession of such tenant,
such agreement to be in form and substance reasonably satisfactory to Agent.

 

Subordination of Management Agreement.  An agreement pursuant to which a
Management Agreement is assigned to Agent and a manager of a Mortgaged Property
subordinates

 

25

--------------------------------------------------------------------------------


 

its rights under a Management Agreement to the Loan Documents, such agreement to
be in the form of Exhibit J attached hereto and made a part hereof, with such
changes thereto as Agent may approve, if the manager is HPT Management Services
LLC prior to the buyout by REIT or any of its Subsidiaries of HPT Management
Services LLC, or if in any other circumstance in such form as Agent may
reasonably require.

 

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

Subsidiary Guarantors.  Initially, those Persons described on Schedule 1.2
hereto and each Additional Guarantor.  Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.

 

Survey.  An instrument survey of each parcel of Mortgaged Property prepared by a
registered land surveyor certified to Agent and the Title Company and which
shall show the location of all buildings, structures, easements and utility
lines on such property, shall be sufficient to remove the standard survey
exception from the Title Policy, shall show that all buildings and structures
are within the lot lines of the Mortgaged Property and shall not show any
encroachments by others (or to the extent any encroachments are shown, such
encroachments shall be acceptable to the Agent in its reasonable discretion),
shall show rights of way, adjoining sites, establish building lines and street
lines, the distance to and names of the nearest intersecting streets and such
other details as the Agent may reasonably require; and shall show whether or not
the Mortgaged Property is located in a flood hazard district as established by
the Federal Emergency Management Agency or any successor agency or is located in
any flood plain, flood hazard or wetland protection district established under
federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.

 

Swing Loan.  See §2.5(a).

 

Swing Loan Commitment.  The sum of $25,000,000.00, as the same may be changed
from time to time in accordance with the terms of this Agreement.

 

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Note.  See §2.5(b).

 

Syndication Agent.  JPM.

 

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily,

 

26

--------------------------------------------------------------------------------


 

for public or quasi-public use under the power of eminent domain, by reason of
any public improvement or condemnation proceeding, or in any other manner or any
damage or injury or diminution in value through condemnation, inverse
condemnation or other exercise of the power of eminent domain.

 

Three Eldridge Place.  The Real Estate located at 737 Eldridge Parkway, Houston,
Texas.

 

Titled Agents.  The Arranger, the Syndication Agent or any documentation agent.

 

Title Insurance Company.  Chicago Title Insurance Company and/or any other title
insurance company or companies approved by the Agent and the Borrower.

 

Title Policy.  With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Mortgaged Property insuring the priority of the Mortgage
thereon and that the Borrower or a Subsidiary Guarantor, as applicable, holds
marketable or indefeasible (with respect to Texas) fee simple title to such
parcel, subject only to the encumbrances acceptable to Agent in its reasonable
discretion and which shall not contain standard exceptions for mechanics liens,
persons in occupancy (other than tenants as tenants only under Leases) or
matters which would be shown by a survey, shall not insure over any matter
except to the extent that any such affirmative insurance is acceptable to the
Agent in its reasonable discretion, and shall contain (a) a revolving credit
endorsement and (b) such other endorsements and affirmative insurance as the
Agent may reasonably require and is available in the State in which the
Mortgaged Property is located, including but not limited to (i) a comprehensive
endorsement, (ii) a variable rate of interest endorsement, (iii) a usury
endorsement, (iv) a doing business endorsement, (v) an ALTA form 3.1 zoning
endorsement, (vi) a “tie-in” endorsement relating to all Title Policies issued
by such Title Insurance Company in respect of other Mortgaged Property,
(vii) “first loss” and “last dollar” endorsements, and (viii) a utility location
endorsement.

 

Total Asset Value.  On a Consolidated basis for REIT, the Borrower and their
respective Subsidiaries, Total Asset Value shall mean at any time the sum of
(without duplication with respect to any Real Estate):

 

(i)                                     with respect to any Real Estate owned by
REIT, the Borrower or any of their respective Subsidiaries which as of the end
of the applicable calendar quarter has an Occupancy Level of not less than 85%,
an amount equal to (x) the Net Operating Income attributable to such Real Estate
for the period of two (2) calendar quarters just ended prior to the date of
determination multiplied by two (2), divided by (y) the Capitalization Rate;
plus

 

(ii)                                  with respect to any Real Estate owned by
REIT, the Borrower or any of their Subsidiaries and not described in
clause (i) above or clause (iii) below, the undepreciated book value thereof
determined in accordance with GAAP; plus

 

27

--------------------------------------------------------------------------------


 

(iii)                               with respect to any Land or Development
Property owned by REIT, the Borrower or any of their Subsidiaries, the
undepreciated book value thereof determined in accordance with GAAP; plus

 

(iv)                              The aggregate amount of all Unrestricted Cash
and Cash Equivalents of REIT, the Borrower and their respective Subsidiaries as
of the date of determination.

 

Total Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  All income, expense and value
associated with assets included in Total Asset Value disposed of during the two
(2) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Total Asset Value will be adjusted to
include an amount equal to REIT’s or any of its Subsidiaries’ pro rata share
(based upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of
the Total Asset Value attributable to any of the items listed in clauses (i),
(ii) and (iii) above in this definition owned by such Unconsolidated Affiliate. 
The Total Asset Value determined pursuant to clause (iii) above shall not exceed
seven and one-half percent (7.5%) of Total Asset Value, and any amount in excess
thereof shall be excluded from the calculation of Total Asset Value.  Assets
which are pledged for Indebtedness that has been Defeased will be excluded from
Total Asset Value.  Amounts or assets held by an intermediary in connection with
an exchange of like-kind property permitted under §1031 of the Code and cash
proceeds from the sale of assets which are to be used to acquire replacement
property shall also be excluded from Total Asset Value.

 

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Two
Hundred Sixty Million and No/100 Dollars ($260,000,000.00).  The Total
Commitment may increase in accordance with §2.11.

 

TRS Lessee.  OFP Illinois Services, LLC, a Delaware limited liability company.

 

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is readily
available for the satisfaction of any and all obligations of such Person.  For
the avoidance of doubt, Unrestricted Cash and Cash Equivalents shall not include
any tenant security deposits or other restricted deposits.

 

Unsecured Debt.  Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Indebtedness.

 

28

--------------------------------------------------------------------------------


 

Wholly Owned Subsidiary.  As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

 

§1.2                        Rules of Interpretation.

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                  The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of Texas, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that section of this Agreement unless otherwise indicated.

 

(j)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.

 

(k)                                 In the event of any change in GAAP after the
date hereof or any other change in accounting procedures pursuant to §7.3 which
would affect the computation of any financial covenant, ratio or other
requirement set forth in any Loan Document, then upon the request of the
Borrower or Agent, the Borrower, the Guarantors, the Agent and the Lenders shall
negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of the Borrower and the Guarantors as in effect prior to
such accounting change, as determined by the Majority Lenders in their good
faith judgment.  Until such time as such amendment shall have been executed and
delivered by the Borrower, the Guarantors, the Agent and the Majority Lenders,
such financial covenants, ratio and other requirements, and all

 

29

--------------------------------------------------------------------------------


 

financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.

 

(l)                                     Notwithstanding anything to the contrary
in this Agreement, except for the purposes of the financial statements required
to be delivered under §7.4(a) and (b), wherever a reference is made in this
Agreement to a matter being Consolidated in accordance with GAAP or a similar
phrase, in lieu of being Consolidated in accordance with GAAP such matter
(including any requirement that a calculation of any limitation or covenant be
made in accordance with GAAP) shall be presented or calculated, as applicable,
based on the pro rata share of the ownership interests of any Person held by
REIT, the Borrower and their respective Subsidiaries, such pro rata share of
such ownership interests to be based on the right of REIT, the Borrower and
their respective Subsidiaries, as applicable, to receive cash flow and other
distributions, as reasonably approved by the Agent.

 

§1.3                        Excluded Properties.  Notwithstanding anything in
this Agreement to the contrary, all calculations to determine compliance with
the financial covenant contained in §9.3 of this Agreement (Adjusted
Consolidated EBITDA to Consolidated Fixed Charges) which include any quarterly
period through and including September 30, 2013 in such financial calculation
shall exclude the Excluded Properties, including, without limitation, all value,
income, revenues, expenses or other components of the financial calculation
required by §9.3 attributable thereto (but without regard to any sale or other
disposition of an Excluded Property), and commencing on October 1, 2013 and for
any quarterly period thereafter included in such financial calculation there
shall be no adjustment for or exclusion of the Excluded Properties in
calculating compliance with §9.3 for any such quarterly period from and after
October 1, 2013.

 

§2.                               THE CREDIT FACILITY.

 

§2.1                        Revolving Credit Loans.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, each of the Lenders severally agrees to lend to the
Borrower, and the Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the Maturity Date upon notice by the Borrower to
the Agent given in accordance with §2.7, such sums as are requested by the
Borrower for the purposes set forth in §2.9 up to a maximum aggregate principal
amount outstanding (after giving effect to all amounts requested) at any one
time equal to the lesser of (i) such Lender’s Commitment and (ii) such Lender’s
Commitment Percentage of the sum of (A) the Borrowing Base Availability minus
(B) the sum of (1) the amount of all outstanding Revolving Credit Loans and
Swing Loans, and (2) the aggregate amount of Letter of Credit Liabilities;
provided, that, in all events no Default or Event of Default shall have occurred
and be continuing; and provided, further, that the outstanding principal amount
of the Revolving Credit Loans (after giving effect to all amounts requested),
Swing Loans and Letter of Credit Liabilities shall not at any time exceed the
sum of the Total Commitment, and the outstanding principal amount of the
Revolving Credit Loans (after giving effect to all amounts requested), Swing
Loans and Letter of Credit Liabilities shall not at any time cause a violation
of the covenant set forth in §9.1.  The Revolving Credit Loans shall be made pro
rata in accordance with each Lender’s Commitment Percentage.  Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§10 and §11 have been satisfied on the date

 

30

--------------------------------------------------------------------------------


 

of such request.  The Agent may assume that the conditions in §10 and §11 have
been satisfied unless it receives prior written notice from a Lender that such
conditions have not been satisfied.  No Lender shall have any obligation to make
Revolving Credit Loans to the Borrower in the maximum aggregate principal
outstanding balance of more than the principal face amount of its Revolving
Credit Note.

 

(b)                                 The Revolving Credit Loans shall be
evidenced by separate promissory notes of the Borrower in substantially the form
of Exhibit A hereto (collectively, the “Revolving Credit Notes”), dated of even
date with this Agreement (except as otherwise provided in §18.3) and completed
with appropriate insertions.  One Revolving Credit Note shall be payable to the
order of each Lender in the principal amount equal to such Lender’s Commitment
or, if less, the outstanding amount of all Revolving Credit Loans made by such
Lender, plus interest accrued thereon, as set forth below.  The Borrower
irrevocably authorizes Agent to make or cause to be made, at or about the time
of the Drawdown Date of any Revolving Credit Loan or the time of receipt of any
payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Revolving Credit Loans
set forth on Agent’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to each Lender, but the failure to record, or
any error in so recording, any such amount on Agent’s Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any
Revolving Credit Note to make payments of principal of or interest on any
Revolving Credit Note when due.  By delivery of this Agreement and any Revolving
Credit Note, there shall not be deemed to have occurred, and there has not
otherwise occurred, any payment, satisfaction or novation of the Indebtedness
evidenced by the Original Credit Agreement or the “Revolving Credit Notes”
described in the Original Credit Agreement, which Indebtedness is instead
allocated among the Lenders as of the date hereof in accordance with their
respective Commitment Percentages, and is evidenced by this Agreement and any
Revolving Credit Notes, and the Lenders shall as of the date hereof make such
adjustments to the outstanding Revolving Credit Loans of such Lenders so that
such outstanding Revolving Credit Loans are consistent with their respective
Commitment Percentages.

 

§2.2                        [Intentionally Omitted.]

 

§2.3                        Facility Unused Fee.  The Borrower agrees to pay to
the Agent for the account of the Lenders that are Non-Defaulting Lenders in
accordance with their respective Commitment Percentages a facility unused fee
calculated in accordance with §4.4 at the rate per annum of 0.25% on the average
daily amount by which the Total Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Swing Loans and the face amount of Letters of
Credit Outstanding during each calendar quarter or portion thereof commencing on
the date hereof and ending on the Maturity Date.  The facility unused fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans and Swing Loans and the face amount of Letters of Credit
Outstanding during such quarter to (b) the Total Commitment.  The facility
unused fee shall be payable quarterly in arrears on the first (1st) day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Commitments shall be reduced or
shall terminate as provided in §2.4, with a final payment on the Maturity Date.

 

31

--------------------------------------------------------------------------------


 

§2.4                        Reduction and Termination of the Commitments.  The
Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the Total Commitment be reduced in such manner to an amount less
than $120,000,000) or to terminate entirely the Commitments, whereupon the
Commitments of the Lenders shall be reduced pro rata in accordance with their
respective Commitment Percentages of the amount specified in such notice or, as
the case may be, terminated, any such termination or reduction to be without
penalty except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced.  Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.4, the Agent will notify the Lenders of the
substance thereof.  Any reduction of the Commitments shall also result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Swing Loans and Letters of Credit.  Upon
the effective date of any such reduction or termination, the Borrower shall pay
to the Agent for the respective accounts of the Lenders the full amount of any
facility fee under §2.3 then accrued on the amount of the reduction.  No
reduction or termination of the Commitments may be reinstated.

 

§2.5                        Swing Loan Commitment.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, Swing Loan Lender agrees to lend to the Borrower (the
“Swing Loans”), and the Borrower may borrow (and repay and reborrow) from time
to time between the Closing Date and the date which is five (5) Business Days
prior to the Maturity Date upon notice by the Borrower to the Swing Loan Lender
given in accordance with this §2.5, such sums as are requested by the Borrower
for the purposes set forth in §2.9 in an aggregate principal amount at any one
time outstanding not exceeding the Swing Loan Commitment; provided that in all
events (i) no Default or Event of Default shall have occurred and be continuing;
and (ii) the outstanding principal amount of the Revolving Credit Loans and
Swing Loans (after giving effect to all amounts requested) plus Letter of Credit
Liabilities shall not at any time exceed the lesser of (A) the Total Commitment
or (B) the Borrowing Base Availability, or cause a violation of the covenant set
forth in §9.1.  Notwithstanding anything to the contrary contained in this §2.5,
the Swing Loan Lender shall not be obligated to make any Swing Loan at a time
when any other Lender is a Defaulting Lender, unless the Swing Loan Lender is
satisfied that the participation therein will otherwise be fully allocated to
the Lenders that are Non-Defaulting Lenders consistent with §2.13(c) and the
Defaulting Lender shall not participate therein, except to the extent the Swing
Loan Lender has entered into arrangements with the Borrower or such Defaulting
Lender that are satisfactory to the Swing Loan Lender in its good faith
determination to eliminate the Swing Loan Lender’s Fronting Exposure with
respect to any such Defaulting Lender, including the delivery of cash
collateral.  Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §10 and §11 have been satisfied on the date of such funding.  The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a Lender that such conditions
have not been satisfied.  Each Swing Loan shall be due and payable within three
(3) Business Days of the date such Swing Loan was provided and the Borrower
hereby agrees (to the extent not repaid as contemplated by §2.5(d) below) to
repay each Swing Loan on or before the date

 

32

--------------------------------------------------------------------------------

 


 

that is three (3) Business Days from the date such Swing Loan was provided.  A
Swing Loan may not be refinanced with another Swing Loan.

 

(b)                                 The Swing Loans shall be evidenced by a
separate promissory note of the Borrower in substantially the form of Exhibit B
hereto (the “Swing Note”), dated the date of this Agreement and completed with
appropriate insertions.  The Swing Loan Note shall be payable to the order of
the Swing Loan Lender in the principal face amount equal to the Swing Loan
Commitment and shall be payable as set forth below.  The Borrower irrevocably
authorizes the Swing Loan Lender to make or cause to be made, at or about the
time of the Drawdown Date of any Swing Loan or at the time of receipt of any
payment of principal thereof, an appropriate notation on the Swing Loan Lender’s
Record reflecting the making of such Swing Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Swing Loans set forth on
the Swing Loan Lender’s Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to the Swing Loan Lender, but the failure to
record, or any error in so recording, any such amount on the Swing Loan Lender’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Swing Loan Note to make payments of principal of or
interest on any Swing Loan Note when due.

 

(c)                                  The Borrower shall request a Swing Loan by
delivering to the Swing Loan Lender a Loan Request executed by an Authorized
Officer no later than 11:00 a.m. (Cleveland time) on the requested Drawdown Date
specifying the amount of the requested Swing Loan (which shall be in the minimum
amount of $1,000,000.00) and providing the wire instructions for the delivery of
the Swing Loan proceeds.  The Loan Request shall also contain the statements and
certifications required by §2.7(i) and (ii).  Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept such Swing Loan on the Drawdown Date.  Notwithstanding anything herein to
the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest at
the Base Rate plus one and 35/100 percent (1.35%).  The proceeds of the Swing
Loan will be disbursed by wire by the Swing Loan Lender to the Borrower no later
than 1:00 p.m. (Cleveland time).

 

(d)                                 The Swing Loan Lender shall, within two
(2) Business Days after the Drawdown Date with respect to such Swing Loan,
request each Lender, including the Swing Loan Lender, to make a Revolving Credit
Loan pursuant to §2.1 in an amount equal to such Lender’s Commitment Percentage
of the amount of the Swing Loan outstanding on the date such notice is given. 
In the event that the Borrower does not notify the Agent in writing otherwise on
or before noon (Cleveland Time) on the Business Day of the Drawdown Date with
respect to such Swing Loan, Agent shall notify the Lenders that such Revolving
Credit Loan shall be a LIBOR Rate Loan with an Interest Period of one (1) month,
provided that the making of such LIBOR Rate Loan will not be in contravention of
any other provision of this Agreement, or if the making of a LIBOR Rate Loan
would be in contravention of this Agreement, then such notice shall indicate
that such loan shall be a Base Rate Loan.  The Borrower hereby irrevocably
authorizes and directs the Swing Loan Lender to so act on its behalf, and agrees
that any amount advanced to the Agent for the benefit of the Swing Loan Lender
pursuant to this §2.5(d) shall be considered a Revolving Credit Loan pursuant to
§2.1.  Unless any of the events described in paragraph (h), (i) or (j) of §12.1
shall have occurred (in which event the procedures of §2.5(e) shall apply), each
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Loan Lender for the account of the Swing Loan Lender at the Agent’s Head
Office prior to 12:00 noon (Cleveland time) in funds immediately

 

33

--------------------------------------------------------------------------------


 

available no later than the third (3rd) Business Day after the date such notice
is given just as if the Lenders were funding directly to the Borrower, so that
thereafter such Obligations shall be evidenced by the Revolving Credit Notes. 
The proceeds of such Revolving Credit Loan shall be immediately applied to repay
the Swing Loans.

 

(e)                                  If for any reason a Swing Loan cannot be
refinanced by a Revolving Credit Loan pursuant to §2.5(d), each Lender will, on
the date such Revolving Credit Loan pursuant to §2.5(d) was to have been made,
purchase an undivided participation interest in the Swing Loan in an amount
equal to its Commitment Percentage of such Swing Loan.  Each Lender will
immediately transfer to the Swing Loan Lender in immediately available funds the
amount of its participation and upon receipt thereof the Swing Loan Lender will
deliver to such Lender a Swing Loan participation certificate dated the date of
receipt of such funds and in such amount.

 

(f)                                   Whenever at any time after the Swing Loan
Lender has received from any Lender such Lender’s participation interest in a
Swing Loan, the Swing Loan Lender receives any payment on account thereof, the
Swing Loan Lender will distribute to such Lender its participation interest in
such amount (appropriately adjusted in the case of interest payments to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Loan Lender is required to be returned, such Lender will
return to the Swing Loan Lender any portion thereof previously distributed by
the Swing Loan Lender to it.

 

(g)                                  Each Lender’s obligation to fund a
Revolving Credit Loan as provided in §2.5(d) or to purchase participation
interests pursuant to §2.5(e) shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Loan Lender, the Borrower or anyone else for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of REIT, the Borrower or any of their respective Subsidiaries;
(iv) any breach of this Agreement or any of the other Loan Documents by the
Borrower or any Guarantor or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing. 
Any portions of a Swing Loan not so purchased or converted may be treated by the
Agent and Swing Loan Lender as against such Lender as a Revolving Credit Loan
which was not funded by the non purchasing Lender, thereby making such Lender a
Defaulting Lender.  Each Swing Loan, once so sold or converted, shall cease to
be a Swing Loan for the purposes of this Agreement, but shall be a Revolving
Credit Loan made by each Lender under its Commitment.

 

§2.6                        Interest on Loans.

 

(a)                                 Each Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on, but
excluding, the date on which such Base Rate Loan is repaid or converted to a
LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate plus one
and 35/100 percent (1.35%).

 

(b)                                 Each LIBOR Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of each Interest Period with respect thereto at

 

34

--------------------------------------------------------------------------------


 

the rate per annum equal to the sum of LIBOR determined for such Interest Period
plus two and 35/100 percent (2.35%).

 

(c)                                  The Borrower promises to pay interest on
each Loan in arrears on each Interest Payment Date with respect thereto.

 

(d)                                 Base Rate Loans and LIBOR Rate Loans may be
converted to Loans of the other Type as provided in §4.1.

 

§2.7                        Requests for Revolving Credit Loans.  Except with
respect to the initial Revolving Credit Loan on the Closing Date, the Borrower
shall give to the Agent written notice executed by an Authorized Officer in the
form of Exhibit D hereto (or telephonic notice confirmed in writing in the form
of Exhibit D hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Base Rate Loans and three (3) Business
Days prior to the proposed Drawdown Date with respect to LIBOR Rate Loans.  Each
such notice shall specify with respect to the requested Loan the proposed
principal amount of such Revolving Credit Loan, the Type of Revolving Credit
Loan, the initial Interest Period (if applicable) for such Revolving Credit Loan
and the Drawdown Date.  Each such notice shall also contain (i) a general
statement as to the purpose for which such advance shall be used (which purpose
shall be in accordance with the terms of §2.9) and (ii) a certification by the
chief financial officer, chief accounting officer or senior vice
president-treasurer of the Borrower that the Borrower and Guarantors are and
will be in compliance with all covenants under the Loan Documents after giving
effect to the making of such Revolving Credit Loan.  Promptly upon receipt of
any such notice, the Agent shall notify each of the Lenders thereof.  Each such
Loan Request shall be irrevocable and binding on the Borrower and shall obligate
the Borrower to accept the Revolving Credit Loan requested from the Lenders on
the proposed Drawdown Date.  Nothing herein shall prevent the Borrower from
seeking recourse against any Lender that fails to advance its proportionate
share of a requested Loan as required by this Agreement.  Each Loan Request
shall be (a) for a Base Rate Loan in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $100,000.00 in excess thereof; or (b) for a LIBOR
Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral multiple
of $250,000.00 in excess thereof; provided, however, that there shall be no more
than five (5) LIBOR Rate Loans outstanding at any one time.

 

§2.8                        Funds for Loans.

 

(a)                                 Not later than 1:00 p.m. (Cleveland time) on
the proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders
will make available to the Agent, at the Agent’s Head Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Loans which may be disbursed pursuant to §2.1 or §2.2.  Upon
receipt from each such Lender of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loans made available to the Agent
by the Lenders by crediting such amount to the account of the Borrower
maintained at the Agent’s Head Office.  The failure or refusal of any Lender to
make available to the Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Loans shall not relieve
any other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment

 

35

--------------------------------------------------------------------------------


 

Percentage of any requested Loans, including any additional Revolving Credit
Loans that may be requested subject to the terms and conditions hereof to
provide funds to replace those not advanced by the Lender so failing or
refusing.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to Agent such Lender’s Commitment Percentage of a proposed Loan, Agent
may in its discretion assume that such Lender has made such Loan available to
Agent in accordance with the provisions of this Agreement and the Agent may, if
it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent.  The Agent shall also
be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate.

 

§2.9                        Use of Proceeds.  The Borrower will use the proceeds
of the Loans and the Letters of Credit solely for tenant improvements, leasing
commissions, debt repayment, general corporate and working capital purposes.

 

§2.10                 Letters of Credit.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Closing Date
through the day that is ninety (90) days prior to the Maturity Date, the Issuing
Lender shall issue such Letters of Credit as the Borrower may request upon the
delivery of a written request in the form of Exhibit E hereto (a “Letter of
Credit Request”) to the Issuing Lender, provided that (i) no Default or Event of
Default shall have occurred and be continuing, (ii) upon issuance of such Letter
of Credit, the Letter of Credit Liabilities shall not exceed Twenty-Five Million
and No/100 Dollars ($25,000,000.00), (iii) in no event shall the outstanding
principal amount of the Revolving Credit Loans, Swing Loans and Letter of Credit
Liabilities (after giving effect to any requested Letters of Credit) exceed the
lesser of the Total Commitment or the Borrowing Base Availability or cause a
violation of the covenant set forth in §9.1, (iv) the conditions set forth in
§§10 and 11 shall have been satisfied, and (v) in no event shall any amount
drawn under a Letter of Credit be available for reinstatement or a subsequent
drawing under such Letter of Credit.  Notwithstanding anything to the contrary
contained in this §2.10, the Issuing Lender shall not be obligated to issue,
amend, extend, renew or increase any Letter of Credit at a time when any other
Lender is a Defaulting Lender, unless the Issuing Lender is satisfied that the
participation therein will otherwise be fully allocated to the Lenders that are
Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting Lender shall
have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral.  The Issuing Lender may
assume that the conditions in §10 and §11 have been satisfied unless it receives
written notice from a Lender that such conditions have not been satisfied.  Each
Letter of Credit Request shall be executed by an Authorized Officer of the

 

36

--------------------------------------------------------------------------------


 

Borrower.  The Issuing Lender shall be entitled to conclusively rely on such
Person’s authority to request a Letter of Credit on behalf of the Borrower.  The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request.  The Borrower assumes all risks with
respect to the use of the Letters of Credit.  Unless the Issuing Lender and the
Majority Lenders otherwise consent, the term of any Letter of Credit shall not
exceed a period of time commencing on the issuance of the Letter of Credit and
ending one year after the date of issuance thereof, subject to extension
pursuant to an “evergreen” clause acceptable to Agent and Issuing Lender (but in
any event, except as provided below, the term shall not extend beyond the
Maturity Date); provided, however, that a Letter of Credit may, as a result of
its express terms or as the result of the effect of an automatic extension
provision, have an expiration of not more than one year beyond the Maturity Date
so long as the Borrower delivers to the Issuing Lender no later than 30 days
prior to the Maturity Date cash collateral for such Letter of Credit for deposit
into the Collateral Account in an amount equal to the maximum stated amount of
such Letter of Credit.  The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Commitment as a Revolving Credit Loan.  The Existing
Letters of Credit shall upon the Closing Date be deemed to be a Letter of Credit
under this Agreement, and shall be counted against the Letter of Credit limit
set forth in §2.10(a)(ii).

 

(b)                                 Each Letter of Credit Request shall be
submitted to the Issuing Lender at least five (5) Business Days (or such shorter
period as the Issuing Lender may approve) prior to the date upon which the
requested Letter of Credit is to be issued.  Each such Letter of Credit Request
shall contain (i) a statement as to the purpose for which such Letter of Credit
shall be used (which purpose shall be in accordance with the terms of this
Agreement), and (ii) a certification by the chief financial officer, chief
accounting officer or senior vice president-treasurer of the Borrower that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of
Credit.  The Borrower shall further deliver to the Issuing Lender such
additional applications (which application as of the date hereof is in the form
of Exhibit I attached hereto) and documents as the Issuing Lender may require,
in conformity with the then standard practices of its letter of credit
department, in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.

 

(c)                                  The Issuing Lender shall, subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
five (5) Business Days following receipt of the documents last due pursuant to
§2.10(b).  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender in its reasonable discretion.

 

(d)                                 Upon the issuance of a Letter of Credit,
each Lender shall be deemed to have purchased a participation therein from
Issuing Lender in an amount equal to its respective Commitment Percentage of the
amount of such Letter of Credit.  No Lender’s obligation to participate in a
Letter of Credit shall be affected by any other Lender’s failure to perform as
required herein with respect to such Letter of Credit or any other Letter of
Credit.

 

(e)                                  Upon the issuance of each Letter of Credit,
the Borrower shall pay to the Issuing Lender (i) for its own account, a Letter
of Credit fronting fee calculated at the rate per annum equal to one-eighth of
one percent (0.125%), and (ii) for the accounts of the Lenders that are
Non-Defaulting Lenders (including the Issuing Lender) in accordance with their
respective percentage

 

37

--------------------------------------------------------------------------------


 

shares of participation in such Letter of Credit, a Letter of Credit fee
calculated at the rate per annum equal to two and 35/100 percent (2.35%) on the
amount available to be drawn under such Letter of Credit.  Such fees shall be
payable in quarterly installments in arrears with respect to each Letter of
Credit on the first day of each calendar quarter following the date of issuance
and continuing on each quarter or portion thereof thereafter, as applicable, or
on any earlier date on which the Commitments shall terminate and on the
expiration or return of any Letter of Credit.  In addition, the Borrower shall
pay to Issuing Lender for its own account within five (5) days of demand of
Issuing Lender the standard issuance, documentation and service charges for
Letters of Credit issued from time to time by Issuing Lender.

 

(f)                                   In the event that any amount is drawn
under a Letter of Credit by the beneficiary thereof, the Borrower shall
reimburse the Issuing Lender by having such amount drawn treated as an
outstanding Base Rate Loan under this Agreement (the Borrower being deemed to
have requested a Base Rate Loan on such date in an amount equal to the amount of
such drawing and such amount drawn shall be treated as an outstanding Base Rate
Loan under this Agreement) and the Agent shall promptly notify each Lender by
telex, telecopy, telegram, telephone (confirmed in writing) or other similar
means of transmission, and each Lender shall promptly and unconditionally pay to
the Agent, for the Issuing Lender’s own account, an amount equal to such
Lender’s Commitment Percentage of such Letter of Credit (to the extent of the
amount drawn).  The Borrower further hereby irrevocably authorizes and directs
Agent to notify the Lenders of the Borrower’s intent to convert such Base Rate
Loan to a LIBOR Rate Loan with an Interest Period of one (1) month on the third
(3rd) Business Day following the funding by the Lenders of their advance under
this §2.10(f), provided that the making of such LIBOR Rate Loan shall not be a
contravention of any provision of this Agreement.  If and to the extent any
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter.  Further, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this §2.10(f) until such amount has been funded (as a result of such
assignment or otherwise).  In the event of any such failure or refusal, the
Lenders not so failing or refusing shall be entitled to a priority secured
position for such amounts as provided in §12.5.  The failure of any Lender to
make funds available to the Agent in such amount shall not relieve any other
Lender of its obligation hereunder to make funds available to the Agent pursuant
to this §2.10(f).

 

(g)                                  If after the issuance of a Letter of Credit
pursuant to §2.10(c) by the Issuing Lender, but prior to the funding of any
portion thereof by a Lender, for any reason a drawing under a Letter of Credit
cannot be refinanced as a Revolving Credit Loan, each Lender will, on the date
such Revolving Credit Loan pursuant to §2.10(f) was to have been made, purchase
an undivided participation interest in the Letter of Credit in an amount equal
to its Commitment Percentage of the amount of such Letter of Credit.  Each
Lender will immediately transfer to the Issuing Lender in immediately available
funds the amount of its participation and upon receipt thereof the Issuing

 

38

--------------------------------------------------------------------------------


 

Lender will deliver to such Lender a Letter of Credit participation certificate
dated the date of receipt of such funds and in such amount.

 

(h)                                 Whenever at any time after the Issuing
Lender has received from any Lender any such Lender’s payment of funds under a
Letter of Credit and thereafter the Issuing Lender receives any payment on
account thereof, then the Issuing Lender will distribute to such Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Lender’s
participation interest was outstanding and funded); provided, however, that in
the event that such payment received by the Issuing Lender is required to be
returned, such Lender will return to the Issuing Lender any portion thereof
previously distributed by the Issuing Lender to it.

 

(i)                                     The issuance of any supplement,
modification, amendment, renewal or extension to or of any Letter of Credit
shall be treated in all respects the same as the issuance of a new Letter of
Credit.

 

(j)                                    The Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by the beneficiary thereof. 
Neither Agent, Issuing Lender nor any Lender will be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any Letter
of Credit or any document submitted by any party in connection with the issuance
of any Letter of Credit, even if such document should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary of any Letter of Credit to comply fully with
the conditions required in order to demand payment under a Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender.  None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder.  In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on the Borrower and will not put Agent, Issuing
Lender or the other Lenders under any resulting liability to the Borrower;
provided nothing contained herein shall relieve Issuing Lender for liability to
the Borrower arising as a result of the gross negligence or willful misconduct
of Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

 

§2.11                 Increase in Total Commitment.

 

(a)                                 Provided that no Default or Event of Default
has occurred and is continuing, subject to the terms and conditions set forth in
this §2.11, the Borrower shall have the option at any time and from time to time
before the date that is ninety (90) days prior to June 20, 2017 to request an
increase in the Total Commitment such that the Total Commitment does not exceed
the sum of

 

39

--------------------------------------------------------------------------------


 

$500,000,000.00 by giving written notice to the Agent (an “Increase Notice”; and
the amount of such requested increase is the “Commitment Increase”), provided
that any such individual increase must be in a minimum amount of
$10,000,000.00.  The Agent shall send a notice to all Lenders (the “Additional
Commitment Request Notice”) informing them of the Borrower’s request to increase
the Total Commitment.  Each Lender who desires to provide an additional
Commitment shall provide Agent with a written commitment letter specifying the
amount of the additional Commitment which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice.  If
the requested increase is oversubscribed then the Agent, the Syndication Agent
and the Arranger shall allocate the Commitment Increase among the Lenders who
provide such commitment letters on such basis as the Agent and the Arranger,
shall determine in their sole discretion.  If the additional Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arranger, Syndication Agent
or the Borrower may, but shall not be obligated to, invite one or more banks or
lending institutions (which banks or lending institutions shall be acceptable to
Agent, Arranger, Syndication Agent and the Borrower) to become a Lender and
provide an additional Commitment.  The Agent shall provide all Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”).  In no event shall any Lender be obligated to
provide an additional Commitment.

 

(b)                                 On any Commitment Increase Date on which the
Total Commitment is increased, the outstanding principal balance of the
Revolving Credit Loans shall be reallocated among the Lenders such that after
the applicable Commitment Increase Date the outstanding principal amount of
Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans.  The
participation interests of the Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted.  On any Commitment Increase Date on which the Total
Commitment is increased, those Lenders whose Commitment Percentage is increasing
shall advance the funds to the Agent and the funds so advanced shall be
distributed among the Lenders whose Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Revolving
Credit Loans.  The funds so advanced shall be Base Rate Loans until converted to
LIBOR Rate Loans which are allocated among all Lenders based on their Commitment
Percentages.

 

(c)                                  Upon the effective date of each increase in
the Total Commitment pursuant to this §2.11 the Agent may unilaterally revise
Schedule 1.1 and the Borrower shall execute and deliver to the Agent new
Revolving Credit Notes for each Lender whose Commitment has changed so that the
principal amount of such Lender’s Revolving Credit Note shall equal its
Commitment.  The Agent shall deliver such replacement Revolving Credit Note to
the respective Lenders in exchange for the Revolving Credit Notes replaced
thereby which shall be surrendered by such Lenders.  Such new Revolving Credit
Notes shall provide that they are replacements for the surrendered Revolving
Credit Notes and that they do not constitute a novation, shall be dated as of
the Commitment Increase Date and shall otherwise be in substantially the form of
the replaced Revolving Credit Notes.  Simultaneously with the issuance of any
new Revolving Credit Notes pursuant to this §2.11(c), the Borrower shall deliver
an opinion of counsel, addressed to the Lenders and the Agent, relating to the
due authorization, execution and delivery of such new Revolving Credit Notes and
the

 

40

--------------------------------------------------------------------------------


 

enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement.  The surrendered Revolving Credit Notes shall be canceled and
returned to the Borrower.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Lenders to increase the
Total Commitment pursuant to this §2.11 shall be conditioned upon satisfaction
of the following conditions precedent which must be satisfied prior to the
effectiveness of any increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  The Borrower
shall pay (A) to the Agent and the Arranger those fees described in and
contemplated by the Agreement Regarding Fees with respect to the applicable
Commitment Increase, and (B) to the Arranger such facility fees as the Lenders
who are providing an additional Commitment may require to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances.  The Arranger shall pay to the Lenders acquiring the
increased Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)                               Representations True.  The representations
and warranties made by the Borrower and Guarantors in the Loan Documents or
otherwise made by or on behalf of the Borrower or the Guarantors in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the date of such Increase Notice and on the date the Total
Commitment is increased, both immediately before and after the Total Commitment
is increased, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date); and

 

(iv)                              Additional Documents and Expenses.  The
Borrower and the Guarantors shall execute and deliver to Agent and the Lenders
such additional documents (including, without limitation, amendments to the
Security Documents), instruments, certifications and opinions as the Agent may
reasonably require in its sole and absolute discretion (including, without
limitation, in the case of the Borrower, a Compliance Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase) and the Borrower shall pay
the cost of any mortgagee’s title insurance policy or any endorsement or update
thereto or any updated UCC searches, all recording costs and fees, and any and
all intangible taxes or other documentary or mortgage taxes, assessments or
charges or any similar fees, taxes or expenses which are required to be paid in
connection with such increase; and

 

(v)                                 Other.  The Borrower shall satisfy such
other conditions to such increase as Agent may require in its reasonable
discretion.

 

41

--------------------------------------------------------------------------------


 

§2.12                 Extension of Maturity Date.

 

(a)                                 The Borrower shall have the one-time right
and option to extend the Maturity Date to June 20, 2018 upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Maturity Date:

 

(i)                                     Extension Request.  The Borrower shall
deliver written notice of such request (the “Extension Request”) to the Agent
not earlier than the date which is one hundred twenty (120) days and not later
than the date which is forty-five (45) days prior to the Maturity Date (as
determined without regard to such extension).  Any such Extension Request shall
be irrevocable and binding on the Borrower.

 

(ii)                                  Payment of Extension Fee.  The Borrower
shall pay to the Agent for the pro rata accounts of the Lenders in accordance
with their respective Commitments an extension fee in an amount equal to fifteen
(15) basis points on the Total Commitment in effect on the Maturity Date (as
determined without regard to such extension), which fee shall, when paid, be
fully earned and non-refundable under any circumstances.

 

(iii)                               No Default.  On the date the Extension
Request is given and on the Maturity Date (as determined without regard to such
extension) there shall exist no Default or Event of Default.

 

(iv)                              Representations and Warranties.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Extension Request is given and
on the Maturity Date (as determined without regard to such extension), except to
the extent of changes resulting from transactions permitted by the Loan
Documents and except as previously disclosed in writing by the Borrower to Agent
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in this Agreement)
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

 

(v)                                 Pro Forma Covenant Compliance.  Borrower
shall have delivered to Agent evidence reasonably satisfactory to Agent that
Borrower will be in pro forma compliance with the covenant set forth in §9.1
immediately after giving effect to the extension.

 

(vi)                              Appraisals.  Agent shall have obtained at
Borrower’s expense new Appraisals or an update to the existing Appraisals of the
Mortgaged Properties and determined that the current Appraised Values of the
Mortgaged Properties are such that the sum of the Outstanding Loans and Letter
of Credit Liabilities does not exceed the Borrowing Base Appraised Value Limit.

 

(vii)                           Additional Documents and Expenses.  The Borrower
and the Guarantors shall execute and deliver to Agent and Lenders such
additional consents and affirmations and other documents (including, without
limitation, amendments to the Security Documents) as the Agent may reasonably
require, and the Borrower shall pay the cost of any title endorsement or update
thereto or any update of UCC searches, recordings costs and fees, and any and
all intangible

 

42

--------------------------------------------------------------------------------


 

taxes or other documentary or mortgage taxes, assessments or charges or any
similar fees, taxes or expenses which are required to be paid in connection with
such extension.

 

(b)                                 In the event the Maturity Date has been
extended as provided in §2.12(a), the Borrower shall have the one-time right and
option to extend the Maturity Date to December 20, 2018 upon satisfaction of the
following conditions precedent, which must be satisfied prior to the
effectiveness of any extension of the Maturity Date:

 

(i)                                     Extension Request.  The Borrower shall
deliver written notice of such request (the “Extension Request”) to the Agent
not earlier than the date which is one hundred twenty (120) days and not later
than the date which is forty-five (45) days prior to the Maturity Date (as
determined without regard to such extension).  Any such Extension Request shall
be irrevocable and binding on the Borrower.

 

(ii)                                  Payment of Extension Fee.  The Borrower
shall pay to the Agent for the pro rata accounts of the Lenders in accordance
with their respective Commitments an extension fee in an amount equal to seven
and one-half (7.5) basis points on the Total Commitment in effect on the
Maturity Date (as determined without regard to such extension), which fee shall,
when paid, be fully earned and non-refundable under any circumstances.

 

(iii)                               No Default.  On the date the Extension
Request is given and on the Maturity Date (as determined without regard to such
extension) there shall exist no Default or Event of Default.

 

(iv)                              Representations and Warranties.  The
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents or otherwise made by or on behalf of the Borrower and the
Guarantors in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the date the Extension Request is given and
on the Maturity Date (as determined without regard to such extension), except to
the extent of changes resulting from transactions permitted by the Loan
Documents and except as previously disclosed in writing by the Borrower to Agent
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in this Agreement)
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

 

(v)                                 Pro Forma Covenant Compliance.  Borrower
shall have delivered to Agent evidence reasonably satisfactory to Agent that
Borrower will be in pro forma compliance with the covenant set forth in §9.1
immediately after giving effect to the extension.

 

(vi)                              Additional Documents and Expenses.  The
Borrower and the Guarantors shall execute and deliver to Agent and Lenders such
additional consents and affirmations and other documents (including, without
limitation, amendments to the Security Documents) as the Agent may reasonably
require, and the Borrower shall pay the cost of any title endorsement or update
thereto or any update of UCC searches, recordings costs and fees, and any and
all intangible taxes or other documentary or mortgage taxes, assessments or
charges or any similar fees, taxes or expenses which are required to be paid in
connection with such extension.

 

43

--------------------------------------------------------------------------------


 

§2.13                 Defaulting Lenders.

 

(a)                                 If for any reason any Lender shall be a
Defaulting Lender, then, in addition to the rights and remedies that may be
available to the Agent or the Borrower under this Agreement or applicable law,
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to or to direct any
action or inaction of the Agent or to be taken into account in the calculation
of the Required Lenders, Majority Lenders or all of the Lenders, shall be
suspended during the pendency of such failure or refusal.  If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related
interest.  Any amounts received by the Agent in respect of a Defaulting Lender’s
Loans shall be applied as set forth in §2.13(d).

 

(b)                                 Any Non-Defaulting Lender may, but shall not
be obligated, in its sole discretion, to acquire all or a portion of a
Defaulting Lender’s Commitments.  Any Lender desiring to exercise such right
shall give written notice thereof to the Agent and the Borrower no sooner than 2
Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender.  If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right.  If after such 5th Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Majority
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below.  No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee.  Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement.  The purchase
price for the Commitments of a Defaulting Lender shall be equal to the amount of
the principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees.  Prior to payment of such purchase price to a Defaulting Lender,
the Agent shall apply against such purchase price any amounts retained by the
Agent pursuant to §2.13(d).

 

44

--------------------------------------------------------------------------------


 

(c)                                  During any period in which there is a
Defaulting Lender, all or any part of such Defaulting Lender’s obligation to
acquire, refinance or fund participations in Letters of Credit pursuant to
§2.10(g) or Swing Loans pursuant to §2.5(e) shall be reallocated among the
Lenders that are Non-Defaulting Lenders in accordance with their respective
Commitment Percentages (computed without giving effect to the Commitment of such
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, (ii) the conditions set forth in §10 and
§11 are satisfied at the time of such reallocation (and, unless the Borrower
shall have notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at the time),
(iii) the representations and warranties in the Loan Documents shall be true and
correct in all material respects on and as of the date of such reallocation with
the same effect as though made on and as of such date, except to the extent of
changes resulting from transactions permitted by the Loan Documents and except
as previously disclosed in writing by the Borrower to Agent and approved by the
Agent in writing (which disclosures shall be deemed to amend the Schedules and
other disclosures delivered as contemplated in this Agreement) (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date), and (iv) the aggregate obligation of each Lender that is a
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Loans shall not exceed the positive difference, if any, of
(A) the Commitment of that Non-Defaulting Lender minus (B) the sum of (1) the
aggregate outstanding principal amount of the Revolving Credit Loans of that
Lender plus (2) such Lender’s pro rata portion in accordance with its Commitment
Percentage of outstanding Letter of Credit Liabilities and Swing Loans.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise, and including any
amounts made available to the Agent for the account of such Defaulting Lender
pursuant to §13), shall be applied at such time or times as may be determined by
the Agent as follows:  first, to the payment of any amounts owing by such
Defaulting Lender to the Agent (other than with respect to Letter of Credit
Liabilities) hereunder; second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender (with respect to Letter of Credit
Liabilities) and/or the Swing Loan Lender hereunder; third, if so determined by
the Agent or requested by the Issuing Lender or the Swing Loan Lender, to be
held as cash collateral for future funding obligations of such Defaulting Lender
of any participation in any Letter of Credit or Swing Loan; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy obligations of such Defaulting Lender to fund Loans or
participations under this Agreement and (y) be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing to
the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as

 

45

--------------------------------------------------------------------------------


 

a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Credit Loans or funded
participations in Letters of Credit or Swing Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans or funded participations in Letters of Credit or Swing
Loans were made at a time when the conditions set forth in §10 and §11, to the
extent required by this Agreement, were satisfied or waived, such payment shall
be applied solely to pay the Revolving Credit Loans of, and funded
participations in Letters of Credit or Swing Loans owed to, all Non-Defaulting
Lenders on a pro rata basis until such time as all Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Loans are held
by the Lenders pro rata in accordance with their Commitment Percentages without
regard to §2.13(c), prior to being applied to the payment of any Revolving
Credit Loans of, or funded participations in Letters of Credit or Swing Loans
owed to, such Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.13(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

 

(e)                                  Within five (5) Business Days of demand by
the Issuing Lender or Swing Loan Lender from time to time, the Borrower shall
deliver to the Agent for the benefit of the Issuing Lender and the Swing Loan
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender and Swing Loan Lender (after giving effect to
§2.5(a), §2.10(a) and §2.13(c)) on terms satisfactory to the Issuing Lender
and/or Swing Loan Lender in its good faith determination (and such cash
collateral shall be in Dollars).  Any such cash collateral shall be deposited in
the Collateral Account as collateral (solely for the benefit of the Issuing
Lender and/or the Swing Loan Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective
Commitment Percentages of outstanding Letter of Credit Liabilities and Swing
Loans.  Moneys in the Collateral Account deposited pursuant to this section
shall be applied by the Agent to reimburse the Issuing Lender and/or the Swing
Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Commitment Percentages of any funding
obligation with respect to a Letter of Credit or Swing Loan which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

 

(f)                                   (i)                                    
Each Lender that is a Defaulting Lender shall not be entitled to receive any
facility unused fee pursuant to §2.3 for any period during which that Lender is
a Defaulting Lender.

 

(ii)                                  Each Lender that is a Defaulting Lender
shall not be entitled to receive Letter of Credit fees pursuant to §2.10(e) for
any period during which that Lender is a Defaulting Lender.

 

(iii)                               With respect to any facility unused fee or
Letter of Credit fees not required to be paid to any Defaulting Lender pursuant
to clause (i) or (ii) above, the Borrower shall

 

46

--------------------------------------------------------------------------------


 

(x) pay to each Non-Defaulting Lender that is a Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swing Loans that has
been reallocated to such Non-Defaulting Lender pursuant to §2.13(c), (y) pay to
the Issuing Lender and Swing Loan Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing
Lender’s or Swing Loan Lender’s Fronting Exposure to such Defaulting Lender and
(z) not be required to pay any remaining amount of any such fee.

 

(g)                                  If the Borrower (so long as no Default or
Event of Default exists) and the Agent agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Agent will so notify the parties hereto, whereupon as of the date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by the Lenders in accordance with
their Commitments (without giving effect to §2.13(c)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

§3.                               REPAYMENT OF THE LOANS.

 

§3.1                        Stated Maturity.  The Borrower promises to pay on
the Maturity Date and there shall become absolutely due and payable on the
Maturity Date all of the Revolving Credit Loans, Swing Loans and other Letter of
Credit Liabilities outstanding on such date, together with any and all accrued
and unpaid interest thereon.

 

§3.2                        Mandatory Prepayments and Commitment Reduction.  If
at any time the sum of the aggregate outstanding principal amount of the
Revolving Credit Loans, the Swing Loans and the Letter of Credit Liabilities
exceeds the lesser of (A) the Total Commitment or (B) the Borrowing Base
Availability, then the Borrower shall, within five (5) Business Days of such
occurrence, pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender.  In the event there shall have occurred a casualty with respect to any
Mortgaged Property and the Borrower is required to repay the Loans pursuant to a
Mortgage or §7.7 or a Taking and the Borrower is required to repay the Loans
pursuant to a Mortgage or §7.7, the Borrower shall prepay the Loans within two
(2) Business Days of the date of receipt by the Borrower or the Agent of any
Insurance Proceeds or Condemnation Proceeds in respect of such casualty or
Taking, as applicable, in the amount required pursuant to the relevant
provisions of §7.7 or such Mortgage.

 

47

--------------------------------------------------------------------------------


 

§3.3                        Optional Prepayments.

 

(a)                                 The Borrower shall have the right, at its
election, to prepay the outstanding amount of the Revolving Credit Loans and
Swing Loans, as a whole or in part, at any time without penalty or premium;
provided, that if any prepayment of the outstanding amount of any LIBOR Rate
Loans pursuant to this §3.3 is made on a date that is not the last day of the
Interest Period relating thereto, such prepayment shall be accompanied by the
payment of any amounts due pursuant to §4.8.

 

(b)                                 The Borrower shall give the Agent, no later
than 10:00 a.m. (Cleveland time) at least three (3) days prior written notice of
any prepayment pursuant to this §3.3, in each case specifying the proposed date
of prepayment of the Loans and the principal amount to be prepaid (provided that
any such notice may be revoked or modified upon one (1) day’s prior notice to
the Agent).  Notwithstanding the foregoing, no prior notice shall be required
for the prepayment of any Swing Loan.

 

§3.4                        Partial Prepayments.  Each partial prepayment of the
Loans under §3.3 shall be in a minimum amount of $1,000,000.00 or an integral
multiple of $100,000.00 in excess thereof, shall be accompanied by the payment
of accrued interest on the principal prepaid to the date of payment.  Each
partial payment under §3.2 and §3.3 shall be applied first to the principal of
any Outstanding Swing Loans, and then to the principal of Revolving Credit Loans
(and with respect to each category of Loans, first to the principal of Base Rate
Loans, and then to the principal of LIBOR Rate Loans).

 

§3.5                        Effect of Prepayments.  Amounts of the Revolving
Credit Loans prepaid under §3.2 and §3.3 prior to the Maturity Date may be
reborrowed as provided in §2.

 

§4.                               CERTAIN GENERAL PROVISIONS.

 

§4.1                        Conversion Options.

 

(a)                                 The Borrower may elect from time to time to
convert any of its outstanding Revolving Credit Loans to a Revolving Credit Loan
of another Type and such Revolving Credit Loans shall thereafter bear interest
as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof and,
after giving effect to the making of such Loan, there shall be no more than five
(5) LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of the outstanding Revolving Credit
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Base Rate Loan in a principal amount of less than
$1,000,000.00 or a LIBOR Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $250,000.00.  On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment

 

48

--------------------------------------------------------------------------------


 

Percentage of such Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  Each Conversion/Continuation Request relating to
the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by
the Borrower.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
Type upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the terms of §4.1; provided that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, but shall be automatically converted to a Base Rate Loan on
the last day of the Interest Period relating thereto ending during the
continuance of any Default or Event of Default.

 

(c)                                  In the event that the Borrower does not
notify the Agent of its election hereunder with respect to any LIBOR Rate Loan,
such Loan shall be automatically converted at the end of the applicable Interest
Period to a Base Rate Loan.

 

§4.2                        Fees.  The Borrower agrees to pay to KeyBank, Agent,
Syndication Agent and Arrangers for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated October 25, 2013 between the Borrower, KeyBank, Syndication
Agent and Arrangers (the “Agreement Regarding Fees”).  All such fees shall be
fully earned when paid and nonrefundable under any circumstances.

 

§4.3                        Funds for Payments.

 

(a)                                 All payments of principal, interest,
facility fees, Letter of Credit fees, closing fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the Agent,
for the respective accounts of the Lenders and the Agent, as the case may be, at
the Agent’s Head Office, not later than 2:00 p.m. (Cleveland time) on the day
when due, in each case in lawful money of the United States in immediately
available funds.  The Agent is hereby authorized to charge the accounts of the
Borrower with KeyBank set forth on Schedule 4.3, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders (including the Swing Loan Lender) under the Loan
Documents.  Subject to the foregoing, all payments made to Agent on behalf of
the Lenders, and actually received by Agent, shall be deemed received by the
Lenders on the date actually received by Agent.

 

(b)                                 All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without setoff or
counterclaim and free and clear of and without deduction for any taxes (other
than income or franchise taxes imposed on any Lender and any Excluded FATCA
Tax), levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Borrower is compelled by law to
make such deduction or withholding.  If any such obligation is imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Agent, for the account of the
Lenders (including the Swing Loan Lender) or (as the case may be) the Agent, on
the date on which such amount is due and payable hereunder or under such other
Loan Document, such additional amount in Dollars as shall be necessary to enable
the Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have

 

49

--------------------------------------------------------------------------------


 

received on such due date had no such obligation been imposed upon the
Borrower.  If any such Lender, to the extent it may lawfully do so, fails to
deliver the above forms or other documentation, then the Agent may withhold from
any payments to be made to such Lender under any of the Loan Documents such
amounts as are required by the Code.  If any Governmental Authority asserts that
the Agent or Borrower (as to Borrower, with respect to Excluded FATCA Taxes
only) did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Agent and/or Borrower (as to Borrower, with respect
to Excluded FATCA Taxes only) therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the Agent or by
the Borrower (as to Borrower, with respect to Excluded FATCA Taxes only) under
this section, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Agent and Borrower (as to Borrower, with respect to Excluded FATCA Taxes only). 
The obligation of the Lenders under this section shall survive the termination
of the Commitments, repayment of all Obligations and all the resignation or
replacement of the Agent.  Without limitation of §4.4(b), if a payment made to a
Lender under any Loan Document would be subject to United States federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting and document provision requirements of FATCA (including
those contained in Section 1741(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by either, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower and/or the Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA, to
determine that such Lender has or has not complied with such Lender obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment.  The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

 

(c)                                  Each Lender organized under the laws of a
jurisdiction outside the United States (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower with such duly executed
form(s) or statement(s) which may, from time to time, be prescribed by law and,
which, pursuant to applicable provisions of (i) an income tax treaty between the
United States and the country of residence of such Lender, (ii) the Code, or
(iii) any applicable rules or regulations in effect under (i) or (ii) above,
indicates the withholding status of such Lender; provided that nothing herein
(including without limitation the failure or inability to provide such form or
statement) shall relieve the Borrower of its obligations under §4.3(b).  In the
event that the Borrower shall have delivered the certificates or vouchers
described above for any payments made by the Borrower and such Lender receives a
refund of any taxes paid by the Borrower pursuant to §4.3(b), such Lender will
pay to the Borrower the amount of such refund promptly upon receipt thereof;
provided that if at any time thereafter such Lender is required to return such
refund, the Borrower shall promptly repay to such Lender the amount of such
refund.

 

(d)                                 The obligations of the Borrower to the
Lenders under this Agreement with respect to Letters of Credit (and of the
Lenders to make payments to the Issuing Lender with respect to Letters of Credit
and to the Swing Loan Lender with respect to Swing Loans) shall be absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms

 

50

--------------------------------------------------------------------------------


 

of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances:  (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set- off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower or any of its Subsidiaries or Affiliates and
any beneficiary or transferee of any Letter of Credit; (vi) any irregularity in
the transaction with respect to which any Letter of Credit is issued, including
any fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing,
provided that such other circumstances or happenings shall not have been the
result of gross negligence or willful misconduct on the part of the Issuing
Lender or the Swing Loan Lender, as applicable as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.

 

§4.4                        Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year and paid for the actual number of days elapsed.  Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The Outstanding Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount absent manifest error.

 

§4.5                        Suspension of LIBOR Rate Loans.  In the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Loans for such Interest Period,
the Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the

 

51

--------------------------------------------------------------------------------


 

Lenders absent manifest error) to the Borrower and the Lenders.  In such event
(a) any Loan Request with respect to a LIBOR Rate Loan shall be automatically
withdrawn and shall be deemed a request for a Base Rate Loan and (b) each LIBOR
Rate Loan will automatically, on the last day of the then current Interest
Period applicable thereto, become a Base Rate Loan, and the obligations of the
Lenders to make LIBOR Rate Loans shall be suspended until the Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
the Agent shall so notify the Borrower and the Lenders.

 

§4.6                        Illegality.  Notwithstanding any other provisions
herein, if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other Governmental Authority having jurisdiction over a Lender or its
LIBOR Lending Office shall assert that it is unlawful, for any Lender to make or
maintain LIBOR Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Agent and the Borrower and thereupon (a) the commitment of
the Lenders to make LIBOR Rate Loans shall forthwith be suspended and (b) the
LIBOR Rate Loans then outstanding shall be converted automatically to Base Rate
Loans on the last day of each Interest Period applicable to such LIBOR Rate
Loans or within such earlier period as may be required by law.  Notwithstanding
the foregoing, before giving such notice, the applicable Lender shall designate
a different lending office if such designation will void the need for giving
such notice and will not, in the judgment of such Lender, be otherwise
materially disadvantageous to such Lender or increase any costs payable by the
Borrower hereunder.

 

§4.7                        Additional Interest.  If any LIBOR Rate Loan or any
portion thereof is repaid or is converted to a Base Rate Loan for any reason on
a date which is prior to the last day of the Interest Period applicable to such
LIBOR Rate Loan, or if repayment of the Loans has been accelerated as provided
in §12.1, or if the Borrower fails to draw down on the first day of the
applicable Interest Period any amount as to which Borrower has elected a LIBOR
Rate Loan, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan), in addition to any
amounts of interest otherwise payable hereunder, the Breakage Costs.  The
Borrower understands, agrees and acknowledges the following:  (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs.  The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

§4.8                        Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time (or from time to time) hereafter made upon or otherwise issued to any
Lender or the Agent by any central bank or other fiscal, monetary or other
authority (whether or not having the force of law), shall:

 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents,

 

52

--------------------------------------------------------------------------------


 

such Lender’s Commitment, a Letter of Credit or the Loans (other than taxes
based upon or measured by the gross receipts, income or profits of such Lender
or the Agent or its franchise tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
any Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by the Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, such Lender’s Commitment, a Letter of Credit or any class
of loans or commitments of which any of the Loans or such Lender’s Commitment
forms a part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or any of the Loans or the Letters of Credit, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from the Borrower hereunder,

 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum. 
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

§4.9                        Capital Adequacy.  If after the date hereof any
Lender determines that (a) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or
(b) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s commitment to make Loans or participate in Letters of Credit hereunder
to a level below that which

 

53

--------------------------------------------------------------------------------


 

such Lender or holding company could have achieved but for such adoption, change
or compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof.  The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof.  In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender.  For purposes of §4.8 and
§4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

 

§4.10                 Breakage Costs.  The Borrower shall pay all Breakage Costs
required to be paid by it pursuant to this Agreement and incurred from time to
time by any Lender upon demand within fifteen (15) days from receipt of written
notice from Agent, or such earlier date as may be required by this Agreement.

 

§4.11                 Default Interest; Late Charge.  Following the occurrence
and during the continuance of any Event of Default, and regardless of whether or
not the Agent or the Lenders shall have accelerated the maturity of the Loans,
all Loans shall bear interest payable on demand at a rate per annum equal to the
sum of the Base Rate plus one and 35/100 percent (1.35%) plus five percent
(5.0%) (the “Default Rate”), until such amount shall be paid in full (after as
well as before judgment), and the fee payable with respect to Letters of Credit
shall be increased to a rate equal to five percent (5.0%) above the Letter of
Credit fee that would otherwise be applicable to such time, or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.  In addition, the Borrower shall pay a late charge equal to
four percent (4.0%) of any amount of interest and/or principal payable on the
Loans or any other amounts payable hereunder or under the other Loan Documents,
which is not paid by the Borrower within ten (10) days of the date when due (or,
in the case of amounts due at the Maturity Date, within fifteen (15) Business
Days of such date).

 

§4.12                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be prima facie evidence of the amount owed.  Any such
Certificate setting forth any amounts payable pursuant to §4.8 or §4.9 must be
delivered to the Agent and the Borrower within one hundred eighty (180) days
after the affected Bank becomes aware of the basis for any such claim; provided
that if such Certificate is not delivered to the Agent and the Borrower within
one hundred eighty (180) days after the affected Bank becomes aware of the basis
for any such claim, such Bank shall only be entitled to receive payment pursuant
to §4.8 or §4.9, as applicable, with respect to amounts which arose during the
one hundred eighty (180) day period prior to the date such Bank delivered such
Certificate to the Agent and the Borrower.

 

54

--------------------------------------------------------------------------------


 

§4.13                 Limitation on Interest.

 

(a)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, it is the intent of the Agent, the
Lenders and the Borrower to conform to and contract in strict compliance with
all applicable usury laws from time to time in effect.  All agreements
(including the Loan Documents) between Agent, the Lenders and the Borrower (or
any other party liable with respect to any indebtedness under the Loan
Documents) are hereby limited by the provisions of this Section which shall
override and control all such agreements, whether now existing or hereafter
arising and whether written or oral.  In no way, nor in any event or contingency
(including but not limited to prepayment, default, demand for payment, or
acceleration of the maturity of any obligation), shall the interest taken,
reserved, contracted for, charged or received under this Agreement, any other
Loan Document, or otherwise, exceed the maximum nonusurious amount permissible
under applicable law.  If, from any possible construction of this Agreement, any
other Loan Document, or any other document, interest would otherwise be taken,
reserved, contracted for, charged or payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this Section and this Agreement, such other Loan Document, and such other
document shall be automatically reformed and the interest taken, reserved,
contracted for, charged or payable shall be automatically reduced to the maximum
nonusurious amount permitted under applicable law, without the necessity of
execution of any amendment or new document.  If any Lender shall ever receive
anything of value which is interest or characterized as interest under
applicable law and which would apart from this provision be in excess of the
maximum lawful nonusurious amount, an amount equal to the amount which would
have been excessive interest shall, without penalty, be applied to the reduction
of the principal amount owing on the Loans to it (in inverse order of maturity)
and not to the payment of interest, or refunded to the Borrower if and to the
extent such amount which would have been excessive exceeds such unpaid
principal.  The right to accelerate maturity of the Loans and the other
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and the Agent and the
Lenders do not intend to charge or receive any unearned interest in the event of
acceleration.  All interest paid or agreed to be paid to the Lenders on the
Loans shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of the Loans
does not exceed the maximum nonusurious amount permitted by applicable law.  As
used in this Section, the term “applicable law” shall mean such laws as they now
exist or may be changed or amended or come into effect in the future.  As used
in this Section, the term “interest” includes all amounts that constitute, are
deemed, or are characterized as interest under applicable law.

 

(b)                                 If at any time the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds or would exceed the Highest Lawful Rate, the rate at which interest
shall accrue hereunder or thereunder shall automatically be limited to the
Highest Lawful Rate, and shall remain at the Highest Lawful Rate until the total
amount of interest accrued equals the total amount of interest which would have
accrued but for the operation of this sentence.  Thereafter, interest shall
accrue at the Stated Rate unless and until the Stated Rate would again exceed
the Highest Lawful Rate, in which case the immediately preceding sentence shall
apply.

 

(c)                                  Borrower hereby agrees that as a condition
precedent to any claim seeking usury penalties against Lenders, Borrower will
provide written notice to Agent, advising Agent in

 

55

--------------------------------------------------------------------------------


 

reasonable detail of the nature and amount of the violation, and Lenders shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Loans and/or any other indebtedness
then owing by Borrower to Lenders.  To the extent that Lenders are relying on
Chapter 303, as amended, of the Texas Finance Code to determine the Highest
Lawful Rate, Lenders will utilize the weekly rate ceiling from time to time in
effect as provided in such Chapter 303, as amended.  To the extent United States
federal law permits a greater amount of interest than is permitted under Texas
law, Lenders will rely on United States federal law instead of such Chapter 303,
as amended, for the purpose of determining the Highest Lawful Rate. 
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Lenders may, at Lenders’ option and from time to time, implement any
other method of computing the maximum lawful rate under such Chapter 303, as
amended, or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.  This §4.13
will control all agreements between Borrower, Agents and Lenders.

 

(d)                                 Borrower and Lenders expressly agree that in
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to Revolving Credit Loans or Swing Loans or to any advance of
Revolving Credit Loans or Swing Loans made pursuant to the terms of this
Agreement.

 

§4.14                 Certain Provisions Relating to Increased Costs.  If a
Lender gives notice of the existence of the circumstances set forth in §4.8 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.3(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.8 or §4.9, then, upon request of the Borrower, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty (30)
days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment.  The Agent shall promptly notify the
remaining Lenders that each of such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Affected Lender’s Commitment, then
the Agent and the Syndication Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment.  Upon any

 

56

--------------------------------------------------------------------------------


 

such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest.  The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§5.                               COLLATERAL SECURITY; GUARANTORS.

 

§5.1                        Collateral.  The Obligations shall be secured by a
perfected first priority lien and security interest to be held by the Agent for
the benefit of the Lenders on the Collateral, pursuant to the terms of the
Security Documents.

 

§5.2                        Appraisals; Adjusted Value.

 

(a)                                 In the event that Borrower elects to extend
the Maturity Date as provided in §2.12, then the Agent may on behalf of the
Lenders (either in connection with any such extension or at any time thereafter)
obtain a current Appraisal or an updated Appraisal of the Mortgaged Properties. 
Said Appraisal will be ordered by Agent and reviewed and approved by the
appraisal department of the Agent, in order to determine the current Appraised
Value of the Mortgaged Properties, and the Borrower shall pay to Agent within
fifteen (15) days of demand all reasonable costs of such Appraisal.

 

(b)                                 Notwithstanding the provisions of §5.2(a),
the Agent may obtain new Appraisals or an update to existing Appraisals with
respect to the Mortgaged Properties, or any of them, as the Agent shall
determine (i) at any time that the regulatory requirements of any Lender
generally applicable to real estate loans of the category made under this
Agreement as reasonably interpreted by such Lender shall require more frequent
Appraisals, (ii) at any time during the continuance of an Event of Default, or
(iii) if the Agent reasonably believes that there has been a material adverse
change or deterioration with respect to any Mortgaged Property, including,
without limitation, a material change in the market in which any Mortgaged
Property is located.  The expense of such Appraisals and/or updates performed
pursuant to this §5.2(b) shall be borne by the Borrower and payable to Agent
within fifteen (15) days of demand; provided the Borrower shall not be obligated
to pay for an Appraisal of a Mortgaged Property obtained pursuant to this
§5.2(b) more often than once in any period of twelve (12) months.

 

(c)                                  The Borrower acknowledges that the Agent
has the right to approve any Appraisal performed pursuant to this Agreement. 
The Borrower further agrees that the Lenders and Agent do not make any
representations or warranties with respect to any such Appraisal and shall have
no liability as a result of or in connection with any such Appraisal for
statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.

 

§5.3                        Addition of Mortgaged Properties.  Provided no
Default or Event of Default exists, the Borrower shall have the right, subject
to the consent of the Agent and the Required Lenders

 

57

--------------------------------------------------------------------------------


 

(which consent may be withheld in their sole and absolute discretion) and the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral as part of the Borrowing Base.  In the
event the Borrower desires to replace Collateral or add additional Potential
Collateral to the Borrowing Base as aforesaid, the Borrower shall provide
written notice to the Agent of such request.  No Potential Collateral shall be
included as Collateral in the Borrowing Base unless and until the following
conditions precedent shall have been satisfied:

 

(a)                                 such Potential Collateral shall be Eligible
Real Estate;

 

(b)                                 if such Potential Collateral is owned by a
Wholly Owned Subsidiary of Borrower, said Wholly Owned Subsidiary shall have
executed a Joinder Agreement and satisfied the conditions of §5.5;

 

(c)                                  prior to or contemporaneously with such
addition, Borrower shall have submitted to Agent a Compliance Certificate
prepared using the financial statements of the Borrower most recently provided
or required to be provided to the Agent under §6.4 or §7.4 and a Borrowing Base
Certificate, both prepared on a pro forma basis and adjusted to give effect to
such addition, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist;

 

(d)                                 the Borrower or the Wholly Owned Subsidiary
which is the owner of the Potential Collateral shall have executed and delivered
to the Agent all Eligible Real Estate Qualification Documents (which may include
an Account Control Agreement), all of which instruments, documents or agreements
shall be in form and substance reasonably satisfactory to the Agent;

 

(e)                                  after giving effect to the inclusion of
such Potential Collateral, each of the representations and warranties made by or
on behalf of the Borrower or the Guarantors or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
it was made and shall also be true as of the time of the addition of Mortgaged
Properties in the Borrowing Base, with the same effect as if made at and as of
that time, except to the extent of changes resulting from transactions permitted
by the Loan Documents and except as previously disclosed in writing by the
Borrower to Agent and approved by Agent in writing (which disclosures shall be
deemed to amend the schedules and other disclosures delivered as contemplated in
this Agreement (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing (including, without limitation,
any Default under §9.1), and the Agent shall have received a certificate of the
Borrower to such effect; and

 

(f)                                   the Agent shall have consented to, and
Agent shall have received the prior written consent of the Required Lenders to,
the inclusion of such Real Estate as a Mortgaged Property, which consent may be
granted in their sole discretion.

 

Notwithstanding the foregoing, in the event such Potential Collateral does not
qualify as Eligible Real Estate, so long as the conditions set forth in
clauses (b), (c) and (d) of this §5.3 have been satisfied, such Potential
Collateral shall be included as Collateral so long as the Agent shall

 

58

--------------------------------------------------------------------------------


 

have received the prior written consent of each of the Required Lenders to the
inclusion of such Real Estate as a Mortgaged Property (provided that if such
Real Estate is not an income-producing office building, Agent shall have
received the prior written consent of all of the Lenders to the inclusion of
such Real Estate as a Mortgaged Property).

 

§5.4                        Release of Mortgaged Property.  Provided no Default
or Event of Default shall have occurred hereunder and be continuing (or would
exist immediately after giving effect to the transactions contemplated by this
§5.4), the Agent shall release a Mortgaged Property from the lien or security
title of the Security Documents encumbering the same upon the request of the
Borrower subject to and upon the following terms and conditions:

 

(a)                                 the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

 

(b)                                 the Borrower shall submit to the Agent with
such request a Compliance Certificate prepared using the financial statements of
the Borrower most recently provided or required to be provided to the Agent
under §6.4 or §7.4 adjusted in the best good faith estimate of the Borrower to
give effect to the proposed release and demonstrating that no Default or Event
of Default with respect to the covenants referred to therein shall exist after
giving effect to such release;

 

(c)                                  all release documents to be executed by the
Agent shall be in form and substance reasonably satisfactory to the Agent;

 

(d)                                 the Borrower shall pay all reasonable costs
and expenses of the Agent in connection with such release, including without
limitation, reasonable attorney’s fees;

 

(e)                                  the Borrower shall pay to the Agent for the
account of the Lenders a release price, which payment shall be applied to reduce
the outstanding principal balance of the Loans as provided in §3.4, in an amount
equal to the amount necessary to reduce the outstanding principal balance of the
Loans so that no violation of the covenant set forth in §9.1 shall occur;

 

(f)                                   without limiting or affecting any other
provision hereof, any release of a Mortgaged Property will not cause the
Borrower to be in violation of the covenants set forth in §9; and

 

(g)                                  the Required Lenders shall have approved in
writing such release in their sole discretion;

 

§5.5                        Additional Guarantors.  In the event that the
Borrower shall request that certain Real Estate of a Wholly Owned Subsidiary of
Borrower be included as a Mortgaged Property as contemplated by §5.3 and such
Real Estate is approved for inclusion as a Mortgaged Property in accordance with
the terms hereof, the Borrower shall, as a condition to such Real Estate being
included as a Mortgaged Property, cause each such Wholly Owned Subsidiary to
execute and deliver to Agent a Joinder Agreement, and such Subsidiary shall
become a Guarantor hereunder and thereunder.  Each such Subsidiary shall be
specifically authorized, in accordance with its respective organizational
documents, to be a Guarantor hereunder and thereunder and to execute the
Contribution Agreement and such Security Documents as Agent may require.  The
Borrower shall further cause all representations, covenants and agreements in
the Loan Documents with respect to

 

59

--------------------------------------------------------------------------------


 

Guarantors to be true and correct with respect to each such Subsidiary.  In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

 

§5.6                        Intentionally Omitted.

 

§5.7                        Release of Guarantor.

 

(a)                                 Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to the Borrower, then the Agent shall release the
Collateral from the lien and security interest of the Security Documents and
release the Borrower and Guarantors provided that Agent has not received a
written notice from the “Representative” (as defined in §14.16) or the holder of
the Hedge Obligations that any Hedge Obligation is then due and payable to the
holder thereof.

 

(b)                                 The Borrower may request in writing that the
Agent release, and upon receipt of such request the Agent shall release (subject
to the terms hereof), a Guarantor from the Guaranty and the other Loan Documents
to which such Guarantor is a party so long as:  (i) no Default or Event of
Default shall then be in existence or would occur as a result of such release;
(ii) the Agent shall have received such written request at least ten (10) days
prior to the requested date of release; and (iii) the terms of §5.4 with respect
to the release of the Mortgaged Property owned by such Subsidiary Guarantor have
been satisfied.  Delivery by the Borrower to the Agent of any such request for a
release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.  Notwithstanding the foregoing, the
provisions of this §5.7(b) shall not apply to REIT, which may not be released as
a Guarantor.

 

(c)                                  In connection with the effectiveness of
this Agreement, Agent is authorized to, and shall, (i) release the lien of the
Pledge Agreement, and (ii) deliver and file such documents as Agent reasonably
deems necessary to release its security interest with respect thereto.

 

§6.                               REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1                        Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  REIT is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Secretary of State, and is validly existing and in good
standing under the laws of Maryland.  REIT conducts its business in a manner
which enables it to qualify as a real estate investment trust under, and to be
entitled to the benefits of, §856 of the Code, and has elected to be treated as
and is entitled to the benefits of a real estate investment trust thereunder. 
The Borrower is a Texas limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Texas Secretary of State, and
is validly existing and in good standing under the laws of Texas.  The Borrower
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and

 

60

--------------------------------------------------------------------------------


 

(ii) is in good standing and is duly authorized to do business in the
jurisdiction of its organization and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could have a Material Adverse
Effect.

 

(b)                                 Subsidiaries.  Each of the Guarantors and
each of the Subsidiaries of the Borrower and the Guarantors (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where it is organized and where a
Mortgaged Property owned by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified could
have a Material Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any of the
Borrower or any Guarantor is a party and the transactions contemplated hereby
and thereby (i) are within the authority of such Person, (ii) have been duly
authorized by all necessary proceedings on the part of such Person, (iii) do not
and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which such Person is subject or
any judgment, order, writ, injunction, license or permit applicable to such
Person, (iv) do not and will not conflict with or constitute a default (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement, articles of incorporation or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Person other than the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents, and (vi) do not, as
of the date of execution and delivery thereof, require the approval or consent
of any Person other than those already obtained and delivered to Agent.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any of the Borrower or
any Guarantor is a party are valid and legally binding obligations of such
Person enforceable in accordance with the respective terms and provisions hereof
and thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’  rights and general principles of equity.

 

§6.2                        Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or any Guarantor is a party and the transactions contemplated hereby and thereby
do not require the approval or consent of, or filing or registration with, or
the giving of any notice to, any court, department, board, governmental agency
or authority other than those already obtained, the filing of the Security
Documents in the appropriate records office with respect thereto, and filings
after the date hereof of disclosures with the SEC, or as may be required
hereafter with respect to tenant improvements, repairs or other work with
respect to any Real Estate.

 

§6.3                        Title to Properties.  Except as indicated on
Schedule 6.3 hereto or other adjustments that are not material in amount, REIT,
the Borrower and their respective Subsidiaries own or lease

 

61

--------------------------------------------------------------------------------


 

all of the assets reflected in the consolidated balance sheet of REIT as of the
Balance Sheet Date or acquired or leased since that date (except property and
assets sold or otherwise disposed of in the ordinary course since that date)
subject to no rights of others, including any mortgages, leases pursuant to
which REIT, the Borrower or any of their respective Subsidiaries or any of their
respective Affiliates is the lessee, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.

 

§6.4                        Financial Statements.  The Borrower has furnished to
Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial officer,
chief accounting officer or senior vice president-treasurer of REIT, (b) an
unaudited statement of Net Operating Income for the period ending September 30,
2013 reasonably satisfactory in form to the Agent and certified by the chief
financial officer, chief accounting officer or senior vice president-treasurer
of REIT as fairly presenting the Net Operating Income for such periods, and
(c) certain other financial information relating to the Borrower, the Guarantors
and the Collateral, including, without limitation, the Mortgaged Properties. 
The balance sheet and statements referred to in clauses (a) and (b) have been
prepared in accordance with generally accepted accounting principles and fairly
present the consolidated financial condition of REIT and its Subsidiaries as of
such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods.  There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.

 

§6.5                        No Material Changes.  Since the Balance Sheet Date
or the date of the most recent financial statements delivered pursuant to §7.4,
as applicable, there has occurred no materially adverse change in the financial
condition, prospects or business of REIT, the Borrower, and their respective
Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of REIT as of the Balance Sheet Date, or its consolidated
statement of income or cash flows for the calendar year then ended, other than
changes in the ordinary course of business that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of REIT, the Borrower, their respective Subsidiaries or any
of the Mortgaged Properties from the condition shown on the statements of income
delivered to the Agent pursuant to §6.4 other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business, prospects, operation or
financial condition of REIT, the Borrower, their respective Subsidiaries,
considered as a whole, or of any of the Mortgaged Properties.

 

§6.6                        Franchises, Patents, Copyrights, Etc.  The Borrower,
the Guarantors and their respective Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others, except where such failure individually or in the aggregate has
not had and could not reasonably be expected to have a Material Adverse Effect. 
Except as set forth on Schedule 6.6 hereto or in any Mortgage with respect to
any Mortgaged Property other than the Initial Mortgaged Properties, none of the
Mortgaged Properties is owned or operated by Borrower or its Subsidiaries under
or by reference to any trademark, trade name, service mark or logo, and none of
the trademarks, tradenames, service marks or logos are registered or subject to
any license or provision of law limiting their assignability

 

62

--------------------------------------------------------------------------------


 

or use except as specifically set forth on Schedule 6.6 or in any Mortgage
accepted after the Closing Date.

 

§6.7                        Litigation.  There are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened against the Borrower, any Guarantor, any of their respective
Subsidiaries before any court, tribunal, arbitrator, mediator or administrative
agency or board (a) which question the validity of this Agreement or any of the
other Loan Documents or any action taken or to be taken pursuant hereto or
thereto, or any lien, security title or security interest created or intended to
be created pursuant hereto or thereto, or (b) affecting the Collateral which if
adversely determined could reasonably be expected to have a Material Adverse
Effect.  There are no judgments, final orders or awards outstanding against or
affecting the Borrower, any Guarantor, any of their respective Subsidiaries or
any Collateral, individually or in the aggregate, in excess of $1,000,000.00, or
against or affecting the Mortgaged Property.

 

§6.8                        No Material Adverse Contracts, Etc.  None of the
Borrower, any Guarantor or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
Material Adverse Effect.  None of the Borrower, any Guarantor or any of their
respective Subsidiaries is a party to any contract or agreement that has or
could reasonably be expected to have a Material Adverse Effect.

 

§6.9                        Compliance with Other Instruments, Laws, Etc.  None
of the Borrower, any Guarantor or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it is subject or by which it or
any of its properties is bound or any decree, order, judgment, statute, license,
rule or regulation, in any of the foregoing cases in a manner that has had or
could reasonably be expected to have a Material Adverse Effect.

 

§6.10                 Tax Status.  Each of the Borrower, the Guarantors and
their respective Subsidiaries (a) has made or filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject or has obtained an extension for filing, (b) has paid
prior to delinquency all taxes and other governmental assessments and charges
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and by appropriate proceedings and (c) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim.  Except as set forth on Schedule 6.10, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries. 
The taxpayer identification number for REIT is 68-0509956 and for the Borrower
is 14-1838660.

 

§6.11                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§6.12                 Investment Company Act.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is an “investment company”,
or an “affiliated company” or a “principal

 

63

--------------------------------------------------------------------------------


 

underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

 

§6.13                 Intentionally Omitted.

 

§6.14                 Setoff, Etc.  The Collateral and the rights of the Agent
and the Lenders with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses by the Borrower or any of their
Subsidiaries or Affiliates or, to the best knowledge of the Borrower, any other
Person other than Permitted Liens described in §8.2(i)(A), (v) and (vi).

 

§6.15                 Certain Transactions.  Except as disclosed on
Schedule 6.15 hereto, none of the partners, officers, trustees, managers,
members, directors, or employees of the Borrower, any Guarantor or any of their
respective Subsidiaries is, nor shall any such Person become, a party to any
transaction with the Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates (other than for services as partners, managers,
members, employees, officers and directors), including any agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any partner, officer, trustee, director or such employee or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, which are
on terms less favorable to the Borrower, a Guarantor or any of their respective
Subsidiaries than those that would be obtained in a comparable arms-length
transaction.

 

§6.16                 Employee Benefit Plans.  The Borrower, each Guarantor and
each ERISA Affiliate has fulfilled its obligation, if any, under the minimum
funding standards of ERISA and the Code with respect to each Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA.  None of the assets of REIT, the Borrower or any of their
respective Subsidiaries, including, without limitation, any Mortgaged Property,
constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

 

§6.17                 Disclosure.  All of the representations and warranties
made by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in this Agreement and the other Loan Documents or any document or
instrument delivered to the Agent or the Lenders pursuant to or in connection
with any of such Loan Documents are true and correct in all material respects,
and neither the Borrower nor any Guarantor has failed to disclose such
information as is necessary to make such representations and warranties not
misleading.  All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor, as
supplemented to

 

64

--------------------------------------------------------------------------------


 

date, is and, when delivered, will be true and correct in all material respects
and, as supplemented to date, does not, and when delivered will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading.  The written
information, reports and other papers and data with respect to the Borrower, any
Subsidiary, any Guarantor or the Collateral, including, without limitation, the
Mortgaged Properties, (other than projections and estimates) furnished to the
Agent or the Lenders in connection with this Agreement or the obtaining of the
Commitments of the Lenders hereunder was, at the time so furnished, complete and
correct in all material respects, or has been subsequently supplemented by other
written information, reports or other papers or data, to the extent necessary to
give in all material respects a true and accurate knowledge of the subject
matter in all material respects; provided that such representation shall not
apply to (a) the accuracy of any appraisal, title commitment, survey, or
engineering and environmental reports prepared by third parties or legal
conclusions or analysis provided by the Borrower’s or Guarantor’s counsel
(although the Borrower and the Guarantors have no reason to believe that the
Agent and the Lenders may not rely on the accuracy thereof) or (b) budgets,
projections and other forward-looking speculative information prepared in good
faith by the Borrower (except to the extent the related assumptions were when
made manifestly unreasonable).

 

§6.18                 Place of Business.  The principal place of business of the
Borrower is 17300 Dallas Parkway, Suite 1010, Dallas, Texas  75248.

 

§6.19                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. 
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.20                 Environmental Compliance.  The Borrower has taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, to the best
of Borrower’s knowledge and belief, except as specifically set forth in the
written environmental site assessment reports of an Environmental Engineer
provided to the Agent (i) in the case of the Initial Mortgaged Properties, as of
the Closing Date, or (ii) with respect to other Real Estate owned as of the date
hereof, on or before the date hereof, or in the case of Real Estate (other than
the Initial Mortgaged Properties, if any) acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties:

 

(a)                                 None of the Borrower, the Guarantors or
their respective Subsidiaries nor any operator of the Real Estate, nor any
tenant or operations thereon, is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under any
Environmental Law, which violation (i) involves Real Estate (other than the
Mortgaged Properties) and has had or could reasonably be expected to have a
Material Adverse Effect or (ii) involves a Mortgaged Property.

 

65

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower, the Guarantors nor any
of their respective Subsidiaries has received written notice from any third
party including, without limitation, any Governmental Authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted or has ordered that the Borrower, any Guarantor or any
of their respective Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (iii) that it is or
shall be a named party to any claim, action, cause of action, complaint, or
legal or administrative proceeding (in each case, contingent or otherwise)
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances, which in any case (i) involves Real Estate (other than the Mortgaged
Properties) and has had or could reasonably be expected to have a Material
Adverse Effect or (ii) involves a Mortgaged Property.

 

(c)                                  (i) no portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws, and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of the Real Estate except those which are being operated and
maintained in compliance with Environmental Laws; (ii) in the course of any
activities conducted by the Borrower, the Guarantors, their respective
Subsidiaries or the tenants and operators of their properties, no Hazardous
Substances have been generated or are being used on the Real Estate except in
the ordinary course of Borrower’s, the Guarantors’ and their respective
Subsidiaries’, or the tenants’ or operators’ of the Real Estate, respective
businesses and in accordance with applicable Environmental Laws; (iii) there has
been no past or present Release or threatened Release of Hazardous Substances
on, upon, into or from the Real Estate, which Release would have a material
adverse effect on the value of such Real Estate or adjacent properties, which
Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c) as to
any Real Estate (other than the Mortgaged Properties) where the foregoing has
not had or could not reasonably be expected to have a Material Adverse Effect).

 

(d)                                 none of the Borrower, the Guarantors, their
respective Subsidiaries nor the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the recording of the Mortgages or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Closing Date.

 

(e)                                  There are no existing or closed sanitary
landfills, solid waste disposal sites, or hazardous waste treatment, storage or
disposal facilities (i) on or affecting the Real Estate (other than

 

66

--------------------------------------------------------------------------------


 

the Mortgaged Properties) except where such existence has not had or could not
be reasonably be expected to have a Material Adverse Effect, or (ii) on or
affecting a Mortgaged Property.

 

(f)                                   The Borrower has not received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which as to any Real Estate (other than the Mortgaged
Properties) has had or could reasonably be expected to have a Material Adverse
Effect, nor is there any basis for such a claim.

 

§6.21                 Subsidiaries; Organizational Structure. 
Schedule 6.21(a) sets forth, as of the date hereof, all of the Subsidiaries of
REIT, the form and jurisdiction of organization of each of the Subsidiaries, and
REIT’s direct and indirect ownership interests therein.  Schedule 6.21(b) sets
forth, as of the date hereof, all of the Unconsolidated Affiliates of REIT and
its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate.  No Person owns
any legal, equitable or beneficial interest in any of the Persons set forth on
Schedules 6.21(a) and 6.21(b) except as set forth on such Schedules.

 

§6.22                 Leases.  The Borrower has delivered to the Agent true
copies of the Leases and any amendments thereto relating to each Mortgaged
Property required to be delivered as a part of the Eligible Real Estate
Qualification Documents as of the date hereof.  An accurate and complete Rent
Roll as of the date of inclusion of each Mortgaged Property in the Borrowing
Base with respect to all Leases of any portion of the Mortgaged Property has
been provided to the Agent.  The Leases reflected on such Rent Roll constitute
as of the date thereof the sole agreements relating to leasing or licensing of
space at such Mortgaged Property and in the Building relating thereto, other
than subleases entered into by the tenants under such Leases. Except as
reflected on such Rent Roll or on Schedule 6.22 or in any applicable Lease
(except with respect to rent credits or rent abatements in effect as of the
Closing Date and reflected on such Rent Roll), no tenant under any Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments,
lease buy-outs or abatements or credits due to defaults under such Lease or the
occurrence of any other event under such Lease.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Mortgaged Property in the Borrowing Base, in full force and
effect in accordance with their respective terms, without any payment default
(other than payment of work orders, direct utility recovery and CAM
reconciliation not more than 60 days past due) or any other material default
thereunder, nor are there any defenses, counterclaims, offsets, concessions or
rebates available to any tenant thereunder, and, except as reflected in
Schedule 6.22, neither the Borrower nor any Guarantor has given or made, any
notice of any payment or other material default, or any claim, which remains
uncured or unsatisfied, with respect to any of the Leases, and to the best of
the knowledge and belief of the Borrower, there is no basis for any such claim
or notice of default by any tenant.  Except as reflected in Schedule 6.22, no
property, other than the Mortgaged Property which is the subject of the
applicable Lease, is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

 

§6.23                 Property.  Subject to Schedule 6.23 and the property
condition reports for the Initial Mortgaged Properties delivered to the Agent on
or before the Closing Date, (i) all of the Mortgaged Properties, and all major
building systems located thereon, are structurally sound, in good condition

 

67

--------------------------------------------------------------------------------


 

and working order and free from material defects, subject to ordinary wear and
tear, (ii) all of the other Real Estate of the Borrower, the Guarantors and
their respective Subsidiaries is structurally sound, in good condition and
working order, subject to ordinary wear and tear, except for such portion of
such Real Estate which is not occupied by any tenant and where such defects have
not had and could not reasonably be expected to have a Material Adverse Effect,
(iii) the Real Estate, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands and tidelands (but excluding for purposes
of this §6.23, Environmental Laws) except where a failure to so comply as to
Real Estate other than the Mortgaged Properties has not and could not reasonably
be expected to have a Material Adverse Effect, (iv) all water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of the
Mortgaged Properties are installed to the property lines of the Mortgaged
Properties through dedicated public rights of way or through perpetual private
easements approved by the Agent with respect to which the applicable Mortgage
creates a valid and enforceable first lien and, except in the case of drainage
facilities, are connected to the Building located thereon with valid permits and
are adequate to service the Building in compliance with applicable law, (v) the
streets abutting the Mortgaged Properties are dedicated and accepted public
roads, to which the Mortgaged Properties have direct access by trucks and other
motor vehicles and by foot, or are perpetual private ways (with direct access by
trucks and other motor vehicles and by foot to public roads) to which the
Mortgaged Properties have direct access approved by the Agent and with respect
to which the applicable Mortgage creates a valid and enforceable first lien,
(vi) sufficient private ways providing access to the Mortgaged Properties are
zoned in a manner which will permit access to the Building over such ways by
trucks and other commercial and industrial vehicles, (vii) there are no unpaid
or outstanding real estate or other taxes or assessments on or against any of
the Real Estate which are payable by the Borrower, any Guarantor or any of their
respective Subsidiaries (except only real estate or other taxes or assessments,
that are not yet delinquent or are being protested as permitted by this
Agreement), (viii) each Real Estate asset is separately assessed for purposes of
real estate tax assessment and payment, (ix) there are no unpaid or outstanding
real estate or other taxes or assessments on or against any other property of
the Borrower, the Guarantors or any of their respective Subsidiaries which are
payable by any of such Persons in any material amount (except only real estate
or other taxes or assessments, that are not yet delinquent or are being
protested as permitted by this Agreement), (x) there are no pending, or to the
knowledge of the Borrower, threatened or contemplated, eminent domain
proceedings against any Mortgaged Property or any material portion of any other
Real Estate, (xi) none of the Mortgaged Property or any material portion of any
other Real Estate is now damaged as a result of any fire, explosion, accident,
flood or other casualty, (xii) none of the Borrower, the Guarantors or any of
their respective Subsidiaries has received any outstanding notice from any
insurer or its agent requiring performance of any work with respect to any of
the Real Estate or canceling or threatening to cancel any policy of insurance,
and each of the Real Estate assets complies with the material requirements of
all of the Borrower’s, Guarantors’ and their respective Subsidiaries’ insurance
carriers, (xiii) no person or entity has any right or option to acquire any Real
Estate or any Building thereon or any portion thereof or interest therein,
except for certain tenants of such Real Estate not constituting Mortgaged
Properties pursuant to the terms of their Leases and tenants in common under
applicable tenant in common agreements, (xiv) neither the Borrower nor any
Subsidiary Guarantor is a party to any Management Agreements for any of the
Mortgaged Properties, (xv) to the

 

68

--------------------------------------------------------------------------------


 

best knowledge of the Borrower and any Subsidiary Guarantors, there are no
material claims or any bases for material claims in respect of any Mortgaged
Property or its operation by any party to any service agreement or Management
Agreement, and (xvi) there are no material agreements not otherwise terminable
upon 30 days’ notice pertaining to any Mortgaged Property, any Building thereon
or the operation or maintenance of either thereof other than as described in
this Agreement (including the Schedules hereto) or the Title Policies.

 

§6.24                 Brokers.  None of REIT, the Borrower nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25                 Other Debt.  As of the date of this Agreement, (a) none of
the Borrower, any Guarantor nor any of their respective Subsidiaries is in
default of (i) the payment of any Recourse Indebtedness, (ii) the payment of any
Indebtedness that individually or in the aggregate has an outstanding principal
balance in excess of $30,000,000.00, or (iii) other than as set forth on
Schedule 6.25, the performance of any material obligation under any related
agreement, mortgage, deed of trust, security agreement, financing agreement or
indenture to which any of them is a party, and (b) no Indebtedness of the
Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated.  Neither the Borrower nor any Guarantor is a party to or bound by
any agreement, instrument or indenture that may require the subordination in
right or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or any Guarantor.  Schedule 6.25 hereto sets forth
all agreements, mortgages, deeds of trust, financing agreements or other
material agreements binding upon the Borrower and each Guarantor or their
respective properties and entered into by the Borrower and/or such Guarantor as
of the date of this Agreement with respect to any Indebtedness of the Borrower
or any Guarantor in an amount greater than $1,000,000.00, and the Borrower has
provided the Agent with such true, correct and complete copies thereof as Agent
has requested.

 

§6.26                 Solvency.  As of the date of this Agreement and after
giving effect to the transactions contemplated by this Agreement and the other
Loan Documents, including all Loans made or to be made hereunder, neither the
Borrower nor any Guarantor is insolvent on a balance sheet basis such that the
sum of such Person’s assets exceeds the sum of such Person’s liabilities, the
Borrower and each Guarantor is able to pay its debts as they become due, and the
Borrower and each Guarantor has sufficient capital to carry on its business.

 

§6.27                 No Bankruptcy Filing.  Neither the Borrower nor any
Guarantor is contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or for the liquidation of its assets or
property, and the Borrower has no knowledge of any Person contemplating the
filing of any such petition against it.

 

§6.28                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by the Borrower,
any Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

69

--------------------------------------------------------------------------------


 

§6.29                 Transaction in Best Interests of Borrower and Guarantors;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries.  The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement.  The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of each Guarantor to guaranty the Loan, the Borrower would
be unable to obtain the financing contemplated hereunder which financing will
enable the Borrower, each Guarantor and their respective Subsidiaries to have
available financing to conduct and expand their business.

 

§6.30                 Contribution Agreement.  The Borrower and the Guarantors
have executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

§6.31                 Representations and Warranties of Guarantors.  Borrower
has no knowledge that any of the representations or warranties of the Guarantors
contained in the Mortgages, the Assignments of Leases and Rents or any other
Loan Document are untrue or inaccurate in any material respect.

 

§6.32                 OFAC.  None of the Borrower or the Guarantors (i) is (or
will be) a person with whom any Lender is restricted from doing business under
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action or (ii) is engaged (or will engage) in any dealings or transactions or
otherwise be associated with such persons.  In addition, the Borrower hereby
agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

 

§7.                               AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1                        Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest and fees provided for in this Agreement, all in accordance with the
terms of this Agreement and the Notes, as well as all other sums owing pursuant
to the Loan Documents.

 

70

--------------------------------------------------------------------------------


 

§7.2                        Maintenance of Office.  The Borrower and each
Guarantor will maintain their respective chief executive office at 17300 Dallas
Parkway, Suite 1010, Dallas, Texas 75248, or at such other place in the United
States of America as the Borrower or any Guarantor shall designate upon thirty
(30) days prior written notice to the Agent and the Lenders, where notices,
presentations and demands to or upon the Borrower or such Guarantor in respect
of the Loan Documents may be given or made.

 

§7.3                        Records and Accounts.  The Borrower and each
Guarantor will (a) keep, and cause each of their respective Subsidiaries to keep
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP and (b) maintain adequate accounts
and reserves for all taxes (including income taxes), depreciation and
amortization of its properties and the properties of their respective
Subsidiaries, contingencies and other reserves.  Neither the Borrower, any
Guarantor nor any of their respective Subsidiaries shall, without the prior
written consent of the Agent, (x) except as may be required by GAAP or by law,
make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year.  Agent and the Lenders acknowledge
that REIT’s fiscal year is a calendar year.

 

§7.4                        Financial Statements, Certificates and Information. 
The Borrower will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

 

(a)                                 (i) within fifteen (15) days of the filing
of REIT’s Form 10-K with the SEC, but in any event not later than one hundred
twenty (120) days after the end of each calendar year, the audited Consolidated
balance sheet of REIT and its Subsidiaries at the end of such year, and the
related audited consolidated statements of income, changes in capital and cash
flows for such year, setting forth in comparative form the figures for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the chief
financial officer, chief accounting officer, senior vice president of capital
markets or senior vice president-treasurer of REIT, on its behalf, that the
information contained in such financial statements fairly presents the financial
position of REIT and its Subsidiaries, and accompanied by an auditor’s report
prepared without qualification as to the scope of the audit by a nationally
recognized accounting firm reasonably approved by Agent, and (ii) within a
reasonable period of time following request therefor, any other information the
Lenders may reasonably request to complete a financial analysis of REIT and its
Subsidiaries;

 

(b)                                 within fifteen (15) days of the filing of
REIT’s Form 10-Q with the SEC, if applicable, but in any event not later than
sixty (60) days after the end of each calendar quarter of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of income
and cash flows for the portion of REIT’s fiscal year then elapsed, all in
reasonable detail and prepared in accordance with GAAP, together with a
certification by the chief financial officer, chief accounting officer, senior
vice president of capital markets or senior vice president-treasurer of REIT, on
its behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by the chief

 

71

--------------------------------------------------------------------------------


 

financial officer, chief accounting officer, senior vice president of capital
markets or senior vice president-treasurer of REIT, on its behalf, in the form
of Exhibit G hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date. 
Borrower shall submit with the Compliance Certificate a Borrowing Base
Certificate in the form of Exhibit F attached hereto (a “Borrowing Base
Certificate”) pursuant to which the Borrower shall calculate the amount of the
Borrowing Base Appraised Value Limit and the Borrowing Base Availability as of
the end of the immediately preceding calendar quarter.  All income, expense and
value associated with Real Estate or other Investments disposed of during any
quarter will be eliminated from calculations, where applicable.  The Compliance
Certificate shall be accompanied by copies of the statements of Funds from
Operations and Net Operating Income for such calendar quarter, including,
without limitation, Net Operating Income for each of the Mortgaged Properties,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and substance reasonably satisfactory
to the Agent, together with a certification by the chief financial officer,
chief accounting officer, senior vice president of capital markets or senior
vice president-treasurer of REIT, on its behalf, that the information contained
in such statement fairly presents the Funds from Operations and Net Operating
Income, including, without limitation, the Net Operating Income of each of the
Mortgaged Properties, for such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $1,000,000.00 or more of the REIT
and its Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Mortgaged Properties and a summary thereof in form
satisfactory to Agent as of the end of each calendar quarter (including the
fourth calendar quarter in each year), together with a listing of each tenant
that has taken occupancy of such Mortgaged Property during each calendar quarter
(including the fourth calendar quarter in each year), (ii) an operating
statement for each of the Mortgaged Properties for each such calendar quarter
and year to date and a consolidated operating statement for the Mortgaged
Properties for each such calendar quarter and year to date (such statements and
reports to be in form reasonably satisfactory to Agent), and (iii) a copy of
each Lease or amendment to any Lease entered into with respect to a Mortgaged
Property during such calendar quarter (including the fourth calendar quarter in
each year);

 

(f)                                   promptly following a request by the Agent,
as of such date or for such period or periods of time as Agent may reasonably
request, (i) a Rent Roll for each Real Estate asset (other than the Mortgaged
Properties) and a summary thereof in form satisfactory to Agent, together with a
listing of each tenant that has taken occupancy of such Real Estate, (ii) an
operating statement for each Real Estate asset (other than the Mortgaged
Properties) and a consolidated operating statement for such Real Estate assets
(such statements and reports to be in form reasonably satisfactory to

 

72

--------------------------------------------------------------------------------


 

Agent), and (iii) a copy of each Lease or amendment to any Lease entered into
with respect to a Real Estate asset (other than the Mortgaged Properties);

 

(g)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(i) listing the Real Estate owned by REIT, the Borrower and their respective
Subsidiaries (or in which REIT, the Borrower or any of their respective
Subsidiaries owns an interest) and stating the location thereof, the date
acquired and the acquisition cost, (ii) listing the Indebtedness of REIT, the
Borrower and their respective Subsidiaries (excluding Indebtedness of the type
described in §8.1(b)-(e)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
and (iii) attaching copies of any new material mortgage loan documents and
amendments to existing mortgage loan documents entered into by any Company
subsequent to the date of this Agreement or the last statement delivered
pursuant to this §7.4(g), whichever is later;

 

(h)                                 contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of the Borrower or REIT;

 

(i)                                     promptly following Agent’s request,
after they are filed with the Internal Revenue Service, copies of all annual
federal income tax returns and amendments thereto of the Borrower and REIT;

 

(j)                                    promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which the Borrower or REIT
shall file with the SEC;

 

(k)                                 notice of any audits pending or threatened
in writing with respect to any tax returns filed by the Borrower or REIT
promptly following notice of such audit;

 

(l)                                     evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Mortgaged
Properties;

 

(m)                             [Intentionally Omitted];

 

(n)                                 promptly upon receipt thereof, copies of any
and all notices of default under any loan document securing or evidencing a
mortgage loan made to the Borrower or any of its Subsidiaries secured by a Lien
on Real Estate, if such mortgage loan (i) constitutes Recourse Indebtedness,
(ii) constitutes Indebtedness and individually or in the aggregate has an
outstanding principal balance in excess of $30,000,000.00, or (iii) has been
accelerated;

 

(o)                                 within five (5) Business Days of receipt,
copies of any written claim made with respect to any Non-Recourse Exclusion;

 

(p)                                 not later than January 31 of each year, a
budget and business plan for the Borrower and each Mortgaged Property for the
then-current calendar year; and

 

73

--------------------------------------------------------------------------------


 

(q)                                 from time to time such other financial data
and information in the possession of REIT, the Borrower or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against REIT, the Borrower or any of their
respective Subsidiaries and any settlement discussions relating thereto (to the
extent that disclosure of any such letters, litigation or investigation status
or settlement discussions would not waive any applicable privilege), property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting the Borrower or any of its Subsidiaries)
as the Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof.  Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders.  The Borrower authorizes Agent and Arranger to disseminate any
such materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and the Borrower releases Agent and the
Lenders from any liability in connection therewith.  Unless otherwise requested
by Agent, any materials to be delivered pursuant to §7.4(h) or (j) may be
delivered to Agent by posting such materials to the Borrower’s website (at
www.behringerharvard.com) or on EDGAR (www.sec.gov/edgar) and simultaneously
notifying the Agent of the availability of such materials at such website (or
such other website as the Borrower may designate in writing to the Agent).  In
the event that Agent receives paper copies of any material delivered pursuant to
this §7.4 which is not made available by Intralinks, Syndtrak or any other
electronic information dissemination system (or by posting to Borrower’s website
as provided above), Agent shall promptly deliver copies of such material to each
Lender.

 

§7.5                        Notices.

 

(a)                                 Defaults.  The Borrower will promptly upon
becoming aware of same notify the Agent in writing of the occurrence of any
Default or Event of Default, which notice shall describe such occurrence with
reasonable specificity and shall state that such notice is a “notice of
default”.  If any Person shall give any notice of the existence of a claimed
default or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, any Guarantor or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrower shall forthwith give
written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

 

(b)                                 Environmental Events.  The Borrower will
give notice to the Agent within five (5) Business Days of becoming aware of
(i) any potential or known Release, or threat of Release, of any Hazardous
Substances in violation of any applicable Environmental Law; (ii) any violation
of any Environmental Law that the Borrower, any Guarantor or any of their
respective Subsidiaries reports in writing or is reportable by such Person in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any inquiry,
proceeding, investigation, or other action, including a written notice from any

 

74

--------------------------------------------------------------------------------


 

agency of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) a Mortgaged
Property, (B) any other Real Estate and could reasonably be expected to have a
Material Adverse Effect or (C) the Agent’s liens or security title on the
Collateral pursuant to the Security Documents.

 

(c)                                  Notification of Claims Against Collateral. 
The Borrower will give notice to the Agent in writing within seven (7) Business
Days of becoming aware of any material setoff, claims (including, with respect
to the Mortgaged Property, environmental claims), withholdings or other defenses
to which any of the Collateral, or the rights of the Agent or the Lenders with
respect to the Collateral, are subject.

 

(d)                                 Notice of Litigation and Judgments.  The
Borrower will give notice to the Agent in writing within five (5) Business Days
of becoming aware of any litigation or proceedings threatened in writing or any
pending litigation and proceedings affecting the Borrower, any Guarantor or any
of their respective Subsidiaries or to which the Borrower, any Guarantor or any
of their respective Subsidiaries is or is to become a party involving an
uninsured claim against the Borrower, any Guarantor or any of their respective
Subsidiaries that could either reasonably be expected to cause a Default or
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings.  The Borrower will give
notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against the Borrower or any of
their respective Subsidiaries in an amount in excess of $10,000,000.00.

 

(e)                                  ERISA.  The Borrower will give notice to
the Agent within five (5) Business Days after the Borrower or any ERISA
Affiliate (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in §4043 of ERISA) with respect to any Guaranteed Pension
Plan, Multiemployer Plan or Employee Benefit Plan, or knows that the plan
administrator of any such plan has given or is required to give notice of any
such reportable event; (ii) gives a copy of any notice of complete or partial
withdrawal liability under Title IV of ERISA; or (iii) receives any notice from
the PBGC under Title IV or ERISA of an intent to terminate or appoint a trustee
to administer any such plan.

 

(f)                                   Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this §7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§7.6                        Existence; Maintenance of Properties.

 

(a)                                 Except as permitted under §7.15, §8.4 and
§8.8, the Borrower and each Guarantor will and will cause each of their
respective Subsidiaries to preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation.  The
Borrower and each Guarantor will preserve and keep in full force all of their
rights and franchises and those of their Subsidiaries, the preservation of which
is necessary to the conduct of their business and the failure to have which
could reasonably be expected to have a Material Adverse Effect.  REIT shall at
all times comply with all requirements and applicable laws and regulations
necessary to maintain REIT Status and shall continue to receive REIT Status. 
From and after the IPO Event, the common stock of REIT shall at all times be
listed for trading and be traded on the New York Stock Exchange

 

75

--------------------------------------------------------------------------------


 

or another national exchange approved by Agent, unless otherwise consented to by
the Majority Lenders.

 

(b)                                 The Borrower and each Guarantor (i) will
cause all of its properties and those of its Subsidiaries used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure so to do would have a material adverse
effect on the condition of any Real Estate or would cause a Material Adverse
Effect.  Without limitation of the obligations of the Borrower and the
Guarantors under this Agreement with respect to the maintenance of the Real
Estate, the Borrower and the Guarantors shall promptly and diligently comply
with the recommendations of the Environmental Engineer retained by Agent or
Borrower, Guarantors or their respective Subsidiaries concerning the
maintenance, operation or upkeep of the Real Estate contained in the building
inspection and environmental reports delivered to the Agent or otherwise
obtained by the Borrower or any Guarantor with respect to the Real Estate.

 

§7.7                        Insurance; Condemnation.

 

(a)                                 The Borrower and each Subsidiary Guarantor
will, at its expense, procure and maintain for the benefit of the Borrower, each
such Subsidiary Guarantor and the Agent, insurance policies issued by such
insurance companies, in such amounts, in such form and substance, and with such
coverages, endorsements, deductibles and expiration dates as are acceptable to
the Agent, providing the following types of insurance covering each Mortgaged
Property:

 

(i)                                     “Cause of Loss-Special Form” property
insurance (including broad form flood, broad form earthquake, coverage from loss
or damage arising from acts of terrorism, and comprehensive boiler and machinery
coverages) on each Building and the contents therein of the Borrower and its
Subsidiaries in an amount not less than one hundred percent (100%) of the full
replacement cost of each Building and the contents therein of the Borrower and
its Subsidiaries or such other amount as the Agent may approve, with deductibles
not to exceed $25,000.00 (except that the windstorm damage deductible of 2% of
total insured value with respect to Three Eldridge Place, the windstorm damage
deductible of 5% of total insured value with respect to 5104 Eisenhower
Boulevard, the hail or windstorm damage deductible of $100,000.00 with respect
to Mortgaged Properties located in the State of Texas, and the flood damage
deductible of $100,000.00 with respect to Centreport Office Center and Three
Eldridge Place are hereby approved) for any one occurrence (or such higher
deductibles as Agent may approve in its discretion), with a replacement cost
coverage endorsement, an agreed amount endorsement, and, if requested by the
Agent, a contingent liability from operation of building laws endorsement in
such amounts as the Agent may require.  With respect to the obligation to
maintain coverage from loss or damage arising from acts of terrorism, Borrower
and each Subsidiary Guarantor will, with respect to each Mortgaged Property,
purchase and maintain as much coverage from loss or damage arising from acts of
terrorism as can be obtained at the time at a price equal to twenty percent
(20%) of the premium charged for non-terrorism property insurance; provided
that, notwithstanding the foregoing, Borrower and each Subsidiary Guarantor
shall, with respect to each Mortgaged Property, maintain (x) whatever limit of
terrorism coverage the Borrower’s or Subsidiary Guarantor’s property insurance
carriers may require and (y) full coverage from loss or damage arising from acts
of

 

76

--------------------------------------------------------------------------------


 

terrorism with respect to any Mortgaged Property deemed by Agent or the Required
Lenders to be potentially at risk for damage by terrorism (considering, without
limitation, such factors as those locations that are physically or
geographically prominent, socially significant, and/or where the occupants of
the building are engaged in a type of activity that might draw a terrorist’s
attention, such as governmental operations, high-profile businesses or
politically sensitive issues).  Full replacement cost as used herein means the
cost of replacing the Building (exclusive of the cost of excavations,
foundations and footings below the lowest basement floor, plans and blueprints
and cost of land grading and earthwork) and the contents therein of the Borrower
and its Subsidiaries without deduction for physical depreciation thereof;

 

(ii)                                  During the course of construction or
repair of any Building, the insurance required by clause (i) above shall be
written on a builders risk, completed value, non-reporting form or a course of
construction equivalent, meeting all of the terms required by clause (i) above,
covering the total value of work performed, materials, equipment, machinery and
supplies furnished (but only to the extent to be incorporated into the completed
project), existing structures, and temporary structures being erected on or near
the Mortgaged Property, including coverage against collapse and damage during
transit or while being stored off-site, and containing a soft costs (including
loss of rents) coverage endorsement and a permission to occupy endorsement;

 

(iii)                               Flood insurance if at any time any Building
is located in any federally designated “special hazard area” (including any area
having special flood, mudslide and/or flood-related erosion hazards, and shown
on a Flood Hazard Boundary Map or a Flood Insurance Rate Map published by the
Federal Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO,
V1-30, VE, V, M or E) and the broad form flood coverage required by
clause (i) above is not available, in an amount equal to the full replacement
cost or the maximum amount then available under the National Flood Insurance
Program;

 

(iv)                              Rent loss insurance in an amount sufficient to
recover at least the total pre-tax profits and necessary continuing expense, for
the Mortgaged Property for a twelve (12) month period;

 

(v)                                 Commercial general liability insurance
against claims for personal injury (to include, without limitation, bodily
injury and personal and advertising injury) and property damage liability, all
on an occurrence basis, if commercially available, with such coverages as the
Agent may reasonably request (including, without limitation, contractual
liability coverage, and coverages equivalent to an ISO broad form endorsement),
with a general aggregate limit of not less than $3,000,000.00, a completed
operations aggregate limit of not less than $3,000,000.00, and a “per
occurrence” limit of not less than $1,000,000.00 for bodily injury and property
damage;

 

(vi)                              During the course of construction or repair of
any improvements on the Mortgaged Property, the general contractor selected to
oversee such improvements shall provide commercial general liability insurance
(including completed operations coverage) naming Borrower as an additional
insured, or in lieu thereof, may provide for such coverage by way of an owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance required by clause (v) above;

 

77

--------------------------------------------------------------------------------


 

(vii)                           Employer’s liability insurance with respect to
the Borrower’s employees;

 

(viii)                        Umbrella liability insurance with limits of not
less than $50,000,000.00 to be in excess of the limits of the insurance required
by clauses (v) and (vii) above, with coverage at least as broad as the primary
coverages of the insurance required by clauses (v) and (vii) above, with any
excess liability insurance to be at least as broad as the coverages of the lead
umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;

 

(ix)                              Workers’ compensation insurance for all
employees of the Borrower or its Subsidiaries engaged on or with respect to the
Mortgaged Property with limits as required by applicable law; and

 

(x)                                 Such other insurance in such form and in
such amounts as may from time to time be reasonably required by the Agent
against other insurable hazards and casualties which at the time are commonly
insured against in the case of properties of similar character and location to
the Mortgaged Property.

 

The Borrower shall pay all premiums on insurance policies.  The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) above shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement.  The
insurance policies provided for in clauses (i), (ii), (iii) and (iv) above shall
name the Agent as mortgagee and loss payee, shall be first payable in case of
loss to the Agent, and shall contain mortgage clauses and lender’s loss payable
endorsements in form and substance acceptable to the Agent.  The Borrower shall
deliver certificates of insurance evidencing all such policies to the Agent, and
the Borrower shall promptly furnish to the Agent all renewal notices and
evidence that all premiums or portions thereof then due and payable have been
paid.  Borrower shall provide to Agent a duplicate original or certified copy of
the insurance policies required hereunder promptly after the original policy is
received by Borrower.  Not less than ten (10) days prior to the expiration date
of the policies, as the same may be reduced by Agent, the Borrower shall deliver
to the Agent evidence of continued coverage, as may be satisfactory to the
Agent, and within five (5) Business Days after the renewal date of such
policies, the Borrower shall deliver a certificate of insurance to Agent, in
form and substance satisfactory to the Agent.

 

(b)                                 All policies of insurance required by this
Agreement shall contain clauses or endorsements to the effect that (i) no act or
omission of the Borrower or any Subsidiary or anyone acting for the Borrower or
any Subsidiary (including, without limitation, any representations made in the
procurement of such insurance), which might otherwise result in a forfeiture of
such insurance or any part thereof, no occupancy or use of the Real Estate for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Real Estate or any part thereof,
shall affect the validity or enforceability of such insurance insofar as the
Agent is concerned, (ii) the insurer waives any right of set off, counterclaim,
subrogation, or any deduction in respect of any liability of the Borrower or any
Subsidiary and the Agent, (iii) such insurance is primary and without right of
contribution from any other insurance which may be available to Agent, (iv) such
policies shall not be modified so as to reduce or in any way negatively affect
insurance coverage on any Mortgaged Property, canceled or terminated prior to
the scheduled expiration date thereof without the insurer thereunder giving at
least thirty (30) days prior written notice to the

 

78

--------------------------------------------------------------------------------


 

Agent by mail; provided, however, that only ten (10) days prior written notice
to Agent shall be required if such cancellation or termination is due to
non-payment of any insurance premium, and (v) that the Agent or the Lenders
shall not be liable for any premiums thereon or subject to any assessments
thereunder, and shall in all events be in amounts sufficient to avoid any
coinsurance liability.

 

(c)                                  The insurance required by this Agreement
may be effected through a blanket policy or policies covering additional
locations and property of the Borrower and other Persons not included in the
Mortgaged Property, provided that such blanket policy or policies comply with
all of the terms and provisions of this §7.7 and contain endorsements or clauses
assuring that any claim recovery will not be less than that which a separate
policy would provide, and an aggregate limits of insurance endorsement in the
case of liability insurance.

 

(d)                                 All policies of insurance required by this
Agreement shall be issued by companies licensed to do business in the State
where the policy is issued and also in the States where the Real Estate is
located and shall be issued by companies having a rating in Best’s Key Rating
Guide of at least “A” and a financial size category of at least “X”. 
Notwithstanding the foregoing, not less than eighty percent (80%) of excess
liability insurance shall be issued by companies having a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “X”;
provided, however, that not less than one hundred percent (100%) of such excess
liability insurance shall be issued by companies with a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “VIII”.

 

(e)                                  Neither the Borrower nor any Subsidiary
shall carry separate insurance, concurrent in kind or form or contributing in
the event of loss, with any insurance required under this Agreement unless such
insurance complies with the terms and provisions of this §7.7.

 

(f)                                   In the event of any loss or damage to any
Mortgaged Property, the Borrower or the applicable Guarantor shall give prompt
written notice to the insurance carrier and the Agent.  Each of the Borrower and
the Guarantors hereby irrevocably authorizes and empowers the Agent, at the
Agent’s option and in the Agent’s sole discretion or at the request of the
Majority Lenders in their sole discretion, as its attorney in fact, to make
proof of such loss, to adjust and compromise any claim under insurance policies,
to appear in and prosecute any action arising from such insurance policies, to
collect and receive Insurance Proceeds and Condemnation Proceeds, and to deduct
therefrom the Agent’s reasonable expenses incurred in the collection of such
Insurance Proceeds; provided, however, that so long as no Default or Event of
Default has occurred and is continuing and so long as the Borrower or any
Guarantor shall in good faith diligently pursue such claim, the Borrower or such
Guarantor may make proof of loss and appear in any proceedings or negotiations
with respect to the adjustment of such claim, except that the Borrower or such
Guarantor may not settle, adjust or compromise any such claim without the prior
written consent of the Agent, which consent shall not be unreasonably withheld
or delayed; provided, further, that the Borrower or such Guarantor may make
proof of loss and adjust and compromise any claim under property insurance
policies which is in an amount less than $2,000,000.00 so long as no Default or
Event of Default has occurred and is continuing and so long as the Borrower or
such Guarantor shall in good faith diligently pursue such claim.  The Borrower
and each Guarantor further authorize the Agent, at the Agent’s option, to
(i) apply the balance of such Insurance Proceeds and Condemnation Proceeds to
the payment of the Obligations whether or not then due, or (ii) if the Agent
shall require the

 

79

--------------------------------------------------------------------------------


 

reconstruction or repair of the Mortgaged Property, to hold the balance of such
proceeds as trustee to be used to pay taxes, charges, sewer use fees, water
rates and assessments which may be imposed on the Mortgaged Property and the
Mortgaged Property’s allocable share of interest on the Obligations as they
become due during the course of reconstruction or repair of the Mortgaged
Property and to reimburse the Borrower or such Guarantor, in accordance with
such commercially reasonable terms and conditions as the Agent may prescribe,
for, or to pay directly, the costs of reconstruction or repair of the Mortgaged
Property, and upon completion of such reconstruction or repair to pay any excess
Insurance Proceeds to the Borrower, provided that (i) upon completion of such
reconstruction or repair, such Mortgaged Property is in compliance with all
applicable state, federal and local laws, ordinances and regulations, including,
without limitation, all building and zoning laws, ordinances and regulations and
(ii) no Defaults or Events of Default exist or are continuing under this
Agreement on the date of such payment to the Borrower.

 

(g)                                  Notwithstanding the foregoing or anything
to the contrary contained in the Mortgages, the Agent shall make net Insurance
Proceeds and Condemnation Proceeds available to the Borrower or such Guarantor
to reconstruct and repair the Mortgaged Property, in accordance with such terms
and conditions as the Agent may prescribe in the Agent’s discretion for the
disbursement of the proceeds, provided that (i) the cost of such reconstruction
or repair is not estimated by the Agent to exceed thirty-five percent (35%) of
the replacement cost of the damaged Building (as reasonably estimated by the
Agent), (ii) no Default or Event of Default shall have occurred and be
continuing, (iii) the Borrower or such Guarantor shall have provided to the
Agent additional cash security in an amount equal to the amount reasonably
estimated by the Agent to be the amount in excess of such proceeds which will be
required to complete such repair or restoration, (iv) the Agent shall have
approved the plans and specifications, construction budget, construction
contracts, and construction schedule for such repair or restoration and
reasonably determined that the repaired or restored Mortgaged Property will
provide the Agent with adequate security for the Obligations (provided that the
Agent shall not disapprove such plans and specifications if the Building is to
be restored to substantially its condition immediately prior to such damage),
(v) the Borrower or such Guarantor shall have delivered to the Agent written
agreements binding upon the Major Tenants and not less than eighty percent (80%)
of the remaining tenants or other parties having present or future rights to
possession of any portion of the affected Mortgaged Property or having any right
to require repair, restoration or completion of the Mortgaged Property or any
portion thereof (determined by reference to those tenants that are not Major
Tenants and that in the aggregate occupy or have rights to occupy not less than
eighty percent (80%) of the Net Rentable Area of the Building so damaged,
excluding the portion leased by the Major Tenants), agreeing upon a date for
delivery of possession of the Mortgaged Property or their respective portions
thereof, to permit time which is sufficient in the judgment of the Agent for
such repair or restoration and approving the plans and specifications for such
repair or restoration, or other evidence satisfactory to the Agent that none of
such tenants or other parties may terminate their Leases as a result of such
casualty or as a result of having a right to approve the plans and
specifications for such repair or restoration, (vi) the Agent shall reasonably
determine that such repair or reconstruction can be completed prior to the
Maturity Date, (vii) the Agent shall receive evidence reasonably satisfactory to
it that any such restoration, repair or rebuilding complies in all respects with
any and all applicable state, federal and local laws, ordinances and
regulations, including without limitation, zoning laws, ordinances and
regulations, and that all required permits, licenses and approvals relative
thereto have been or will be issued in a manner so as not to materially impede
the progress of restoration, (viii) the Agent shall receive evidence reasonably
satisfactory to it that the insurer

 

80

--------------------------------------------------------------------------------


 

under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a twenty-five percent (25%) reduction in occupancy or rental income from the
Mortgaged Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a fifteen percent (15%) reduction in occupancy or in
rental income from all of the Mortgaged Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred (provided that in no event shall any such
reduction result in a violation of §9.1 on a pro forma basis after giving effect
to such reduction).  Notwithstanding the foregoing, so long as no Default or
Event of Default exists or is continuing under this Agreement at the time of
loss or damage to a Mortgaged Property, Borrower shall have the option to
request the release of such Mortgaged Property from the Borrowing Base by
(i) complying with the provisions of §5.4, (ii) notwithstanding the terms of
§5.4(e), by paying to Agent for the pro rata accounts of the Lenders, an amount
necessary such that the amount of the outstanding Loans and Letter of Credit
Liabilities do not exceed the Total Commitment or the Borrowing Base
Availability (which payment may be netted out of Insurance Proceeds and
Condemnation Proceeds being held by Agent), and (iii) delivering to Agent
evidence reasonably satisfactory to Agent that Borrower will be in pro forma
compliance with the covenants set forth in §9 immediately after giving effect to
such release, in which case Agent shall make net Insurance Proceeds and
Condemnation Proceeds available to the Borrower or to the Guarantor that owns
such Mortgaged Property.  Any excess Insurance Proceeds shall be paid to the
Borrower, or if an Event of Default has occurred and is continuing, such
proceeds shall be applied to the payment of the Obligations, unless in either
case by the terms of the applicable insurance policy the excess proceeds are
required to be returned to such insurer.  Any excess Condemnation Proceeds shall
be applied to the payment of the Obligations.  In no event shall the provisions
of this section be construed to extend the Maturity Date or to limit in any way
any right or remedy of the Agent upon the occurrence of an Event of Default
hereunder.  If the Mortgaged Property is sold or the Mortgaged Property is
acquired by the Agent, all right, title and interest of the Borrower and any
Guarantor in and to any insurance policies to the extent that they relate to
Mortgaged Properties and unearned premiums thereon and in and to the proceeds
thereof resulting from loss or damage to the Mortgaged Property prior to the
sale or acquisition shall pass to the Agent or any other successor in interest
to the Borrower or purchaser of the Mortgaged Property.

 

(h)                                 The Borrower, the Guarantors and their
respective Subsidiaries (as applicable) will, at their expense, procure and
maintain insurance covering the Borrower, the Guarantors and their respective
Subsidiaries (as applicable) and the Real Estate other than the Mortgaged
Property in such amounts and against such risks and casualties as are customary
for properties of similar character and location, due regard being given to the
type of improvements thereon, their construction, location, use and occupancy.

 

(i)                                     The Borrower and the Guarantors will
provide to the Agent for the benefit of the Lenders Title Policies for all of
the Mortgaged Properties of such Person.

 

§7.8                        Taxes; Liens.  The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
taxes, assessments and other governmental charges imposed upon them or

 

81

--------------------------------------------------------------------------------


 

upon the Mortgaged Properties or the other Real Estate, sales and activities, or
any part thereof, or upon the income or profits therefrom as well as all claims
for labor, materials or supplies that if unpaid might by law become a lien or
charge upon any of its property or other Liens affecting any of the Collateral
or other property of the Borrower, the Guarantors or their respective
Subsidiaries, provided that any such tax, assessment, charge or levy or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings which shall suspend the collection
thereof with respect to such property, neither such property nor any portion
thereof or interest therein would be in any danger of sale, forfeiture or loss
by reason of such proceeding and the Borrower, such Guarantor or any such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP; and provided, further, that forthwith upon the commencement of
proceedings to foreclose any lien that may have attached as security therefor,
the Borrower, such Guarantor or any such Subsidiary either (i) will provide a
bond issued by a surety reasonably acceptable to the Agent and sufficient to
stay all such proceedings or (ii) if no such bond is provided, will pay each
such tax, assessment, charge or levy.

 

§7.9                        Inspection of Properties and Books.  The Borrower
and the Guarantors will, and will cause their respective Subsidiaries to, permit
the Agent and the Lenders, at the Borrower’s expense (to the extent provided for
below) and upon reasonable prior notice, to visit and inspect any of the
properties of the Borrower, each Guarantor or any of their respective
Subsidiaries (subject to the rights of tenants under their Leases), to examine
the books of account of the Borrower, any Guarantor and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, any Guarantor and their
respective Subsidiaries with, and to be advised as to the same by, their
respective officers, partners or members, all at such reasonable times and
intervals as the Agent or any Lender may reasonably request, provided that so
long as no Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such visits and inspections.  The Lenders shall
use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the normal business operations
of such Persons.

 

§7.10                 Compliance with Laws, Contracts, Licenses, and Permits. 
The Borrower and the Guarantors will, and will cause each of their respective
Subsidiaries to, comply in all respects with (i) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower, any Guarantor or their respective Subsidiaries may fulfill
any of its obligations hereunder, the Borrower, such Guarantor or such
Subsidiary will promptly take or cause to be taken all steps necessary to obtain
such authorization, consent, approval, permit or license and furnish the Agent
and the Lenders with evidence thereof.  The Borrower shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in

 

82

--------------------------------------------------------------------------------


 

writing in the event that the Borrower shall determine that any investors in the
Borrower are in violation of such act.

 

§7.11                 Further Assurances.  The Borrower and each Guarantor will
and will cause each of their respective Subsidiaries to, cooperate with the
Agent and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12                 Management.  The Borrower shall not and shall not permit
any Guarantor to enter into any Management Agreement after the date hereof for
any Mortgaged Property without the prior written consent of the Agent (which
shall not be unreasonably withheld).  Agent may condition any approval of a new
manager engaged by Borrower or a Subsidiary with respect to a Mortgaged Property
upon the execution and delivery to Agent of a Subordination of Management
Agreement.  Subject to the satisfaction of the conditions in the preceding
sentence, Agent consents to a new property manager that is a Wholly Owned
Subsidiary of Borrower.  Borrower shall not and shall not permit any Guaranty or
other Subsidiary to increase any management fee payable under a Management
Agreement after the date the applicable Real Estate becomes a Mortgaged Property
without the prior written consent of the Majority Lenders.

 

§7.13                 Leases of the Property.  The Borrower and each Guarantor
will give notice to the Agent of any proposed new Lease that would be with a
Major Tenant within any Mortgaged Property for the lease of space therein and
shall provide to the Agent a copy of the proposed Lease and any and all
agreements or documents related thereto, current financial information for the
proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request (the “Lease Notice”).  Neither
the Borrower nor any Guarantor will lease all or any portion of a Mortgaged
Property or amend, supplement or otherwise modify, terminate or cancel, or
accept the surrender of, or (if Borrower’s or such Guarantor’s consent is
required under the terms of such Lease) consent to the assignment or subletting
of, or grant any concessions to or waive the performance of any obligations of
any tenant, lessee or licensee under, any now existing or future Lease without
the prior written consent of the Agent; provided, however, with respect to
(a) any Lease which is not with a Major Tenant, the Borrower or any Guarantor
may enter into any such Lease, or amend, supplement or otherwise modify,
terminate or cancel, or accept the surrender of, or consent to the assignment or
subletting of, or granting concessions to or waive the performance of any
obligations of any tenant, lessee or licensee under, any such Lease, in each
case in the ordinary course of business consistent with sound leasing and
management practices for similar properties.  To the extent the Agent’s approval
or consent is required pursuant to this Section 7.13, Agent’s approval shall be
deemed granted in the event the Agent fails to respond to the Borrower’s request
within ten (10) Business Days if (A) Borrower has delivered to Agent the
applicable documents, with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO
RESPOND TO THIS APPROVAL REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT
SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently displayed in bold, all caps
and fourteen (14) point or larger font in the transmittal letter requesting
approval and (B) Agent does not approve or reject (with a reasonable
explanation) the applicable request within ten (10) Business Days from the date
Agent receives the request as evidenced by a certified mail return receipt or
confirmation by a reputable national overnight delivery service (e.g., federal
express) that the same has been delivered.

 

83

--------------------------------------------------------------------------------


 

§7.14                 Business Operations.  REIT, the Borrower and their
respective Subsidiaries shall operate their respective businesses in
substantially the same manner and in substantially the same fields and lines of
business as such business is now conducted and in compliance with the terms and
conditions of this Agreement and the Loan Documents.  Neither REIT nor the
Borrowers will, and will not permit any Subsidiary to, directly or indirectly,
engage in any line of business other than the ownership, operation and
development of office properties, non-office properties and other activities and
businesses consistent with the operation of REIT and Borrower as of the date of
this Agreement, or businesses incidental thereto.

 

§7.15                 [Intentionally Omitted.]

 

§7.16                 Registered Servicemark.  Without prior written notice to
the Agent, except with respect to the trademarks, tradenames, servicemarks or
logos listed on Schedule 6.6 hereto or in any Mortgage with respect to any
Mortgaged Property other than the Initial Mortgaged Properties, none of the
Mortgaged Properties shall be owned or operated by the Borrower or any Guarantor
under any trademark, tradename, servicemark or logo.  In the event any of the
Mortgaged Properties shall be owned or operated under any tradename, trademark,
servicemark or logo, not listed on Schedule 6.6 hereto or in any Mortgage with
respect to any Mortgaged Property other than the Initial Mortgaged Properties,
Borrower or the applicable Guarantor shall enter into such agreements with Agent
in form and substance reasonably satisfactory to Agent, as Agent may reasonably
require to grant Agent a perfected first priority security interest therein and
to grant to Agent or any successful bidder at a foreclosure sale of such
Mortgaged Property the right and/or license to continue operating such Mortgaged
Property under such tradename, trademark, servicemark or logo as determined by
Agent.

 

§7.17                 Ownership of Real Estate.  Without the prior written
consent of Agent, all Real Estate and all interests (whether direct or indirect)
of REIT or the Borrower in any Real Estate assets now owned or leased or
acquired or leased after the date hereof shall be owned or leased directly by
REIT, the Borrower or a Wholly Owned Subsidiary of the Borrower; provided,
however that REIT and the Borrower shall be permitted to own or lease interests
in Real Estate through non Wholly Owned Subsidiaries and Unconsolidated
Affiliates of Borrower.

 

§7.18                 Distributions of Income to Borrower.  The Borrower shall
cause all of its Subsidiaries (subject to applicable law, the terms of any loan
documents under which such Subsidiary is the borrower, and the terms of any
organizational documents of a joint venture with a Person that is not an
Affiliate of REIT or Borrower entered into in the ordinary course of business)
to promptly distribute to the Borrower (but not less frequently than once each
calendar quarter, unless otherwise approved by the Agent), whether in the form
of dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each Subsidiary of its debt service, operating
expenses, capital improvements and leasing commissions for such quarter and
(b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements and
tenant improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the course of its business consistent with its
past practices.

 

84

--------------------------------------------------------------------------------


 

§7.19                 Plan Assets.  The Borrower, the Guarantors and each of
their respective Subsidiaries will do, or cause to be done, all things necessary
to ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20                 OFP TRS Lease and OFP TRS Management Agreement.  Neither
the Borrower nor any Guarantor will amend, supplement or otherwise modify,
terminate or cancel, or accept the surrender of, or (if Borrower’s or such
Guarantor’s consent is required under the terms of such agreement) consent to
the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant or lessee under the OFP TRS Lease
without the prior written consent of the Agent.  Neither the Borrower nor any
Guarantor will terminate or replace the OFP TRS Management Agreement except with
a replacement management agreement which is on market terms and with respect to
which a Subordination of Management Agreement has been executed and delivered to
Agent.

 

§7.21                 Letters of Credit as Security Deposits.  In the event that
Borrower or a Guarantor shall receive a letter of credit with a stated amount of
$50,000.00 or more as a security deposit or other financial assurance of
performance under a Lease at a Mortgaged Property, Borrower shall promptly
provide to Agent written notice thereof.  At Agent’s election, Borrower shall
deliver the original of such letter of credit to Agent, shall use reasonable
efforts to cause the Agent to be the named beneficiary under such letter of
credit, and Borrower and the Guarantor which is the owner of such Mortgaged
Property shall enter into a letter of credit agreement with Agent in
substantially the form of the letter of credit agreements delivered to the Agent
in connection with the Original Credit Agreement.

 

§8.                               NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1                        Restrictions on Indebtedness.  The Borrower will
not, and will not permit any Guarantor or their respective Subsidiaries to,
create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of the Borrower, the
Guarantor or their respective Subsidiaries incurred in the ordinary course of
business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of §7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

85

--------------------------------------------------------------------------------


 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business; and

 

(f)                                   subject to the provisions of
§9, Indebtedness in respect of Derivatives Contracts that are entered into in
the ordinary course of business and not for speculative purposes;

 

(g)                                  subject to the provisions of
§9, Indebtedness in respect of Capitalized Leases and claims under environmental
indemnities or with respect to Non-Recourse Exclusions (with the liability with
respect to Non-Recourse Exclusions determined pursuant to clause (h) of the
definition of Indebtedness) not to exceed $15,000,000.00 (excluding
environmental claims covered by insurance) in the aggregate at any one time
(provided that the foregoing shall not limit the terms of §12.1(f));

 

(h)                                 subject to the provisions of §9,
Non-Recourse Indebtedness that is secured by Real Estate (other than the
Mortgaged Properties or interest therein) and related assets;

 

(i)                                     subject to the provisions of §9, Secured
Debt or Unsecured Debt that is Recourse Indebtedness, provided that the
aggregate amount of such Indebtedness shall not exceed $75,000,000.00; and

 

(j)                                    unsecured Indebtedness of Subsidiaries of
Borrower to Borrower; provided that any such Indebtedness of a Subsidiary of
Borrower that is a Guarantor shall be subordinate to the repayment of the
Obligations on terms reasonably acceptable to Agent.

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(i) above shall have any of the Mortgaged
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Guarantor as collateral, a borrowing base, unencumbered asset
pool or any similar form of credit support for such Indebtedness, (ii) none of
the Borrower, the Guarantors or their respective Subsidiaries shall create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (other than Indebtedness to the Lenders arising
under the Loan Documents) with respect to which there is a Lien on any Equity
Interests, right to receive Distributions or similar right in any Subsidiary or
Unconsolidated Affiliate of such Person; and (z) no Subsidiary of Borrower which
directly or indirectly owns a Mortgaged Property shall create, incur, assume,
guarantee or be or remain liable, contingently, with respect to any Indebtedness
other than Indebtedness to the Lenders arising under the Loan Documents.

 

§8.2                        Restrictions on Liens, Etc.  The Borrower will not,
and will not permit any Guarantor or their respective Subsidiaries to (a) create
or incur or suffer to be created or incurred or to exist any lien, security
title, encumbrance, mortgage, deed of trust, security deed, pledge, negative
pledge, charge, restriction or other security interest of any kind upon any of
their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement (or any financing lease having substantially the same

 

86

--------------------------------------------------------------------------------


 

economic effect as any of the foregoing); (d) suffer to exist for a period of
more than thirty (30) days after the same shall have been incurred any
Indebtedness or claim or demand against any of them that if unpaid would by law
or upon bankruptcy or insolvency, or otherwise, be given any priority whatsoever
over any of their general creditors; (e) sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; (f) in the case of securities, create or
incur or suffer to be created or incurred any purchase option, call or similar
right with respect to such securities; or (g) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower, any Guarantor or any such Subsidiary may create or incur
or suffer to be created or incurred or to exist:

 

(i)                                     (A) Liens on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) or
claims for labor, material or supplies incurred in the ordinary course of
business in respect of obligations not then delinquent or not otherwise required
to be paid or discharged under the terms of this Agreement or any of the other
Loan Documents and (B) Liens on assets, other than (I) the Collateral and
(II) any direct or indirect interest of the Borrower and any Subsidiary of the
Borrower in any Guarantor or any Company, in respect of judgments permitted by
§8.1(d);

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations;

 

(iii)                               Liens consisting of mortgage liens on Real
Estate, other than Real Estate that constitutes a Mortgaged Property (including
the rents, issues and profits therefrom), or any interest therein (including the
rents, issues and profits therefrom), and related personal property securing
Indebtedness which is permitted by §8.1(h) or (i);

 

(iv)                              encumbrances on properties, other than the
Mortgaged Properties, consisting of easements, tenant leases, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower or any such Subsidiary is a party, and other non-monetary
liens or encumbrances, which do not individually or in the aggregate have a
Material Adverse Effect;

 

(v)                                 cash deposits to secure the performance of
bids, trade contracts (other than for Indebtedness), purchase contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(vi)                              rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;

 

(vii)                           Liens of Capitalized Leases;

 

(viii)                        Liens in favor of the Agent and the Lenders under
the Loan Documents to secure the Obligations; and

 

87

--------------------------------------------------------------------------------


 

(ix)                              Leases, liens and encumbrances on a Mortgaged
Property expressly permitted under the terms of the Mortgage relating thereto.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (v), (vi), (viii) and
(ix), (y) REIT shall not create or suffer to be created or incurred or to exist
any Lien on any of its properties or assets or those of the general partner of
the Borrower, other than Liens contemplated in §8.2(i)(A), (v) and (vi), and any
assignment of claims which REIT may have against Borrower or any Subsidiary or
Unconsolidated Affiliate in a bankruptcy proceeding of Borrower, such Subsidiary
or Unconsolidated Affiliate to a lender contained in a guaranty and (z) no
Subsidiary of Borrower which indirectly owns a Mortgaged Property shall create
or incur or suffer to be created or incurred any Lien other than a Lien in favor
of the Agent for the benefit of the Lenders under the Loan Documents.

 

§8.3                        Intentionally Omitted.

 

§8.4                        Merger, Consolidation.  Other than with respect to
or in connection with any disposition permitted under §8.8, the Borrower will
not, nor will it permit the Guarantors or any of their respective Subsidiaries
to, become a party to any dissolution, liquidation, disposition of all or
substantially all of its assets or business, merger, reorganization,
consolidation or other business combination or agree to effect any asset
acquisition, stock acquisition or other acquisition individually or in a series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Majority Lenders.  Notwithstanding
the foregoing, so long as no Default or Event of Default has occurred and is
continuing immediately before and after giving effect thereto, the following
shall be permitted without the consent of the Agent or any Lender:  (i) the
merger or consolidation of one or more of the Subsidiaries of the Borrower with
and into the Borrower (it being understood and agreed that in any such event the
Borrower will be the surviving Person), (ii) the merger or consolidation of two
or more Subsidiaries of the Borrower; provided that no such merger or
consolidation shall involve any Subsidiary that is a Guarantor unless such
Guarantor will be the surviving Person, (iii) the liquidation or dissolution of
any Subsidiary of the Borrower that does not own any assets so long as such
Subsidiary is not a Guarantor (or if such Subsidiary is a Guarantor, so long as
Borrower and such Subsidiary comply with the provisions of §5.7), or (iv) the
acquisition of all or substantially all of the assets of another Person in a
bona fide arm’s length transaction that otherwise satisfies the requirements of
§7.14 and §8.3 and which does not create or result in a Default or Event of
Default (provided that if any such merger or consolidation affects any Company
or owner of a Mortgaged Property, then prior to any such merger or consolidation
Borrower shall give prior written notice of such event to Agent and shall cause
to be executed and delivered to Agent such additional amendments, documents,
opinions, title endorsements or title policies and such other matters as Agent
may reasonably require in order to continue Agent’s first priority perfected
lien and security interest in the Collateral).  The Lenders consent to the
dissolution of Behringer Harvard Cayman Ltd.

 

§8.5                        Sale and Leaseback.  The Borrower will not, and will
not permit its Subsidiaries, to enter into any arrangement, directly or
indirectly, whereby the Borrower or any such Subsidiary shall sell or transfer
any Real Estate owned by it in order that then or thereafter the Borrower or any
such Subsidiary shall lease back such Real Estate without the prior written
consent of Agent, such consent not to be unreasonably withheld.

 

88

--------------------------------------------------------------------------------


 

§8.6                        Compliance with Environmental Laws.  None of the
Borrower nor any Guarantor will, nor will any of them permit any of their
respective Subsidiaries or any other Person to, do any of the following: 
(a) use any of the Real Estate or any portion thereof as a facility for the
handling, processing, storage or disposal of Hazardous Substances, except for
quantities of Hazardous Substances used in the ordinary course of operating
office properties and non-office properties as permitted under this Agreement
and in material compliance with all applicable Environmental Laws, (b) cause or
permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in full
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in full compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which could reasonably be expected to give rise
to liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except with respect to any
Real Estate that is not a Mortgaged Property where any such use, generation,
conduct or other activity has not had and could not reasonably be expected to
have a Material Adverse Effect.

 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)                                     in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, which change either adds any Hazardous Substances to its
applicability, decreases any threshold at which any action must be taken with
respect to remediation of any Hazardous Substances, or institutes more
burdensome requirements with respect to testing for or storage or containment of
any Hazardous Substances (or has the effect of any of the foregoing), take all
reasonable action (including, without limitation, the conducting of engineering
tests at the sole expense of the Borrower) to determine whether such Hazardous
Substances are or ever were Released or disposed of on any Real Estate in
violation of applicable Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which may otherwise expose it to liability shall occur or
shall have occurred on any Real Estate (including without limitation any such
Release or disposal occurring prior to the acquisition or leasing of such Real
Estate by the Borrower, any such Guarantor or any such Subsidiary), the Borrower
shall, after obtaining knowledge thereof, cause the prompt containment and
removal of such Hazardous Substances and remediation of the Real Estate in full
compliance with all applicable Environmental Laws; provided, that the Borrower,
the Guarantors and their respective Subsidiaries shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii), and in
compliance with this §8.6 as it relates to matters addressed by this
clause (ii), so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance in accordance with applicable law to the reasonable
satisfaction of the Agent and no legal or administrative action shall have been
commenced or filed by any enforcement agency to require remediation,
containment, mitigation or other action.  The Agent may engage its own
Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

 

89

--------------------------------------------------------------------------------


 

(iii)                               At any time during the continuance of an
Event of Default hereunder the Agent may at its election (and will at the
request of the Majority Lenders) obtain such environmental assessments of any or
all of the Real Estate prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Real Estate and (ii) whether the use and operation of any such Real Estate
complies with all Environmental Laws to the extent required by the Loan
Documents.  Additionally, at any time that the Agent or the Majority Lenders
shall have reasonable and objective grounds to believe that a Release or
threatened Release of Hazardous Substances which any Person may be legally
obligated to contain, correct or otherwise remediate or which otherwise may
expose such Person to liability may have occurred, relating to any Real Estate,
or that any of the Real Estate is not in compliance with Environmental Laws to
the extent required by the Loan Documents, and such Release or threatened
Release or non-compliance involves estimated or potential liabilities for
remediation or compliance of $500,000.00 or more, as determined by the Agent in
its sole and absolute discretion, the Borrower shall promptly upon the request
of Agent obtain and deliver to Agent such environmental assessments of such Real
Estate prepared by an Environmental Engineer as may be necessary or advisable
for the purpose of evaluating or confirming (i) whether any Hazardous Substances
are present in the soil or water at or adjacent to such Real Estate and
(ii) whether the use and operation of such Real Estate comply with all
Environmental Laws to the extent required by the Loan Documents.  Environmental
assessments may include detailed visual inspections of such Real Estate
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of such Real Estate and the use and
operation thereof with all applicable Environmental Laws.  All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

 

§8.7                        Distributions.

 

(a)                                 (i) The Borrower shall not pay any
Distribution to the partners, members or other owners of the Borrower, and REIT
shall not pay any Distribution to its partners, members or other owners, during
any period of four (4) consecutive calendar quarters to the extent that such
Distribution would cause the aggregate Distributions (less any amount of such
Distribution constituting Dividend Reinvestment Proceeds) paid or declared
during such period to exceed ninety-five percent (95%) of such Person’s Funds
from Operations for such period; provided that so long as no Default or Event of
Default shall be continuing or would arise as a result thereof, an amount not to
exceed $7,500,000.00 in any period of four (4) consecutive fiscal quarters paid
to redeem Equity Interests in Borrower or REIT shall not be considered
Distributions for the purpose of the foregoing limit; and provided further that
the limitations contained in this §8.7(a) shall not preclude the Borrower from
making Distributions in an amount equal to the minimum distributions required
under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of REIT
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

 

(b)                                 If a Default or Event of Default shall have
occurred and be continuing, the Borrower shall make no Distributions, and REIT
shall not pay any Distribution to its partners, members or other owners, other
than Distributions in an amount equal to the minimum distributions required
under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the

 

90

--------------------------------------------------------------------------------


 

principal financial or accounting officer of REIT containing calculations in
detail reasonably satisfactory in form and substance to the Agent.

 

(c)                                  Notwithstanding the foregoing, at any time
when an Event of Default under §12.1(a) or (b) shall have occurred, an Event of
Default as to Borrower or REIT under §12.1 (g), (h) or (i) shall have occurred,
or the maturity of the Obligations has been accelerated, neither the Borrower
nor REIT shall make any Distributions whatsoever, directly or indirectly.

 

§8.8                        Asset Sales.  The Borrower will not, and will not
permit the Guarantors or their respective Subsidiaries to, sell, transfer or
otherwise dispose of any material asset other than pursuant to a bona fide arm’s
length transaction.  Neither the Borrower, any Guarantor nor any Subsidiary
thereof shall sell, transfer or otherwise dispose of any Real Estate in one
transaction or a series of transactions during any four (4) consecutive fiscal
quarters in excess of an amount equal to thirty percent (30%) of Total Asset
Value as at the beginning of such four (4) quarter period, except as the result
of a condemnation or casualty, without the prior written consent of Agent and
the Majority Lenders.

 

§8.9                        Restriction on Prepayment of Indebtedness.  The
Borrower and the Guarantors will not, and will not permit their respective
Subsidiaries to, (a) during the existence of any Event of Default, prepay,
redeem, defease, purchase or otherwise retire (except for regularly scheduled
installments of principal) the principal amount, in whole or in part, of any
Indebtedness other than the Obligations; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness or proceeds
resulting from a casualty or condemnation relating to such Real Estate (and such
insurance or condemnation proceeds are not otherwise required by the terms of
any applicable loan documents to be applied to the restoration or rebuilding of
such Real Estate); or (b) modify any document evidencing any Indebtedness (other
than the Obligations) to accelerate the maturity date or required payments of
principal of such Indebtedness during the existence of an Event of Default.

 

§8.10                 Zoning and Contract Changes and Compliance.  Except with
the Agent’s prior written consent, neither the Borrower nor any Guarantor shall
(i) initiate or consent to any zoning reclassification of any of its Mortgaged
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any Mortgaged Property in any manner that could reasonably be
expected to result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation or
(ii) initiate any change in any laws, requirements of governmental authorities
or obligations created by private contracts and Leases which now or hereafter
could reasonably be expected to materially adversely affect the ownership,
occupancy, use or operation of any Mortgaged Property.

 

§8.11                 Derivatives Contracts.  Neither the Borrower, the
Guarantors nor any of their respective Subsidiaries shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for interest
rate swap, collar, cap or similar agreements providing interest rate protection
and currency swaps and currency options made in the ordinary course of business
and permitted pursuant to §8.1.

 

91

--------------------------------------------------------------------------------


 

§8.12                 Transactions with Affiliates.  The Borrower shall not, and
shall not permit any Guarantor or Subsidiary of any of them to, permit to exist
or enter into, any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate (but not
including any Subsidiary of REIT, the Borrower or any other Guarantor), except
(i) transactions in connection with Management Agreements or other property
management agreements relating to Real Estate other than the Mortgaged
Properties, (ii) transactions set forth on Schedule 6.15 attached hereto and
(iii) transactions pursuant to the reasonable requirements of the business of
such Person and upon fair and reasonable terms which are no less favorable to
such Person than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

 

§8.13                 Equity Pledges.  Except for Liens permitted under
§8.2(i)(A), (ii), (v), (vi) and (viii), neither REIT nor Borrower will create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in the Borrower or any
Subsidiary of Borrower, including, without limitation, any Distributions or
rights to Distributions on account thereof (provided that the foregoing shall
not be deemed to prohibit a Subsidiary that owns Real Estate to have Liens
permitted pursuant to §8.2(iii)).

 

§8.14                 Development.  Neither the Borrower nor any Guarantor shall
develop or construct any additional buildings or structures on any Mortgaged
Property without the prior written approval of Agent, which approval may be
withheld in its sole and absolute discretion.

 

§8.15                 Management Fees.  Borrower shall not pay, and shall not
permit any Guarantor to pay, any management fees or other payments under any
Management Agreement for any Mortgaged Property to Borrower or any other manager
that is an Affiliate of Borrower in the event that an Event of Default shall
have occurred and be continuing unless approved in writing by Agent.  As of the
date hereof, HPT Management Services LLC is not an Affiliate of Borrower.

 

§9.                               FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1                        Borrowing Base.  The Borrower shall not at any time
permit the outstanding principal balance of the Loans and the Letter of Credit
Liabilities to be greater than the Borrowing Base Availability; provided,
however, that upon a violation of this §9.1 by Borrower, no Event of Default
shall exist hereunder in the event Borrower cures such Default within five
(5) Business Days of the occurrence of such event.

 

§9.2                        Consolidated Total Indebtedness to Total Asset
Value.  The Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Total Asset Value (expressed as a percentage) to exceed the
following:

 

Fiscal Quarter ending
on or before

 

Percentage

 

December 31, 2015

 

65

%

Thereafter

 

60

%

 

92

--------------------------------------------------------------------------------


 

§9.3                        Adjusted Consolidated EBITDA to Consolidated Fixed
Charges.  The Borrower will not at any time permit the ratio of Adjusted
Consolidated EBITDA determined for the most recently ended four (4) calendar
quarters to Consolidated Fixed Charges for the most recently ended four (4)
calendar quarters, to be less than the following:

 

Period

 

Ratio

 

Closing Date through and including June 30, 2015

 

1.25:1.00

 

July 1, 2015 through and including December 31, 2015

 

1.35:1.00

 

January 1, 2016 and thereafter

 

1.45:1.00

 

 

§9.4                        Minimum Consolidated Tangible Net Worth.  The
Borrower will not at any time permit Consolidated Tangible Net Worth to be less
than the sum of (i) $750,000,000.00, plus (ii) seventy-five percent (75%) of the
sum of (A) any additional Net Offering Proceeds after the date of this
Agreement, plus (B) the value of interests in the Borrower or interests in REIT
issued upon the contribution of assets to the Borrower or its Subsidiaries.

 

§9.5                        Liquidity.  The Borrower will not at any time permit
its Liquidity to be less than $20,000,000.00.

 

§9.6                        Minimum Borrowing Base Requirement.  The Borrowing
Base shall consist of not less than four (4) Mortgaged Properties with an
aggregate Borrowing Base Appraised Value Limit of not less than $190,000,000.00.

 

§10.                        CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

 

§10.1                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§10.2                 Certified Copies of Organizational Documents.  The Agent
shall have received from the Borrower and each Guarantor a copy, certified as of
a recent date by the appropriate officer of each State in which such Person is
organized and (with respect to any Subsidiary Guarantor that owns a Mortgaged
Property) in which such Mortgaged Property is located and a duly authorized
officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of the Borrower and each such Guarantor,
as applicable, and its qualification to do business, as applicable (or at
Agent’s option, a certificate of no change), as in effect on such date of
certification.

 

§10.3                 Resolutions.  All action on the part of the Borrower and
each Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have

 

93

--------------------------------------------------------------------------------


 

been duly and effectively taken, and evidence thereof reasonably satisfactory to
the Agent shall have been provided to the Agent.

 

§10.4                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received from the Borrower and each Guarantor an incumbency
certificate, dated as of the Closing Date, signed by a duly authorized officer
of such Person and giving the name and bearing a specimen signature of each
individual who shall be authorized to sign, in the name and on behalf of such
Person, each of the Loan Documents to which such Person is or is to become a
party.  The Agent shall have also received from the Borrower a certificate,
dated as of the Closing Date, signed by a duly authorized representative of the
Borrower and giving the name and specimen signature of each Authorized Officer
who shall be authorized to make Loan Requests, Letter of Credit Requests and
Conversion/Continuation Requests and to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

 

§10.5                 Opinion of Counsel.  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the Closing Date
from counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6                 Payment of Fees.  The Borrower shall have paid to the
Agent the fees payable pursuant to §4.2.

 

§10.7                 Insurance.  The Agent shall have received certificates
evidencing that the Agent and the Lenders are named as mortgagee and/or
additional insured, as applicable, on all policies of insurance as required by
this Agreement or the other Loan Documents.

 

§10.8                 Performance; No Default.  The Borrower and each Guarantor
shall have performed and complied with all terms and conditions herein required
to be performed or complied with by it on or prior to the Closing Date, and on
the Closing Date there shall exist no Default or Event of Default.

 

§10.9                 Representations and Warranties.  The representations and
warranties made by the Borrower and each Guarantor in the Loan Documents or
otherwise made by or on behalf of the Borrower, the Guarantors and their
respective Subsidiaries in connection therewith or after the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing Date.

 

§10.10          Proceedings and Documents.  All proceedings in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be reasonably satisfactory to the Agent and the Agent’s counsel in form
and substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

§10.11          Eligible Real Estate Qualification Documents.  The Eligible Real
Estate Qualification Documents for each Mortgaged Property included in the
Borrowing Base as of the Closing Date shall have been delivered to the Agent at
the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent (provided that at Agent’s option, any Eligible Real
Estate Qualification Documents (other than the Appraisal) delivered with respect
to any Mortgaged

 

94

--------------------------------------------------------------------------------


 

Property which was a “Mortgaged Property” under the Original Credit Agreement
need not be updated).

 

§10.12          Compliance Certificate and Borrowing Base Certificate.  The
Agent shall have received a Compliance Certificate and a Borrowing Base
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which REIT has provided financial statements under §6.4 adjusted in
the best good faith estimate of REIT as of the Closing Date.

 

§10.13          Appraisals.  The Agent shall have received Appraisals of each of
the Mortgaged Properties in form and substance reasonably satisfactory to the
Agent, and the Agent shall have determined an Appraised Value for such Mortgaged
Properties.

 

§10.14          Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.15          Contribution Agreement.  The Agent shall have received an
executed counterpart of the Contribution Agreement.

 

§10.16          Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.                        CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1                 Prior Conditions Satisfied.  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.

 

§11.2                 Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true and correct in all material
respects both as of the date as of which they were made and shall also be true
and correct in all material respects as of the time of the making of such Loan
or the issuance of such Letter of Credit, with the same effect as if made at and
as of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement) (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.

 

95

--------------------------------------------------------------------------------


 

§11.3                 Borrowing Documents.  The Agent shall have received a
fully completed Loan Request for such Loan and the other documents and
information (including, without limitation, a Compliance Certificate) as
required by §2.7, or a fully completed Letter of Credit Request required by
§2.10 in the form of Exhibit E hereto fully completed, as applicable.

 

§11.4                 Endorsement to Title Policy.  At such times as Agent shall
determine in its discretion prior to each funding, to the extent available under
applicable law, a “date down” endorsement to each Title Policy indicating no
change in the state of title and containing no survey exceptions not approved by
the Agent, which endorsement shall, expressly or by virtue of a proper
“revolving credit” clause or endorsement in each Title Policy, increase the
coverage of each Title Policy to the aggregate amount of all Loans advanced and
outstanding and Letters of Credit issued and outstanding (provided that the
amount of coverage under an individual Title Policy for an individual Mortgaged
Property need not equal the aggregate amount of all Loans), or if such
endorsement is not available, such other evidence and assurances as the Agent
may reasonably require (which evidence may include, without limitation, an
affidavit from the Borrower stating that there have been no changes in title
from the date of the last effective date of the Title Policy).

 

§11.5                 Future Advances Tax Payment.  As a condition precedent to
any Lender’s obligations to make any Loans available to the Borrower hereunder,
the Borrower will pay to the Agent any mortgage, recording, intangible,
documentary stamp or other similar taxes and charges which the Agent reasonably
determines to be payable as a result of such Loan to any state or any county or
municipality thereof in which any of the Mortgaged Properties are located, and
deliver to the Agent such affidavits or other information which the Agent
reasonably determines to be necessary in connection with such payment in order
to insure that the Mortgages on Mortgaged Property located in such state secure
the Borrower’s obligation with respect to the Loans then being requested by the
Borrower.  The provisions of this §11.5 shall not limit the Borrower’s
obligations under other provisions of the Loan Documents, including without
limitation §15 hereof.

 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of the Loans when the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees or other sums due hereunder or under any of the other Loan
Documents when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(c)                                  the Borrower shall fail to perform any
term, covenant or agreement contained in §9;

 

(d)                                 the Borrower, the Guarantors or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan

 

96

--------------------------------------------------------------------------------


 

Documents which they are required to perform (other than those specified in the
other subclauses of this §12 or in the other Loan Documents);

 

(e)                                  any representation or warranty made by or
on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries in this Agreement or any other Loan Document, or any report,
certificate, financial statement, request for a Loan, Letter of Credit Request,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, the issuance of any Letter of Credit
or any of the other Loan Documents shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;

 

(f)                                   the Borrower, any Guarantor or any of
their Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness, or shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness (including under any Derivatives Contract) for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require the prepayment or purchase thereof (and with
respect to Derivatives Contracts, to terminate such agreements); provided that
the events described in §12.1(f) shall not constitute an Event of Default unless
such failure to perform, together with other failures to perform as described in
§12.1(f), involve (i) any Recourse Indebtedness totaling in excess of
$10,000,000.00 individually or in the aggregate or (ii) any Non-Recourse
Indebtedness totaling in excess of $75,000,000.00 individually or in the
aggregate;

 

(g)                                  the Borrower, any Guarantor or any of their
respective Subsidiaries, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver for it or
any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing;

 

(h)                                 a petition or application shall be filed for
the appointment of a trustee or other custodian, liquidator or receiver of the
Borrower, any Guarantor or any of their respective Subsidiaries or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

 

(i)                                     a decree or order is entered appointing
a trustee, custodian, liquidator or receiver for the Borrower, any Guarantor or
any of their respective Subsidiaries or adjudicating any such Person, bankrupt
or insolvent, or approving a petition in any such case or other proceeding, or a

 

97

--------------------------------------------------------------------------------


 

decree or order for relief is entered in respect of any such Person in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

 

(j)                                    there shall remain in force,
undischarged, unsatisfied and unstayed, for more than forty five (45) days, one
or more uninsured or unbonded final judgments against (x) the Borrower or any
Guarantor that, either individually or in the aggregate, exceed $25,000,000.00
in any calendar year or (y) any Subsidiary of the Borrower that is not a
Subsidiary Guarantor that, either individually or in the aggregate, exceed
$50,000,000.00 in any calendar year;

 

(k)                                 any of the Loan Documents or the
Contribution Agreement shall be canceled, terminated, revoked or rescinded
otherwise than in accordance with the terms thereof or the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement shall be commenced by or on behalf of
the Borrower or any Guarantor, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the Loan Documents or the Contribution Agreement is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(l)                                     any dissolution, termination, partial or
complete liquidation, merger or consolidation of the Borrower, any Guarantor or
any of their respective Subsidiaries shall occur or any sale, transfer or other
disposition of the assets of the Borrower, any Guarantor or any of their
respective Subsidiaries shall occur, in each case, other than as permitted under
the terms of this Agreement or the other Loan Documents;

 

(m)                             with respect to any Guaranteed Pension Plan, an
ERISA Reportable Event shall have occurred and the Majority Lenders shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of the Borrower, the Guarantors or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $25,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

(n)                                 the Borrower, any Guarantor or any of their
respective Subsidiaries or any shareholder, officer, director, partner or member
of any of them shall be indicted for a federal crime, a punishment for which
could include the forfeiture of (i) any assets of the Borrower or any of their
respective Subsidiaries which in the good faith judgment of the Majority Lenders
could reasonably be expected to have a Material Adverse Effect, or (ii) the
Collateral;

 

(o)                                 any Guarantor denies that it has any
liability or obligation under the Guaranty or any other Loan Document, or shall
notify the Agent or any of the Lenders of such Guarantor’s intention to attempt
to cancel or terminate the Guaranty or any other Loan Document;

 

98

--------------------------------------------------------------------------------


 

(p)                                 the Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to comply with the covenants set forth in
§8.6 hereof; provided, however, no Event of Default shall occur hereunder as a
result of such failure if such failure relates solely to a parcel or parcels of
Real Estate that are not a Mortgaged Property whose book value, either
individually or in the aggregate, does not exceed $50,000,000.00;

 

(q)                                 any Change of Control shall occur; or

 

(r)                                    an Event of Default under any of the
other Loan Documents shall occur;

 

then, and in any such event, the Agent, upon the request of the Majority
Lenders, shall by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i) as to
Borrower or any Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of presentment, demand,
protest or other notice of any kind from any of the Lenders or the Agent,
Borrower hereby expressly waiving any right to notice of intent to accelerate
and notice of acceleration.  Upon demand by Agent or the Majority Lenders in
their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Lenders will cause a Revolving Credit Loan to be made in the undrawn amount of
all Letters of Credit.  The proceeds of any such Revolving Credit Loan will be
pledged to and held by Agent as security for any amounts that become payable
under the Letters of Credit and all other Obligations.  In the alternative, if
demanded by Agent in its absolute and sole discretion after the occurrence and
during the continuance of an Event of Default, the Borrower will deposit into
the Collateral Account and pledge to Agent cash in an amount equal to the amount
of all undrawn Letters of Credit.  Such amounts will be pledged to and held by
Agent for the benefit of the Lenders as security for any amounts that become
payable under the Letters of Credit and all other Obligations and Hedge
Obligations.  Upon any draws under Letters of Credit, at Agent’s sole
discretion, Agent may apply any such amounts to the repayment of amounts drawn
thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations and Hedge
Obligations or if there are no outstanding Obligations and Hedge Obligations and
the Lenders have no further obligation to make Revolving Credit Loans or issue
Letters of Credit or if such excess no longer exists, such proceeds deposited by
the Borrower will be released to the Borrower.

 

§12.2                 Certain Cure Periods; Limitation of Cure Periods. 
Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five (5)
Business Days after the date such payment is due, provided that no such cure
period shall apply to any payments due upon the maturity of the Notes, and (ii)
no Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(d) in the event that the Borrower cures (or causes to be
cured) such Default within thirty (30) days following receipt of written notice
of such default, provided that the provisions of this clause (ii) shall not
pertain to defaults consisting of a failure to provide insurance as required by
§7.7 with respect to any Mortgaged Property, to any default (whether of
Borrower, Guarantor or any Subsidiary thereof) consisting of a failure to comply

 

99

--------------------------------------------------------------------------------


 

with §7.4(c), §7.14, §7.19, §8.1, §8.2, §8.4, §8.7, §8.8 or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents.

 

§12.3                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur with respect to
Borrower or REIT, then immediately and without any action on the part of the
Agent or any Lender any unused portion of the credit hereunder shall terminate
and the Lenders shall be relieved of all obligations to make Loans or issue
Letters of Credit to the Borrower.  If any other Event of Default shall have
occurred, the Agent, upon the election of the Majority Lenders, shall by notice
to the Borrower terminate the obligation to make Revolving Credit Loans to and
issue Letters of Credit for the Borrower.  No termination under this §12.3 shall
relieve the Borrower of its obligations to the Lenders arising under this
Agreement or the other Loan Documents.

 

§12.4                 Remedies.  In case any one or more Events of Default shall
have occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent, upon the
direction of the Majority Lenders, shall proceed to protect and enforce their
rights and remedies under this Agreement, the Notes and/or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
including to the full extent permitted by applicable law the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents, the obtaining of the ex parte appointment of a receiver,
and, if any amount shall have become due, by declaration or otherwise, the
enforcement of the payment thereof.  No remedy herein conferred upon the Agent
or the holder of any Note is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.  Notwithstanding the provisions of
this Agreement providing that the Loans may be evidenced by multiple Notes in
favor of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default.  If
the Borrower or any Guarantor fails to perform any agreement or covenant
contained in this Agreement or any of the other Loan Documents beyond any
applicable period for notice and cure, Agent may itself perform, or cause to be
performed, any agreement or covenant of such Person contained in this Agreement
or any of the other Loan Documents which such Person shall fail to perform, and
the out-of-pocket costs of such performance, together with any reasonable
expenses, including reasonable attorneys’ fees actually incurred (including
attorneys’ fees incurred in any appeal) by Agent in connection therewith, shall
be payable by the Borrower upon demand and shall constitute a part of the
Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement.  In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including, but
not limited to, reasonable attorney’s fees.

 

§12.5                 Distribution of Collateral Proceeds.  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of any of the Loan
Documents, or otherwise with respect to the realization upon any of the
Collateral or other assets of the Borrower or the Guarantors, such monies shall
be distributed for application as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses and disbursements which

 

100

--------------------------------------------------------------------------------


 

shall have been paid or incurred by the Agent to protect or preserve the
Collateral or in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in respect of the Collateral or
in support of any provision of adequate indemnity to the Agent against any taxes
or liens which by law shall have, or may have, priority over the rights of the
Agent or the Lenders to such monies;

 

(b)                                 Second, to all other Obligations and Hedge
Obligations (including any interest, expenses or other obligations incurred
after the commencement of a bankruptcy) in such order or preference as the
Majority Lenders shall determine; provided, that (i) Swing Loans shall be repaid
first, (ii) distributions in respect of such other Obligations shall include, on
a pari passu basis, any Agent’s fee payable pursuant to §4.2; (iii) in the event
that any Lender is a Defaulting Lender, payments to such Lender shall be
governed by §2.13, and(iv) except as otherwise provided in clause (iii),
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses and Hedge Obligations (but excluding the
Swing Loans) shall be made among the Lenders and Lender Hedge Providers, pro
rata; and provided, further that the Majority Lenders may in their discretion
make proper allowance to take into account any Obligations not then due and
payable; and

 

(c)                                  Third, the excess, if any, shall be
returned to the Borrower or to such other Persons as are entitled thereto.

 

§12.6                 Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities, Swing Loans and
the other Obligations and Hedge Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below).  The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities or Swing Loans until
applied by the Agent as provided herein.  Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this section.

 

(b)                                 Amounts on deposit in the Collateral Account
shall be invested and reinvested by the Agent in such Cash Equivalents as the
Agent shall determine in its sole discretion.  All such investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to make payment to the beneficiary with respect to such

 

101

--------------------------------------------------------------------------------


 

drawing or the payee with respect to such presentment.  If a Swing Loan is not
refinanced as a Base Rate Loan as provided in §2.5 above, then the Agent is
authorized to use monies deposited in the Collateral Account to make payment to
the Swing Loan Lender with respect to any participation not funded by a
Defaulting Lender.

 

(d)                                 If an Event of Default exists, the Majority
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations and Hedge Obligations in accordance with §12.5.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in the Collateral Account exceed
the aggregate amount of the Letter of Credit Liabilities then due and owing and
the pro rata share of any Letter of Credit Obligations and Swing Loans of any
Defaulting Lender after giving effect to §2.13(c), the Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
the balances in the Collateral Account as exceed the aggregate amount of the
Letter of Credit Liabilities and Swing Loans at such time.

 

(f)                                   The Borrower shall pay to the Agent from
time to time such fees as the Agent normally charges for similar services in
connection with the Agent’s administration of the Collateral Account and
investments and reinvestments of funds therein.  The Borrower authorizes Agent
to file such financing statements as Agent may reasonably require in order to
perfect Agent’s security interest in the Collateral Account, and Borrower shall
promptly upon demand execute and deliver to Agent such other documents as Agent
may reasonably request to evidence its security interest in the Collateral
Account.

 

§13.                        SETOFF.

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents; provided that notwithstanding the foregoing or anything in the
Loan Documents to the contrary, such right of setoff as to Borrower and REIT
shall not apply to any account of Borrower or REIT that is not an account tied
to a specific property or for the collection of rents from a specific property. 
Each of the Lenders agree with each other Lender that if such Lender shall
receive from the Borrower or the Guarantors, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender (but excluding the Swing Loan
Note) any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Notes held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either

 

102

--------------------------------------------------------------------------------


 

by way of distribution, pro tanto assignment of claims, subrogation or otherwise
as shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.  In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.                        THE AGENT.

 

§14.1                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents.  The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

 

§14.3                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for (a)
any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Majority Lenders or Required Lenders, as applicable.  The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, unless the Agent has received notice from a Lender or the Borrower

 

103

--------------------------------------------------------------------------------


 

referring to the Loan Documents and describing with reasonable specificity such
Default or Event of Default and stating that such notice is a “notice of
default”.

 

§14.4                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein, or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower, the Guarantors or any
of their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrower, any Guarantor or any of their respective Subsidiaries. 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, and based upon such information and documents as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender, based upon such
information and documents as it deems appropriate at the time, continue to make
its own credit analysis and decisions in taking or not taking action under this
Agreement and the other Loan Documents.  Agent’s Special Counsel has only
represented Agent and KeyBank in connection with the Loan Documents and the only
attorney client relationship or duty of care is between Agent’s Special Counsel
and Agent or KeyBank.  Each Lender has been independently represented by
separate counsel on all matters regarding the Loan Documents and the granting
and perfecting of liens in the Collateral.

 

§14.5                 Payments.

 

(a)                                 A payment by the Borrower or any Guarantor
to the Agent hereunder or under any of the other Loan Documents for the account
of any Lender shall constitute a payment to such Lender.  The Agent agrees to
distribute to each Lender not later than one Business Day after the Agent’s
receipt of good funds, determined in accordance with the Agent’s customary
practices, such Lender’s pro rata share of payments received by the Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with §2.13(d).

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall

 

104

--------------------------------------------------------------------------------


 

adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.  In the event that the Agent shall refrain from making
any distribution of any amount received by it as provided in this §14.5(b), the
Agent shall endeavor to hold such amounts in an interest bearing account and at
such time as such amounts may be distributed to the Lenders, the Agent shall
distribute to each Lender, based on their respective Commitment Percentages, its
pro rata share of the interest or other earnings from such deposited amount.

 

§14.6                 Holders of Notes.  Subject to the terms of §18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§14.7                 Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by the
Borrower as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods.  The agreements in this §14.7 shall
survive the payment of all amounts payable under the Loan Documents.

 

§14.8                 Agent as Lender.  In its individual capacity, KeyBank
shall have the same obligations and the same rights, powers and privileges in
respect to its Commitment and the Loans made by it, and as the holder of any of
the Notes as it would have were it not also the Agent.

 

§14.9                 Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and the
Borrower.  Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender.  Upon any such resignation,
the Majority Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any bank whose senior debt obligations are rated not less
than “A” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000.00.  Unless an Event
of Default shall have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender and Swing Loan Lender, shall be reasonably acceptable
to the Borrower.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders, and, so long as no Event of Default shall have occurred and be
continuing, with the Borrower’s consent (such consent not to be unreasonably
withheld, delayed or conditioned) appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00. 
Upon the acceptance of any appointment as Agent and, if applicable, Issuing
Lender and Swing Loan Lender,

 

105

--------------------------------------------------------------------------------


 

hereunder by a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, such successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, and the retiring Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent, Issuing Lender and Swing Loan Lender.  If the resigning Agent shall
also resign as the Issuing Lender, such successor Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or shall make other arrangements satisfactory to the
current Issuing Lender, in either case, to assume effectively the obligations of
the current Agent with respect to such Letters of Credit.  Upon any change in
the Agent under this Agreement, the resigning Agent shall execute such
assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.

 

§14.10          Duties in the Case of Enforcement.  In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may and, if (a)
so requested by the Majority Lenders and (b) the Lenders have provided to the
Agent such additional indemnities and assurances in accordance with their
respective Commitment Percentages against expenses and liabilities as the Agent
may reasonably request, shall proceed to exercise all or any legal and equitable
and other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums,
and Agent shall promptly thereafter notify the Lenders of such action.  Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or the Guarantors or out of the
Collateral within such period.  THE MAJORITY LENDERS MAY DIRECT THE AGENT IN
WRITING AS TO THE METHOD AND THE EXTENT OF ANY SUCH EXERCISE, THE LENDERS HEREBY
AGREEING TO INDEMNIFY AND HOLD THE AGENT HARMLESS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENT PERCENTAGES FROM ALL LIABILITIES INCURRED IN RESPECT OF
ALL ACTIONS TAKEN OR OMITTED IN ACCORDANCE WITH SUCH DIRECTIONS, EXCEPT TO THE
EXTENT THAT ANY OF THE SAME SHALL BE DIRECTLY CAUSED BY THE AGENT’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION AFTER THE EXPIRATION OF ALL APPLICABLE APPEAL PERIODS, PROVIDED
THAT THE AGENT NEED NOT COMPLY WITH ANY SUCH DIRECTION TO THE EXTENT THAT THE
AGENT REASONABLY BELIEVES THE AGENT’S COMPLIANCE WITH SUCH DIRECTION TO BE
UNLAWFUL IN ANY APPLICABLE JURISDICTION OR COMMERCIALLY UNREASONABLE UNDER THE
UCC AS ENACTED IN ANY APPLICABLE JURISDICTION.  Prior to any foreclosure upon
any

 

106

--------------------------------------------------------------------------------


 

Mortgaged Property, the Majority Lenders shall use good faith efforts to approve
and document a plan for the management and disposition of such Mortgaged
Property.

 

§14.11          Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against the Borrower or any Guarantor with respect
to the Obligations, the Agent shall have the sole and exclusive right to file
and pursue a joint proof claim on behalf of all Lenders.  Any votes with respect
to such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

 

§14.12          Request for Agent Action.  Agent and the Lenders acknowledge
that in the ordinary course of business of the Borrower, (a) Borrower and
Guarantors will enter into leases or rental agreements covering Mortgaged
Properties that may require the execution of a Subordination, Attornment and
Non-Disturbance Agreement in favor of the tenant thereunder, (b) a Mortgaged
Property may be subject to a Taking, (c) Borrower or a Guarantor may desire to
enter into easements or other agreements affecting the Mortgaged Properties, or
take other actions or enter into other agreements in the ordinary course of
business (including, without limitation, Leases) which similarly require the
consent, approval or agreement of the Agent.  In connection with the foregoing,
the Lenders hereby expressly authorize the Agent to (w) execute and deliver to
the Borrower and the Guarantors Subordination, Attornment and Non-Disturbance
Agreements with any tenant under a Lease upon such terms as Agent in its good
faith judgment determines are appropriate (Agent in the exercise of its good
faith judgment may agree to allow some or all of the casualty, condemnation,
restoration or other provisions of the applicable Lease to control over the
applicable provisions of the Loan Documents), (x) execute releases of liens in
connection with any Taking, (y) execute consents or subordinations in form and
substance satisfactory to Agent in connection with any easements or agreements
affecting the Mortgaged Property, or (z) execute consents, approvals, or other
agreements in form and substance satisfactory to the Agent in connection with
such other actions or agreements as may be necessary in the ordinary course of
Borrower’s business.

 

§14.13          Reliance by Agent.  The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

§14.14          Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Majority Lenders or Required Lenders

 

107

--------------------------------------------------------------------------------


 

is required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) Business Days of receipt of the request for action from
Agent (accompanied by an explanation for the request) together with all
reasonably requested information related thereto (or such lesser period of time
required by the terms of the Loan Documents), notice in writing of approval or
disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof.  To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that would be acceptable to such Lender.  If
consent is required for the requested action, any Lender’s failure to respond to
a request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action.  In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by Agent, then for
the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such
request.  Agent and each Lender shall be entitled to assume that any officer of
the other Lenders delivering any notice, consent, certificate or other writing
is authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

 

§14.15          Borrower Not Beneficiary.  Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of the Borrower.

 

§14.16          Reliance on Hedge Provider.  For purposes of applying payments
received in accordance with §12.1, §12.5, §12.6 or any other provision of the
Loan Documents, the Agent shall be entitled to rely upon the trustee, paying
agent or other similar representative (each, a “Representative”) or, in the
absence of such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof.  Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15.                        EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income, except
that the Agent and the Lenders shall be entitled to indemnification for any and
all amounts paid by them in respect of taxes based on income or other taxes
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Mortgages and other Loan Documents, or other taxes payable on or with respect to
the transactions contemplated by this Agreement, including any such taxes
payable by the Agent or any of the Lenders after the Closing Date (the Borrower
hereby

 

108

--------------------------------------------------------------------------------


 

agreeing to indemnify the Agent and each Lender with respect thereto), (c) title
insurance premiums, engineer’s fees, all environmental reviews and the
reasonable fees, expenses and disbursements of the counsel to the Agent,
Syndication Agent and Arranger and any local counsel to the Agent incurred in
connection with the preparation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (d) the out-of-pocket fees,
costs, expenses and disbursements of Agent, Syndication Agent and Arranger
incurred in connection with the syndication and/or participation (by KeyBank) of
the Loans, (e) all other reasonable out of pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Mortgaged
Properties or other Collateral, the review of leases and Subordination,
Attornment and Non-Disturbance Agreements, the making of each advance hereunder,
the issuance of Letters of Credit, and the syndication of the Commitments
pursuant to §18 (without duplication of those items addressed in subparagraph
(d), above), (f) all out of pocket expenses (including attorneys’ fees and
costs, and fees and costs of appraisers, engineers, investment bankers or other
experts retained by the Agent) incurred by any Lender, the Agent or the
Syndication Agent in connection with (i) the enforcement of or preservation of
rights under any of the Loan Documents against the Borrower or the Guarantors or
the administration thereof after the occurrence of a Default or Event of Default
and (ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s, the Syndication Agent’s or any of
the Lenders’ relationship with the Borrower or the Guarantors in respect of the
Loan and the Loan Documents (provided that any attorneys fees and costs pursuant
to this clause (f)(ii) shall be limited to those incurred by the Agent and
Syndication Agent and one other counsel with respect to the Lenders as a group),
(g) all reasonable fees, expenses and disbursements of the Agent incurred in
connection with UCC searches, UCC filings, title rundowns, title searches or
mortgage recordings, (h) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank and Syndication Agent in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (i) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans.  The
covenants of this §15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

 

§16.                        INDEMNIFICATION.

 

THE BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS THE AGENT, THE SYNDICATION
AGENT, THE LENDERS AND THE ARRANGER AND EACH DIRECTOR, OFFICER, EMPLOYEE, AGENT,
ATTORNEY AND AFFILIATE THEREOF AND PERSON WHO CONTROLS THE AGENT, THE
SYNDICATION AGENT OR ANY LENDER OR THE ARRANGER AGAINST ANY AND ALL CLAIMS,
ACTIONS AND SUITS, WHETHER GROUNDLESS OR OTHERWISE, AND FROM AND AGAINST ANY AND
ALL LIABILITIES, LOSSES, DAMAGES AND EXPENSES OF EVERY NATURE AND CHARACTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY INCLUDING, WITHOUT
LIMITATION, (A) ANY AND ALL CLAIMS FOR BROKERAGE, LEASING, FINDERS OR SIMILAR
FEES WHICH MAY BE MADE RELATING TO THE MORTGAGED PROPERTIES,

 

109

--------------------------------------------------------------------------------


 

OTHER REAL ESTATE OR THE LOANS, (B) ANY CONDITION OF THE MORTGAGED PROPERTIES OR
OTHER REAL ESTATE, (C) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OF THE
PROCEEDS OF ANY OF THE LOANS OR LETTERS OF CREDIT, (D) ANY ACTUAL OR ALLEGED
INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, SERVICE MARK OR SIMILAR RIGHT
OF THE BORROWER, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, (E) THE
BORROWER AND THE GUARANTORS ENTERING INTO OR PERFORMING THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, (F) ANY ACTUAL OR ALLEGED VIOLATION OF ANY LAW,
ORDINANCE, CODE, ORDER, RULE, REGULATION, APPROVAL, CONSENT, PERMIT OR LICENSE
RELATING TO THE MORTGAGED PROPERTIES, (G) WITH RESPECT TO THE BORROWER, THE
GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES AND THEIR RESPECTIVE PROPERTIES AND
ASSETS, THE VIOLATION OF ANY ENVIRONMENTAL LAW, THE RELEASE OR THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCES OR ANY ACTION, SUIT, PROCEEDING OR
INVESTIGATION BROUGHT OR THREATENED WITH RESPECT TO ANY HAZARDOUS SUBSTANCES
(INCLUDING, BUT NOT LIMITED TO, CLAIMS WITH RESPECT TO WRONGFUL DEATH, PERSONAL
INJURY, NUISANCE OR DAMAGE TO PROPERTY), AND (H) ANY USE OF INTRALINKS, SYNDTRAK
OR ANY OTHER SYSTEM FOR THE DISSEMINATION AND SHARING OF DOCUMENTS AND
INFORMATION, IN EACH CASE INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION,
LITIGATION OR OTHER PROCEEDING; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT
BE OBLIGATED UNDER THIS §16 TO INDEMNIFY ANY PERSON FOR LIABILITIES ARISING FROM
SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION AFTER THE EXHAUSTION OF ALL APPLICABLE APPEAL
PERIODS.  IN LITIGATION, OR THE PREPARATION THEREFOR, THE LENDERS, THE AGENT AND
THE SYNDICATION AGENT SHALL BE ENTITLED TO SELECT A SINGLE LAW FIRM AS THEIR OWN
COUNSEL AND, IN ADDITION TO THE FOREGOING INDEMNITY, THE BORROWER AGREES TO PAY
PROMPTLY THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL.  IF, AND TO THE
EXTENT THAT THE OBLIGATIONS OF THE BORROWER UNDER THIS §16 ARE UNENFORCEABLE FOR
ANY REASON, THE BORROWER HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE
PAYMENT IN SATISFACTION OF SUCH OBLIGATIONS WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  THE PROVISIONS OF THIS §16 SHALL SURVIVE THE REPAYMENT OF THE
LOANS AND THE TERMINATION OF THE OBLIGATIONS OF THE LENDERS HEREUNDER.

 

§17.                        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount

 

110

--------------------------------------------------------------------------------


 

due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Letters of Credit remain outstanding or any Lender has any
obligation to make any Loans or issue any Letters of Credit.  The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein.  All statements contained in any certificate
delivered to any Lender or the Agent at any time by or on behalf of the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

§18.                        ASSIGNMENT AND PARTICIPATION.

 

§18.1                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more banks or other entities all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it and the Notes held by it); provided
that (a) the Agent, the Issuing Lender and, so long as no Default or Event of
Default exists hereunder, the Borrower shall have each given its prior written
consent to such assignment, which consent shall not be unreasonably withheld or
delayed, and if the Borrower does not respond to any such request for consent
within ten (10) Business Days, the Borrower shall be deemed to have consented
(provided that such consent shall not be required for any assignment to another
Lender, to a Related Fund, to a lender or an Affiliate of a Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly-owned Subsidiary of such Lender), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment in
the event an interest in the Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an Assignment and Acceptance Agreement in the form of
Exhibit H attached hereto, together with any Notes subject to such assignment,
(d) in no event shall any assignment be to any Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or any Guarantor or be to a Defaulting Lender or an
Affiliate of a Defaulting Lender, (e) such assignee of a portion of the
Revolving Credit Loans shall have a net worth as of the date of such assignment
of not less than $100,000,000.00 (unless otherwise approved by Agent and, so
long as no Default or Event of Default exists hereunder, the Borrower), and (f)
such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of $1,000,000.00 in excess thereof (or if
less, the remaining Loans of the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, the Borrower.  Upon
execution, delivery, acceptance and recording of such Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by the Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder, (ii) the assigning Lender shall, upon payment to the Agent of the
registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and/or any
Guarantor

 

111

--------------------------------------------------------------------------------


 

and whether such assignee is a Defaulting Lender or an Affiliate of a Defaulting
Lender.  In connection with any assignment of rights and obligations of any
Defaulting Lender, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

§18.2                 Register.  The Agent shall maintain on behalf of the
Borrower a copy of each assignment delivered to it and a register or similar
list (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment Percentages of and principal amount of the Loans
owing to the Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Guarantors,
the Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and the Lenders at any
reasonable time and from time to time upon reasonable prior notice.  Upon each
such recordation, the assigning Lender agrees to pay to the Agent a registration
fee in the sum of $3,500.00.

 

§18.3                 New Notes.  Upon its receipt of an Assignment and
Acceptance Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall record the information
contained therein in the Register.  Within five (5) Business Days after receipt
of notice of such assignment from Agent, the Borrower, at its own expense, shall
execute and deliver to the Agent, in exchange for each surrendered Note, a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

 

§18.4                 Participations.  Each Lender may sell participations to
one or more Lenders or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9, §4.10 and §13, (c) such participation shall not entitle

 

112

--------------------------------------------------------------------------------


 

the participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided, however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release any Guarantor or any material Collateral (except as otherwise permitted
under this Agreement).  Any Lender which sells a participation shall promptly
notify the Agent of such sale and the identity of the purchaser of such
interest.

 

§18.5                 Pledge by Lender.  Any Lender may at any time pledge all
or any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as
the Agent may approve to secure obligations of such lenders.  No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6                 No Assignment by Borrower.  The Borrower shall not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of each of the Lenders.

 

§18.7                 Disclosure.  The Borrower agrees to promptly cooperate
with any Lender in connection with any proposed assignment or participation of
all or any portion of its Commitment.  The Borrower agrees that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder. 
Each Lender agrees for itself that it shall use reasonable efforts in accordance
with its customary procedures to hold confidential all information obtained from
the Borrower or any Guarantor that has not been identified in writing as public
by any of them, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c)
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any

 

113

--------------------------------------------------------------------------------


 

Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information.  In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7).  Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower.  Nothing herein shall prohibit the
disclosure of non-public information to the extent necessary to enforce the Loan
Documents.

 

§18.8                 Mandatory Assignment.  In the event the Borrower requests
that certain amendments, modifications or waivers be made to this Agreement or
any of the other Loan Documents which request requires approval of all of the
Lenders or all of the Lenders directly affected thereby and is approved by the
Majority Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment.  The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent).  In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit H and
such Non-Consenting Lender’s original Note.  The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

 

§18.9                 Amendments to Loan Documents.  Upon any such assignment,
the Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

114

--------------------------------------------------------------------------------


 

§18.10          Titled Agents.  The Titled Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Lender.

 

§19.                        NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

 

If to the Agent or KeyBank:

 

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

 

With a copy to:

 

KeyBank National Association
1200 Abernathy Road, N.E., Suite 1550
Atlanta, Georgia  30328
Attn:  Mr. Kevin Murray
Telecopy No.:  (770) 510-2168

 

and

 

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

 

If to the Borrower:

 

c/o Tier Operating Partnership LP
17300 Dallas Parkway
Suite 1010
Dallas, TX  75248
Attn:  Telisa Webb Schelin, Senior Vice President -

Legal and General Counsel

Telecopy No.:  (214) 365-7112

 

115

--------------------------------------------------------------------------------


 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue
Suite 4100
Dallas, Texas 75201-4624
Attn:  Randall M. Ratner, P.C.
Telecopy No.:  (214) 969-4343

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, the Borrower, a
Lender or Agent shall have the right from time to time and at any time during
the term of this Agreement to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

 

§20.                        RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

§21.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS.  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF TEXAS (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY,
THE NON EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT
AND IRREVOCABLY (i) SUBJECT TO AVAILABLE RIGHTS TO APPEAL, AGREES TO BE BOUND BY
ANY JUDGMENT

 

116

--------------------------------------------------------------------------------


 

RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER LOAN
DOCUMENTS AND (ii) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN
INCONVENIENT FORUM.  THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY
SUCH SUIT MAY BE MADE UPON THE BORROWER BY REGISTERED OR CERTIFIED MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.  IN ADDITION TO THE COURTS OF THE STATE
OF TEXAS OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF THE BORROWER EXISTS AND THE BORROWER CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY REGISTERED OR CERTIFIED MAIL AT THE ADDRESS SPECIFIED
IN SECTION 19 HEREOF.

 

§22.                        HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.                        COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.                        ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY

 

117

--------------------------------------------------------------------------------


 

APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THE BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS §25.  THE BORROWER ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW
THIS §25 WITH LEGAL COUNSEL AND THAT THE BORROWER AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.

 

§26.                        DEALINGS WITH THE BORROWER.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby:  (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders (except as provided in
§2.11 and §18.1); (c) a forgiveness, reduction or waiver of the principal of any
unpaid Loan or any interest thereon or fee payable under the Loan Documents; (d)
a change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan; (f) an extension of the Maturity Date (except as provided in §2.12);
(g) a change in the manner of distribution of any payments to the Lenders or the
Agent; (h) the release of the Borrower, any Guarantor or any Collateral except
as otherwise provided in this Agreement and except for releases of portions of
the Collateral that are not material to the operations of the Borrower or any
Guarantor; (i) an amendment of the definition of Majority Lenders or Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Revolving Credit Loan made by the Borrower other than based on
its Commitment Percentage; (k) an amendment to this §27; (l) an amendment of any
provision of this

 

118

--------------------------------------------------------------------------------


 

Agreement or the Loan Documents which requires the approval of all of the
Lenders, the Required Lenders or the Majority Lenders to require a lesser number
of Lenders to approve such action; or (m) an amendment to or waiver of §9.6. 
The provisions of §14 may not be amended without the written consent of the
Agent.  There shall be no amendment, modification or waiver of any provision in
the Loan Documents with respect to Swing Loans without the consent of the Swing
Loan Lender, nor any amendment, modification or waiver of any provision in the
Loan Documents with respect to Letters of Credit without the consent of the
Issuing Lender.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
the Commitment of any Defaulting Lender may not be increased without the consent
of such Lender.  The Borrower agrees to enter into such modifications or
amendments of this Agreement or the other Loan Documents as reasonably may be
requested by KeyBank, the Arranger and the Syndication Agent in connection with
the syndication of the Loan, provided that no such amendment or modification
materially affects or increases any of the obligations of the Borrower
hereunder.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon.  No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  No notice to
or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.

 

§28.                        SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29.                        TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30.                        REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§31.                        NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Syndication

 

119

--------------------------------------------------------------------------------


 

Agent, the Arrangers and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so.  In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

§32.                        PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

[remainder of page intentionally left blank]

 

120

--------------------------------------------------------------------------------


 

§33.                        NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

 

BORROWER:

 

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

 

 

(SEAL)

 

[Signatures Continued on Next Page]

 

121

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

 

By:

/s/ Meredith H. Houseworth

 

Name:

Meredith H. Houseworth

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

122

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

Name:

Elizabeth Johnson

 

Title:

Authorized Officer

 

 

Address for Notices:

 

 

 

JPMorgan Chase Bank, N.A.

 

10 S. Dearborn, 19th Floor

 

Chicago, IL 60603

 

Attention: Elizabeth Johnson

 

Telephone: 312-325-5008

 

Facsimile: 312-325-5174

 

 

[Signatures Continued on Next Page]

 

123

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Cortney C. Nelson

 

Name:

Cortney C. Nelson

 

Title:

Vice President

 

 

Address for Notices:

 

 

 

Wells Fargo Bank, National Association

 

5400 LBJ Freeway, Suite 1000

 

Dallas, Texas 75240

 

Attention: Cortney C. Nelson, Vice President

 

Phone: 972-364-1021

 

Fax: 972-392-7953

 

 

[Signatures Continued On Next Page]

 

124

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Patrick Trowbridge

 

Name:

Patrick Trowbridge

 

Title:

Senior Vice President

 

 

Address for Notices:

 

 

 

U.S. Bank National Association

 

13737 Noel Road, Suite 800

 

Dallas, Texas 75250

 

Attention:

Patrick Trowbridge

 

Telephone:

972-581-1618

 

Facsimile:

972-581-1660

 

 

[Signatures Continued On Next Page]

 

125

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

 

By:

/s/ Michael Glandt

 

Name:

Michael Glandt

 

Title:

Vice President

 

 

Address for Notices:

 

 

 

Fifth Third Bank

 

222 S. Riverside Plaza, Suite 30

 

Chicago, Illinois 60606

 

Attention:

Michael Glandt, Vice President

 

Phone:

312-704-5914

 

Fax:

312-704-7364

 

 

[Signatures Continued On Next Page]

 

126

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Frederick H. Deneke

 

Name:

Frederick H. Deneke

 

Title:

Senior Vice President

 

 

Address for Notices:

 

 

 

Capital One, National Association

 

1650 Capital One Drive, 10th Floor

 

McLean, Virginia 22102

 

Attention: Frederick H. Deneke

 

Phone:

703-720-6760

 

Fax:

703-720-2026

 

 

[Signatures Continued On Next Page]

 

127

--------------------------------------------------------------------------------


 

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

BORROWER:

 

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

Name:

Scott W. Fordham

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

(SEAL)

 

128

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$                        

 

                          , 2013

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Amended and Restated
Credit Agreement, dated as of December 20, 2013, as from time to time in effect,
by and among Tier Operating Partnership LP, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of                                   
($                    ), or such amount as may be advanced by the Payee under
the Credit Agreement as a Revolving Credit Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement.  The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note or the other Loan Documents to the
contrary, it is the intent of the Agent, the Lenders and the Borrower to conform
to and contract in strict compliance with all applicable usury laws from time to
time in effect.  All agreements (including the Loan Documents) between Agent,
the Lenders and the Borrower (or any other party liable with respect to any
indebtedness under the Loan Documents) are hereby limited by the provisions of
this Note which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral.  In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Note, any other Loan Document, or otherwise, exceed the maximum nonusurious
amount permissible under applicable law.  If, from any possible construction of
this Note, any other Loan Document, or any other document, interest would
otherwise be taken, reserved, contracted for, charged or payable in excess of
the maximum nonusurious amount, any such construction shall be subject to the
provisions of this Note, and this Note, such other Loan Document, and such other
document shall be automatically

 

A-1

--------------------------------------------------------------------------------


 

reformed and the interest taken, reserved, contracted for, charged or payable
shall be automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is interest
or characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful nonusurious amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
to it (in inverse order of maturity) and not to the payment of interest, or
refunded to the Borrower if and to the extent such amount which would have been
excessive exceeds such unpaid principal.  The right to accelerate maturity of
the Loans and the other Obligations does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the Agent and the Lenders do not intend to charge or receive any unearned
interest in the event of acceleration.  All interest paid or agreed to be paid
to the Lenders on the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of the Loans does not exceed the maximum nonusurious amount permitted
by applicable law.  As used in this Note, the term “applicable law” shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future.  As used in this Note, the term “interest” includes all amounts that
constitute, are deemed, or are characterized as interest under applicable law.

 

If at any time the interest rate (the “Stated Rate”) called for under this Note
or any other Loan Document exceeds or would exceed the Highest Lawful Rate, the
rate at which interest shall accrue hereunder or thereunder shall automatically
be limited to the Highest Lawful Rate, and shall remain at the Highest Lawful
Rate until the total amount of interest accrued equals the total amount of
interest which would have accrued but for the operation of this sentence. 
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate would again exceed the Highest Lawful Rate, in which case the immediately
preceding sentence shall apply.

 

Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against a Lender, Borrower will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and such Lender shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Loans and/or
any other indebtedness then owing by Borrower to such Lender.  To the extent
that Lenders are relying on Chapter 303, as amended, of the Texas Finance Code
to determine the Highest Lawful Rate, Lenders will utilize the weekly rate
ceiling from time to time in effect as provided in such Chapter 303, as
amended.  To the extent United States federal law permits a greater amount of
interest than is permitted under Texas law, Lenders will rely on United States
federal law instead of such Chapter 303, as amended, for the purpose of
determining the Highest Lawful Rate.  Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lenders may, at Lenders’ option and
from time to time, implement any other method of computing the maximum lawful
rate under such Chapter 303, as amended, or under other applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect.  These provisions will control all agreements between Borrower,
Agents and Lenders.

 

The undersigned and Lenders expressly agree that in no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and

 

A-2

--------------------------------------------------------------------------------


 

revolving triparty accounts) apply to this Note or to any advance made pursuant
to the terms of this Note.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Texas.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

This Note and the other Revolving Credit Notes being executed contemporaneously
herewith are being delivered in amendment and restatement of the “Revolving
Credit Notes” (as such term is defined in the Original Credit Agreement).

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED SWING LOAN NOTE

 

$25,000,000.00

 

                           , 2013

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                                                      (“Payee”),
or order, in accordance with the terms of that certain Amended and Restated
Credit Agreement, dated as of December 20, 2013, as from time to time in effect,
by and among Tier Operating Partnership LP, KeyBank National Association, for
itself and as Agent, and such other Lenders as may be from time to time named
therein (the “Credit Agreement”), to the extent not sooner paid, on or before
the Maturity Date, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00), or such amount as may be advanced by the Payee under the
Credit Agreement as a Swing Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement.  Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note or the other Loan Documents to the
contrary, it is the intent of the Agent, the Lenders and the Borrower to conform
to and contract in strict compliance with all applicable usury laws from time to
time in effect.  All agreements (including the Loan Documents) between Agent,
the Lenders and the Borrower (or any other party liable with respect to any
indebtedness under the Loan Documents) are hereby limited by the provisions of
this Note which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral.  In no way, nor in
any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged or received under this
Note, any other Loan Document, or otherwise, exceed the maximum nonusurious
amount permissible under applicable law.  If, from any possible construction of
this Note, any other Loan Document, or any other document, interest would
otherwise be taken, reserved, contracted for, charged or payable in excess of
the maximum nonusurious amount, any such construction shall be subject to the
provisions of this Note, and this Note, such other Loan Document, and such other
document shall be automatically

 

B-1

--------------------------------------------------------------------------------


 

reformed and the interest taken, reserved, contracted for, charged or payable
shall be automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is interest
or characterized as interest under applicable law and which would apart from
this provision be in excess of the maximum lawful nonusurious amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
to it (in inverse order of maturity) and not to the payment of interest, or
refunded to the Borrower if and to the extent such amount which would have been
excessive exceeds such unpaid principal.  The right to accelerate maturity of
the Loans and the other Obligations does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the Agent and the Lenders do not intend to charge or receive any unearned
interest in the event of acceleration.  All interest paid or agreed to be paid
to the Lenders on the Loans shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of the Loans does not exceed the maximum nonusurious amount permitted
by applicable law.  As used in this Note, the term “applicable law” shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future.  As used in this Note, the term “interest” includes all amounts that
constitute, are deemed, or are characterized as interest under applicable law.

 

If at any time the interest rate (the “Stated Rate”) called for under this Note
or any other Loan Document exceeds or would exceed the Highest Lawful Rate, the
rate at which interest shall accrue hereunder or thereunder shall automatically
be limited to the Highest Lawful Rate, and shall remain at the Highest Lawful
Rate until the total amount of interest accrued equals the total amount of
interest which would have accrued but for the operation of this sentence. 
Thereafter, interest shall accrue at the Stated Rate unless and until the Stated
Rate would again exceed the Highest Lawful Rate, in which case the immediately
preceding sentence shall apply.

 

Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against a Lender, Borrower will provide written notice to Agent,
advising Agent in reasonable detail of the nature and amount of the violation,
and such Lender shall have sixty (60) days after receipt of such notice in which
to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against the Loans and/or
any other indebtedness then owing by Borrower to such Lender.  To the extent
that Lenders are relying on Chapter 303, as amended, of the Texas Finance Code
to determine the Highest Lawful Rate, Lenders will utilize the weekly rate
ceiling from time to time in effect as provided in such Chapter 303, as
amended.  To the extent United States federal law permits a greater amount of
interest than is permitted under Texas law, Lenders will rely on United States
federal law instead of such Chapter 303, as amended, for the purpose of
determining the Highest Lawful Rate.  Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lenders may, at Lenders’ option and
from time to time, implement any other method of computing the maximum lawful
rate under such Chapter 303, as amended, or under other applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect.  These provisions will control all agreements between Borrower,
Agents and Lenders.

 

The undersigned and Lenders expressly agree that in no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and

 

B-2

--------------------------------------------------------------------------------


 

revolving triparty accounts) apply to this Note or to any advance made pursuant
to the terms of this Note.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of Texas.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

This Note is delivered in amendment and restatement of the “Swing Loan Note” (as
such term is defined in the Original Credit Agreement).

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                                    , 20    , by
                                                              , a
                                                     (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.5 of the
Amended and Restated Credit Agreement dated as of December 20, 2013, as from
time to time in effect (the “Credit Agreement”), by and among Tier Operating
Partnership LP (the “Borrower”), KeyBank National Association, for itself and as
Agent, and the other Lenders from time to time party thereto.  Terms used but
not defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.

 

RECITALS

 

A.                                    Joining Party is required, pursuant to
§5.5 of the Credit Agreement, to become an additional Subsidiary Guarantor under
the Guaranty, the Indemnity Agreement and the Contribution Agreement.

 

B.                                    Joining Party expects to realize direct
and indirect benefits as a result of the availability to the Borrower of the
credit facilities under the Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.                                      Joinder.  By this Joinder Agreement,
Joining Party hereby becomes a “Subsidiary Guarantor” and a “Guarantor” under
the Credit Agreement, the Guaranty, the Indemnity Agreement, and the other Loan
Documents with respect to all the Obligations of the Borrower now or hereafter
incurred under the Credit Agreement and the other Loan Documents, and a
“Subsidiary Guarantor” under the Contribution Agreement.  Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the Guaranty, the Indemnity Agreement, the other Loan Documents and
the Contribution Agreement.

 

2.                                      Representations and Warranties of
Joining Party.  Joining Party represents and warrants to Agent that, as of the
Effective Date (as defined below), except as disclosed in writing by Joining
Party to Agent on or prior to the date hereof and approved by the Agent in
writing (which disclosures shall be deemed to amend the Schedules and other
disclosures delivered as contemplated in the Credit Agreement), the
representations and warranties contained in the Credit Agreement and the other
Loan Documents applicable to a “Guarantor” or “Subsidiary Guarantor” are true
and correct in all material respects as applied to Joining Party as a Subsidiary
Guarantor and a Guarantor on and as of the Effective Date as though made on that
date.  As of the Effective Date, all covenants and agreements in the Loan
Documents and the Contribution Agreement of the Subsidiary Guarantors apply to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Guarantor.

 

C-1

--------------------------------------------------------------------------------


 

3.                                      Joint and Several.  Joining Party hereby
agrees that, as of the Effective Date, the Guaranty, the Contribution Agreement
and the Indemnity Agreement heretofore delivered to the Agent and the Lenders
shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty, the Contribution Agreement and the
Indemnity Agreement to confirm such obligation.

 

4.                                      Further Assurances.  Joining Party
agrees to execute and deliver such other instruments and documents and take such
other action, as the Agent may reasonably request, in connection with the
transactions contemplated by this Joinder Agreement.

 

5.                                      GOVERNING LAW.  THIS JOINDER AGREEMENT
SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

6.                                      Counterparts.  This Joinder Agreement
may be executed in any number of counterparts which shall together constitute
but one and the same agreement.

 

7.                                      The effective date (the “Effective
Date”) of this Joinder Agreement is                                   , 201    .

 

8.                                      NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

                                                                                                         ,

 

a                                                                                                        

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(SEAL)

 

C-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn:  Jennifer Duke

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Amended and Restated Credit Agreement
dated as of December 20, 2013 (as the same may hereafter be amended, the “Credit
Agreement”), by and among Tier Operating Partnership LP (the “Borrower”),
KeyBank National Association for itself and as Agent, and the other Lenders from
time to time party thereto, the undersigned Borrower hereby requests and
certifies as follows:

 

1.                                      Revolving Credit Loan.  The undersigned
Borrower hereby requests a [Revolving Credit Loan under §2.1] [Swing Loan under
§2.5] of the Credit Agreement:

 

Principal Amount:  $

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:                                  ]

 

2.                                      Use of Proceeds.  Such Loan shall be
used for purposes permitted by §2.9 of the Credit Agreement.

 

3.                                      No Default.  The undersigned chief
financial officer, chief accounting officer or senior vice president-treasurer
of Borrower certifies on behalf of Borrower (and not in his individual capacity)
that the Borrower and the Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of the Loan
requested hereby and no Default or Event of Default has occurred and is
continuing.  No condemnation proceedings are pending or, to the undersigned’s
knowledge, threatened against any Mortgaged Property.

 

4.                                      Representations True.  The undersigned
chief financial officer, chief accounting officer or senior vice
president-treasurer of the Borrower certifies, represents and agrees on behalf
of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered

 

D-1

--------------------------------------------------------------------------------


 

pursuant to or in connection with the Credit Agreement was true in all material
respects as of the date on which it was made and, is true in all material
respects as of the date hereof and shall also be true at and as of the Drawdown
Date for the Loan requested hereby, with the same effect as if made at and as of
such Drawdown Date, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

5.                                      Other Conditions.  The undersigned chief
financial officer, chief accounting officer or senior vice president-treasurer
of the Borrower certifies, represents and agrees on behalf of the Borrower (and
not in his individual capacity) that all other conditions to the making of the
Loan requested hereby set forth in the Credit Agreement have been satisfied or
waived in writing.

 

6.                                      Definitions.  Terms defined in the
Credit Agreement are used herein with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this
           day of                           , 201    .

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

[DATE]

 

KeyBank National Association, as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn:  Jennifer Duke

 

Re:                             Letter of Credit Request under Amended and
Restated Credit Agreement dated as of December 20, 2013

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Amended and Restated Credit Agreement dated as of
December 20, 2013, by and among you, certain other Lenders and Tier Operating
Partnership LP (the “Borrower”), as amended from time to time (the “Credit
Agreement”), we hereby request that you issue a Letter of Credit as follows:

 

(i)                                     Name and address of beneficiary:

 

(ii)                                  Face amount:  $

 

(iii)                               Proposed Issuance Date:

 

(iv)                              Proposed Expiration Date:

 

(v)                                 Other terms and conditions as set forth in
the proposed form of Letter of Credit attached hereto.

 

(vi)                              Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief financial officer, chief accounting officer or senior vice
president-treasurer of the Borrower certifies on behalf of the Borrower (and not
in his individual capacity) that the Borrower is and will be in compliance with
all covenants under the Loan Documents after giving effect to the issuance of
the Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing.  No condemnation proceedings are pending or, to the
undersigned’s knowledge, threatened against any Mortgaged Property.

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).

 

E-1

--------------------------------------------------------------------------------


 

All capitalized terms defined in the Credit Agreement and used herein without
definition shall have the meanings set forth in §1.1 of the Credit Agreement.

 

The undersigned chief financial officer, chief accounting officer or senior vice
president-treasurer of the Borrower certifies, represents and agrees on behalf
of the Borrower (and not in his individual capacity) that each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents and except as previously disclosed in writing by
the Borrower to Agent and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in this Agreement (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

 

Very truly yours,

 

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership

 

 

 

By:

Tier GP, Inc., a Delaware corporation, its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF BORROWING BASE CERTIFICATE

 

KeyBank National Association, as Agent

1200 Abernathy Road N.E.

Suite 1550

Atlanta, Georgia 30328

Attn:  Kevin Murray

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 20, 2013 (as the same may hereafter be amended, the “Credit Agreement”)
by and among Tier Operating Partnership LP (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto.  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate.  This certificate is submitted in compliance with
the requirements of the Credit Agreement.

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
           day of                       , 201    .

 

 

 

TIER REIT, INC., a Maryland corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------


 

TIER REIT, Inc.

Collateral Pool - Borrowing Base / Debt Service Coverage

September 30, 2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From GL

 

 

 

Appraised Value

 

Square Feet

 

NOI (A)

 

Rent Adjustments (A)

 

Rent Abatements (A)

 

NOI Adjustment (A)

 

Adjusted NOI

 

 

 

Lease Termination Fee

 

Net Operating Income:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Woodcrest Junior

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1650 Arch

 

—

 

440 S. LaSalle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Centreport Office Center

 

—

 

1650 Arch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eldridge III

 

—

 

Eisenhower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

440 S. LaSalle

 

—

 

Eldridge III

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eisenhower

 

—

 

Woodcrest Junior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

CentrePort Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Termination Fees > $500K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fees

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Max

 

500,000

 

 

 

 

 

—

 

 

 

 

 

Total NOI for Period

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capex - 25 cents per foot

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

Adjusted NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability on Adjusted NOI - 7.58% Constant - 1.35x Coverage

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

Availability Maximum Loan - Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

260,000,000

 

 

 

 

 

Availability based on 65% Appraisals and must be > $190 million

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability Limit - Lesser of Above Three Limitations

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liquidity Covenant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrestricted Cash Balance 9/30/13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liquidity Covenant

 

 

 

 

 

 

 

(20,000,000

)

 

 

 

 

 

 

 

 

 

 

Net Liquidity excess or (shortfall)

 

 

 

 

 

 

 

 

 

 

 

(20,000,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Outstanding Loan Draws

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

Net Availability for Advances

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------

(A) TTM as of Q3 2013

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

1200 Abernathy Road N.E.

Suite 1550

Atlanta, Georgia  30328

Attn:  Kevin Murray

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 20, 2013 (as the same may hereafter be amended, the “Credit Agreement”)
by and among Tier Operating Partnership LP (the “Borrower”), KeyBank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto.  Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the REIT is furnishing to you herewith (or has
most recently furnished to you) the consolidated financial statements of the
REIT for the fiscal period ended                                (the “Balance
Sheet Date”).  Such financial statements have been prepared in accordance with
GAAP and present fairly the consolidated financial position of the REIT at the
date thereof and the results of its operations for the periods covered thereby.

 

This certificate is submitted in compliance with requirements of 5.3(c), 5.4(b),
§7.4(c), §10.12 or §11.3 of the Credit Agreement.  If this certificate is
provided under a provision other than §7.4(c), the calculations provided below
are made using the consolidated financial statements of the REIT as of the
Balance Sheet Date adjusted in the best good faith estimate of the REIT to give
effect to the making of a Loan, issuance of a Letter of Credit, acquisition or
disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of the REIT of its
effects are set forth in reasonable detail in an attachment hereto.  The
undersigned officer is the chief financial officer, chief accounting officer or
senior vice president-treasurer of the REIT.

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default.  (Note: 
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
           day of                       , 201    .

 

 

 

TIER REIT, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

9/30/13 SUMMARY OF COVENANTS

(in thousands)

 

A.  Maximum Corporate Leverage 65%

 

Total Indebtedness

 

$

—

 

Total Asset Value (TAV)

 

$

—

 

 

 

 

 

Leverage Ratio

 

0.00

%

 

B.  Fixed Charge Minimum of 1.25X

 

Trailing 4 Quarter Adjusted EBITDA

 

$

—

 

Trailing 4 Quarter Fixed Charges

 

$

—

 

 

 

 

 

Trailing 4 Quarter Adjusted EBITDA to Fixed Charges

 

0.00X

 

 

C.  Actual Net Worth Greater than Minimum Net Worth

 

Base

 

$

—

 

75% of Net New Raise

 

—

 

 

 

 

 

Minimum Tangible Net Worth

 

$

—

 

 

 

 

 

Total Asset Value

 

$

—

 

Total Indebtedness

 

—

 

 

 

 

 

Consolidated Tangible Net Worth

 

$

—

 

 

D.  Dividends Declared or Paid Not to Exceed 95% of FFO

 

Trailing 4 Quarters September 30, 2013 Distributions Paid

 

$

—

 

Trailing 4 Quarters September 30, 2013 FFO

 

$

—

 

 

 

 

 

Trailing 4 Quarters Distribution Paid/FFO Ratio

 

0.00

%

 

 

 

 

Trailing 4 Quarters September 30, 2013 Distributions Declared

 

$

—

 

Trailing 4 Quarters September 30, 2013 FFO

 

$

—

 

 

 

 

 

Trailing 4 Quarters Distribution Declared/FFO Ratio

 

0.00

%

 

 

 

 

 

E.  Recourse Debt - Other than Facility Maximum $75 million in debt

 

Recourse Debt Other than Line of Credit Facility

 

$

—

 

 

F.  Liquidity - Minimum of $20 million

 

Cash and Cash Equivalents

 

$

—

 

Availability under Facility

 

$

—

 

 

 

 

 

Total Liquidity

 

$

—

 

 

G.  Borrowing Base Value Not Less than $190 million

 

Appraised Value of Pool Assets

 

$

—

 

Minimum Borrowing Base

 

—

 

 

 

 

 

Excess of Pool Assets over Minimum

 

$

—

 

 

H.  Minimum Four Assets in Collateral Pool

 

Total Number of Assets in Pool

 

0

 

 

G-3

--------------------------------------------------------------------------------


 

 

 

Calculation Date

 

 

 

9/30/2013

 

 

 

 

 

 

 

 

 

A.

 

Real Estate with Occupancy Level not less than 85%

 

 

 

 

 

1)

 

Net Operating Income for the prior two (2) consecutive calendar quarters,
multiplied by 2:

 

 

 

—

 

2)

 

1 divided by 7.50%:

 

 

 

—

 

 

 

 

 

 

 

 

 

B. 

 

Undepreciated Book Value of other Real Estate (other than Real Estate described
in clause A):

 

 

 

—

 

 

 

 

 

 

 

 

 

C.

 

Aggregate of Unrestricted Cash and Cash Equivalents:

 

 

 

—

 

 

 

 

 

 

 

 

 

D.

 

Pro rata share of Total Asset Value attributable to such assets owned by
Unconsolidated Affiliates:

 

 

 

—

 

 

 

 

 

 

 

 

 

E.

 

Land holdings and Development properties

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total Asset Value equals sum of A.2 plus B plus C plus , plus D. plus E.

 

 

 

—

 

 

 

 

 

 

 

 

 

F.

 

Limitation on Land and Development properties

 

 

 

 

 

1)

 

Limit on Land and Development properties 7.5% of Total Assets

 

—

 

 

 

2)

 

Actual Land and Development properties in Total Assets

 

—

 

 

 

3)

 

Net Asset Value Adjustment on Land and Development properties

 

 

 

—

 

 

 

 

 

 

 

 

 

G.

 

Final Total Asset Value - E less F.3

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                                        , by and between
                                                         (“Assignor”), and
                                                         (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Amended and Restated Credit
Agreement, dated December 20, 2013, as, by and among TIER OPERATING PARTNERSHIP
LP (“Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended from time to
time, the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.                                      Definitions.  Terms defined in the
Credit Agreement and used herein without definition shall have the respective
meanings assigned to such terms in the Credit Agreement.

 

2.                                      Assignment.

 

(a)                                 Subject to the terms and conditions of this
Agreement and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, effective as of the “Assignment Date”
(as defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers
and assigns to Assignee, without recourse, a portion of its Revolving Credit
Note in the amount of $                               representing a
$                               Commitment, and a
                                   percent (          %) Commitment Percentage,
and a corresponding interest in and to all of the other rights and obligations
under the Credit Agreement and the other Loan Documents relating thereto (the
assigned interests being hereinafter referred to as the “Assigned Interests”),
including Assignor’s share of all outstanding Revolving Credit Loans with
respect to the Assigned Interests and the right to receive interest and
principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

 

(b)                                 Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of Assignor with respect to
the Assigned Interests from and after the Assignment Date as if Assignee were an
original Lender under and signatory to the Credit Agreement, which obligations
shall include, but shall not be limited to, the obligation to make Revolving
Credit Loans to the

 

H-1

--------------------------------------------------------------------------------


 

Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Credit Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”).  Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

 

3.                                      Representations and Requests of
Assignor.

 

(a)                                 Assignor represents and warrants to Assignee
(i) that it is legally authorized to, and has full power and authority to, enter
into this Agreement and perform its obligations under this Agreement; (ii) that
as of the date hereof, before giving effect to the assignment contemplated
hereby the principal face amount of Assignor’s Revolving Credit Note is
$                         and the aggregate outstanding principal balance of the
Revolving Credit Loans made by it equals $              , and (iii) that it has
forwarded to the Agent the Revolving Credit Note held by Assignor.  Assignor
makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of the Collateral or
any assets of the Borrower which may be realized upon for the repayment of the
Loans, or the performance or observance by the Borrower of any of its
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

 

(b)                                 Assignor requests that the Agent obtain
replacement notes for each of Assignor and Assignee as provided in the Credit
Agreement.

 

4.                                      Representations of Assignee.  Assignee
makes and confirms to the Agent, Assignor and the other Lenders all of the
representations, warranties and covenants of a Lender under Articles 14 and 18
of the Credit Agreement.  Without limiting the foregoing, Assignee
(a) represents and warrants that it is legally authorized to, and has full power
and authority to, enter into this Agreement and perform its obligations under
this Agreement; (b) confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) agrees that it has and will,
independently and without reliance upon Assignor, any other Lender or the Agent
and based upon such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in evaluating the Loans, the
Loan Documents, the creditworthiness of the Borrower and the value of the assets
of the Borrower, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Assignee does not
control, is not controlled by, is not under common control with and is otherwise
free from influence or control by, the Borrower or REIT and is not a Defaulting
Lender or Affiliate of a Defaulting Lender, (g) represents and warrants that if

 

H-2

--------------------------------------------------------------------------------


 

Assignee is not incorporated under the laws of the United States of America or
any State, it has on or prior to the date hereof delivered to Borrower and Agent
certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes and (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes, Assignee has a net worth
as of the date hereof of not less than $100,000,000.00 unless waived in writing
by Borrower and Agent as required by the Credit Agreement.  Assignee agrees that
Borrower may rely on the representation contained in Section 4(i).

 

5.                                      Payments to Assignor.  In consideration
of the assignment made pursuant to Paragraph 1 of this Agreement, Assignee
agrees to pay to Assignor on the Assignment Date, an amount equal to
$                         representing the aggregate principal amount
outstanding of the Revolving Credit Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

 

6.                                      Payments by Assignor.  Assignor agrees
to pay the Agent on the Assignment Date the registration fee required by §18.2
of the Credit Agreement.

 

7.                                      Effectiveness.

 

(a)                                 The effective date for this Agreement shall
be                                (the “Assignment Date”).  Following the
execution of this Agreement, each party hereto shall deliver its duly executed
counterpart hereof to the Agent for acceptance and recording in the Register by
the Agent.

 

(b)                                 Upon such acceptance and recording and from
and after the Assignment Date, (i) Assignee shall be a party to the Credit
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Credit Agreement.

 

(c)                                  Upon such acceptance and recording and from
and after the Assignment Date, the Agent shall make all payments in respect of
the rights and interests assigned hereby accruing after the Assignment Date
(including payments of principal, interest, fees and other amounts) to Assignee.

 

(d)                                 All outstanding LIBOR Rate Loans shall
continue in effect for the remainder of their applicable Interest Periods and
Assignee shall accept the currently effective interest rates on its Assigned
Interest of each LIBOR Rate Loan.

 

8.                                      Notices.  Assignee specifies as its
address for notices and its Lending Office for all assigned Loans, the offices
set forth below:

 

H-3

--------------------------------------------------------------------------------


 

Notice Address:

 

 

 

 

 

 

Attn:

 

 

Facsimile:

 

 

 

 

Domestic Lending Office:

Same as above

 

 

 

 

Eurodollar Lending Office:

Same as above

 

9.                                      Payment Instructions.  All payments to
Assignee under the Credit Agreement shall be made as provided in the Credit
Agreement in accordance with the separate instructions delivered to Agent.

 

10.                               Governing Law.  THIS AGREEMENT IS INTENDED TO
TAKE EFFECT AS A SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

11.                               Counterparts.  This Agreement may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

12.                               Amendments.  This Agreement may not be
amended, modified or terminated except by an agreement in writing signed by
Assignor and Assignee, and consented to by Agent.

 

13.                               Successors.  This Agreement shall inure to the
benefit of the parties hereto and their respective successors and assigns as
permitted by the terms of Credit Agreement.

 

[signatures on following page]

 

H-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

RECEIPT ACKNOWLEDGED AND

 

 

ASSIGNMENT CONSENTED TO BY:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

CONSENTED TO BY:(1)

 

 

 

 

 

TIER OPERATING PARTNERSHIP LP,

 

 

a Texas limited partnership

 

 

 

 

 

By:

Tier GP, Inc., a Delaware corporation,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(1)  Insert to extent required by Credit Agreement.

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

[g269401kg37i001.jpg]

KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:

Standby Letter of Credit Services

 

4900 Tiedeman Road, 1st floor

 

Cleveland, Ohio 44144-2302

 

Mailcode: OH-01-49-1003

 

Fax Number: (216) 813-3719

 

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than

(date) by

 

 

Swift

(Advising Bank Swift Address)

 

Courier

(Contact Name)

(Telephone Number)

 

Beneficiary: (show full name & complete street address)

 

Applicant: (show full name & complete street address)

 

 

 

 

 

 

 

 

 

 

Expiration Date:

 

Dollar Amount $               and currency if other than USD

 

 

(Amount in words):

o Automatic Extension Clause

Days Notice:

 

 

 

 

 

Ultimate Expiration Date:

 

 

 

Available by Drafts at sight drawn on you and accompanied by the following
documents:

 

o

1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated                        between (Applicant) and (Beneficiary)”.

 

 

 

o

2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

 

 

 

o

3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated                                     between
(Applicant) and (Beneficiary) and that payment has not been made and is
           past due.

 

 

 

o

4.

Beneficiary’s statement signed by one of its authorized individuals certifying
that                                                    (Applicant) was the
successful bidder under the Tender No.                      dated
                                 for supply of                               
and that                                                    (Applicant) has
withdrawn their bid or failed to enter into contract.

 

 

 

o

5.

Beneficiary’s statement signed by an authorized individual reading:

(Please indicate below the wording that is to appear in the statement to be
presented.)

 

 

 

 

 

 

 

 

 

 

 

 

o

6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 

 

Partial Drawings:

 

o  Permitted

o  Not Permitted

Charges for: Applicant

 

Special instructions or conditions:

o  Issue per attached sample

 

 

 

 

Applicant shall keep and maintain Demand Deposit Account No.          at all
times.  KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary.

 

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 

 

 

 

Date:

 

(Customer’s Signature)

 

(Customer’s Bank Sign Here –

 

 

           Signer’s printed name

 

if other than a Keycorp Affiliate)

 

 

 

KeyCorp: Confidential

 

I-1

--------------------------------------------------------------------------------


 

LETTER OF CREDIT REIMBURSEMENT

AND SECURITY AGREEMENT

(Stand-by Letter of Credit)

 

In consideration of the issuance, at request of the Account Parties of the
Credit in accordance with the terms of any Letter of Credit Application as
prepared by the Account Parties and presented to the Issuer, the Account Parties
hereby represent, warrant and agree as follows:

 

1. DEFINITIONS:  The following definitions shall apply herein:

 

“ACCOUNT PARTIES” is defined in Paragraph 13 below.

 

“BANK LIABILITIES” is defined in Paragraph 8 below.

 

“CREDIT” means the Letter of Credit described in the Letter of Credit
Application to be issued by the Issuer in accordance with the instructions
received by the Issuer, the terms of which are made a part hereof and approved
by the Account Parties, as amended from time to time.

 

“DEPOSIT ACCOUNT” is defined in Paragraph 2 below.

 

“DOCUMENTS” mean any paper, whether negotiable or non-negotiable, including, but
not limited to, all documents and certificates accompanying or relating to
drafts or demands drawn under the Credit.

 

“DRAFTS” means any documentary draft drawn under and conditioned upon
presentation of documents required by the Credit, including but not limited to
such drafts accepted by the Issuer.

 

“ISP” means the International Standby Practices adopted by the International
Chamber of Commerce in force at the time of issuance of the Credit, as the same
may be thereafter amended or replaced.

 

“ISSUER” means any KeyCorp affiliate as issuer of the Credit.

 

“LETTER OF CREDIT APPLICATION” means any request submitted by the Account
Parties to the Issuer (in written or electronic form) for the issuance of the
Credit on the account of the Account Parties.

 

“PROPERTY” includes goods, merchandise, securities, funds, choses in action, and
any and all other forms of property, whether real, personal or mixed and any
right or interest therein; Property in Issuer’s possession shall include
Property in possession of anyone for Issuer in any manner whatsoever.

 

“REIMBURSEMENT OBLIGATIONS” means the obligations of the Account Parties to
reimburse the Issuer for all payments with respect to any draft of the Credit
and to pay all other liabilities arising under this Agreement.

 

“REQUESTS” means any written or oral instruction that the Issuer honors on the
Account Parties’ request to issue, amend or pay the Credit for the account and
risk of the Account Parties communicated to the Issuer by telephone, telegraph,
facsimile transmission or other electronic means.

 

“UNIFORM CUSTOMS” means the Uniform Customs and Practice for Documentary Credits
adopted by the International Chamber of Commerce in force at the time of
issuance of the Credit, as the same may be thereafter amended or replaced.

 

2. PAYMENT TERMS:  The Issuer may accept or pay any draft presented to Issuer,
regardless of when drawn and whether or not negotiated, if such draft, the other
required documents, and any transmittal advice are dated on or before the
expiration date of the Credit, which expiration date shall be expressly stated
in

 

KeyCorp: Confidential

 

I-2

--------------------------------------------------------------------------------


 

the Credit and not extended in reference to any action or inaction in any other
agreement.  Except as instruction may be given by any of the Account Parties in
writing expressly to the contrary with regard to, and prior to, the issuance of
the Credit, Issuer may honor, as complying with the terms of the Credit, any
instrument or other documents otherwise in order signed or issued by an
administrator, executor, trustee in bankruptcy, debtor in possession assignee
for the benefit of creditors, liquidator, receiver, conservator, or other legal
representative of the party authorized under the Credit to draw or issue such
instruments or other documents.  The Account Parties, jointly and severally,
agree to reimburse Issuer at its main office on demand in United States
Dollars:  (A) as to drafts payable in United States Dollars drawn or to be drawn
under the Credit, the amount paid or payable thereon, or (B) as to such drafts
payable in currency other than United States Dollars, the equivalent of the
amount paid in United States Dollars at Issuer’s selling rate of exchange in the
currency in which such draft is drawn, (C) any and all other expenses or charges
incurred by Issuer in issuing or effecting payment of the Credit, for perfecting
or maintaining, and insuring the Property, and for enforcing Issuer’s rights and
remedies under this Agreement, (D) interest from the date of such payment at a
rate per annum equal to the Prime Rate of KeyBank National Association in effect
from time to time plus the rate margin customarily charged by Issuer to other
account parties with similar credit worthiness and in like circumstances, upon
all unpaid drafts and other obligations hereunder until paid in full, but in no
event higher than the highest lawful rate permitted by law, and (E) such
commission, issuance, letter of credit commitment fees, draw fees, and
negotiation fees at such rate as Issuer may determine from time to time.  The
Account Parties shall at all times keep and maintain a deposit account at the
Issuer described in the Application (the “Deposit Account”).  Without prior
notice or demand Issuer is authorized to charge the Deposit Account or any other
deposit account maintained by any of the Account Parties with Issuer or any
other KeyCorp affiliate for the amount of any draft and all other reimbursement
obligations hereunder.

 

3. INCREASED COSTS:  If any law or regulation, or change therein, or
interpretation, administration or enforcement thereof, by any person, agency or
court shall (A) impose upon or modify any reserve or special deposit
requirement, insurance assessment or other requirement against or affecting the
Credit, or (B) impose any tax, other than tax imposed upon the income of Issuer,
or withholding of any kind, or (C) impose or modify any capital requirement,
impose any condition upon, supplement to or increase of any kind to Issuer’s
capital base, and the result of any such event increases the cost or decreases
the benefit to Issuer of issuing or maintaining the Credit, then the Account
Parties shall pay to Issuer all such additional amounts upon request in an
amount necessary to compensate Issuer for all such increased costs and decreased
benefits.  Upon written request, Issuer will certify such amounts.  Issuer’s
certification shall be conclusive absent manifest error.

 

4.  REQUESTS:  Requests shall be made by those persons purportedly authorized by
any of the Account Parties.  Issuer shall not be obligated to identify or
confirm such persons beyond the use of the authorized name or code
identification if any is established by Issuer or unless the Account Parties
provide Issuer from time to time a written list of all such authorized
representatives.  All requests will be confirmed by Issuer in writing by sending
the Account Parties a copy of the documents authorized or requested by the
Account Parties.  The Account Parties will promptly report all discrepancies in
such documents upon their receipt of such confirmation.  Issuer may, but shall
not be obligated to, assign a unique code number or word and require such code
to be used by the Account Parties, and thereafter all further requests shall
refer to such code.  Issuer shall not be liable for any loss which the Account
Parties may incur as a result of Issuer’s compliance with any request in
accordance with this Agreement even if unauthorized, provided that Issuer acted
in good faith and exercised reasonable care.

 

5. MODIFICATION OF THE CREDIT:  Any amendment to the terms of the Credit may be
authorized by those persons purportedly authorized by any one of the Account
Parties without notice to any other of the Account Parites, but any increase in
the amount of the Credit or extension of the expiration date under the Credit
for presentation of drafts or documents shall only be approved by those persons
purportedly authorized by all of the Account Parties.  In any such event this
Agreement shall be binding upon all of the Account Parties with regard to the
Credit so increased or otherwise amended, to drafts, documents and Property
covered thereby, and to any action taken by Issuer and any of Issuer’s
correspondents in accordance with such extension, increase or other
modification.

 

KeyCorp: Confidential

 

I-3

--------------------------------------------------------------------------------


 

6. LIMITED LIABILITY:  Neither Issuer nor Issuer’s correspondent shall be
responsible: (A) for the validity, sufficiency, or genuineness of documents,
even if such documents should in fact prove to be invalid, insufficient,
fraudulent or forged; (B) for the character, adequacy, validity, value or
genuineness of any insurance; (C) for the solvency or responsibility of any
party issuing any documents; (D) for delay in arrival or failure to arrive of
any documents; (E) for any breach of contract between any person and the Account
Parties; (F) for failure of any draft to bear any reference or adequate
reference to the Credit, or failure of any documents to accompany any draft at
the reverse side of the Credit or to surrender or take up the Credit or to send
or forward any document apart from drafts as required by the Credit; (G) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages or documents by mail, cable, telegraph, wireless or otherwise, or; for
any errors in translation or interpretation of terms; or (H) for any other
consequences arising from causes beyond Issuer’s control, including, but not
limited to, any action or omission by, or any law, regulation or restriction of,
any de facto or de jure domestic or foreign government or agency.

 

7. WARRANTIES; INDEMNITY:  Each of the Account Parties hereby represents,
warrants, covenants and confirms that said party understands the general nature
and operation of a letter of credit and the obligations, rights and remedies
under the Credit, including, without limitation:  (A) The obligations to
reimburse Issuer for all payments to the beneficiary, its successors or
assigns,  (B) Conditions under which payment under the Credit must be made by
Issuer, (C) That Issuer has no responsibility or liability in connection with
any underlying contract or other transaction between any of the Account Parties
and the beneficiary of the Credit, and (D) That Issuer is not acting as an agent
or in any fiduciary capacity for or on behalf of the Account Parties or the
beneficiary, except as otherwise stated herein.  All representations, warranties
and indemnities set forth herein shall survive Issuer’s issuance of the Credit
and any payment thereunder and shall continue until all obligations hereunder
are paid in full.  Each of the Account Parties hereby releases Issuer from and
agrees to indemnify and hold harmless the Issuer, and its officers, agents, and
employees, for any and all costs, liabilities and expenses (including reasonable
attorney fees) incurred by Issuer and arising out of or in any way relating to
(1) any underlying investments, transaction, and/or contracts between any one of
the Account Parties and the beneficiary under the Credit or any of its agents
and (2) any proper payment in accordance with the terms of the Credit, any
refusal to pay or honor the Credit, or any other action or omission by Issuer,
or Issuer’s correspondents or agents.  It is understood that the Account Parties
will not be obligated to indemnify Issuer for gross negligence or willful
misconduct.

 

8. SECURITY:  As security for all reimbursement obligations and other
liabilities of the Account Parties to the Issuer under the Credit and this
Agreement, whether now existing or hereafter arising, whether joint, several
independent or otherwise, and whether absolute or contingent or due or to become
due (herein collectively, called the “Bank Liabilities”), each of the Account
Parties does hereby assign, pledge and grant to Issuer, a security interest in,
and the right of possession and disposal of: (A) All documents and all Property
shipped, stored or otherwise disposed of in connection with the Credit, whether
or not released to any of the Account Parties on trust receipts or otherwise,
(B) All right and causes of action against all parties arising from or in
connection with the contract of sale or purchase of the property covered by the
Credit, and all guarantees, agreements or other undertakings (including those in
effect between any of the Account Parties), credits, policies of insurance or
other assurances in connection therewith, (C)the Deposit Account or any other
cash instruments, deposit balances, certificates of deposit and other case
equivalents, repurchase agreements, and other investments maintained by any of
the Account Parties with Issuer or any other KeyCorp affiliate, whether matured
or unmatured, or collected or in the process of collection (e.g., “cash
security”); and (D) All proceeds of the foregoing.    Also, the Account Parties
will execute, deliver, and file all further instruments as may be reasonably
required by the Issuer to carry out the purposes of this Agreement.

 

9. DEFAULT: In the event that any of the Account Parties:  (A) Fails to perform
any obligation required under this Agreement or any other agreement or document
relating to or evidencing a security interest in any Property granted to Issuer,
(B) Fails to make any payment or perform any other obligations under this
Agreement, (C) Makes any assignment for the benefit of creditors, (D) Permits or
consents to the filing of any voluntary or involuntary petition in bankruptcy by
or against any one of the Account Parties, (E)

 

KeyCorp: Confidential

 

I-4

--------------------------------------------------------------------------------


 

Applies for the appointment of a receiver of any of the assets of any of the
Account Parties, (F) Becomes insolvent, or ceases, becomes unable or admits in
writing its inability to pay its debts as they mature, or (G) Fails to pay when
due, upon acceleration or otherwise, any other obligation to Issuer, Issuer may
at such time or any time thereafter declare, without demand or notice which are
hereby expressly waived, all obligations and liabilities hereunder to be
immediately due and payable, and Issuer is authorized, at its option, to apply
(or hold available in escrow) the proceeds of any Property or other collateral
assets, and any other sums due from Issuer to any one of the Account Parties, to
the payment of any and all obligations or liabilities of the Account Parties
arising under this Agreement.  In any such event Issuer shall have all of the
remedies of a secured party under the Uniform Commercial Code in effect in the
State in which the principal office of the Issuer is located and Issuer is
hereby authorized and empowered at its option, at any time or times thereafter,
to sell and assign the whole of the Property, or any part thereof then
constituting security pursuant to any of the terms hereof, at any public or
private sale, at such time and place and upon such terms as Issuer may deem
proper and with the right in Issuer to be the purchaser at such sale and, after
deducting all legal and other costs and expenses of any sale, to apply the net
proceeds of such sale(s) to the payment of all of the Bank Liabilities.  The
residue, if any, of the proceeds of sale and any other Property constituting
security remaining after satisfaction of the Bank Liabilities shall be returned
to the respective Account Parties unless otherwise disposed of in accordance
with written instructions from the customer’s bank.  It is agreed that, with or
without notification to any of the Account Parties, Issuer may exchange,
release, surrender, realize upon, release on trust receipt to any of them, or
otherwise deal with any Property by whomsoever pledged, mortgaged or subjected
to a security interest to secure directly or indirectly any of the Bank
Liabilities and/or any offset thereagainst.

 

10. NO WAIVER:  ISSUER SHALL HAVE NO DUTY TO EXERCISE ANY RIGHT HEREUNDER OR
WITH RESPECT TO ANY PROPERTY, AND ISSUER SHALL NOT BE LIABLE FOR ANY FAILURE TO
DO SO OR DELAY IN DOING SO.   NONE OF ISSUER’S OPTIONS, POWERS OR RIGHTS IN
CONNECTION WITH THE CREDIT OR THIS AGREEMENT SHALL BE WAIVED UNLESS ISSUER OR
ISSUER’S AUTHORIZED AGENT SHALL HAVE SIGNED SUCH WAIVER IN WRITING.  NO SUCH
WAIVER, UNLESS EXPRESSLY AS STATED THEREIN, SHALL BE EFFECTIVE AS TO ANY
TRANSACTION WHICH OCCURS SUBSEQUENT TO THE DATE OF SUCH WAIVER NOR AS TO ANY
CONTINUANCE OF A BREACH AFTER SUCH WAIVER.  NO COURSE OF DEALING BETWEEN ANY OF
THE ACCOUNT PARTIES AND ISSUER SHALL BE EFFECTIVE TO CHANGE, MODIFY OR DISCHARGE
IN WHOLE OR IN PART THIS AGREEMENT OR THE OBLIGATIONS HEREUNDER.

 

11. GOVERNING LAW; SEVERABILITY: THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE
OF THE ISSUER IS LOCATED.  THE CREDIT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PRINCIPAL OFFICE OF THE
ISSUER IS LOCATED AND SHALL BE SUBJECT TO THE UNIFORM CUSTOMS OR THE ISP
(WHICHEVER MAY BE DETERMINED TO BE APPROPRIATE UNDER THE CIRCUMSTANCES BY ISSUER
AND INDICATED IN THE CREDIT) THEN IN EFFECT, WHICH UNIFORM CUSTOMS OR ISP, AS
THE CASE MAY BE, WILL CONTROL IN THE EVENT OF ANY CONFLICT WITH STATE LAWS.  IF
ANY PROVISION HEREOF IS FOR ANY REASON HELD TO BE UNENFORCEABLE UNDER ANY LAW,
SUCH ILLEGALITY OR INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISIONS HEREOF, EACH
OF WHICH SHALL BE CONSTRUED AND ENFORCED AS IF SUCH UNENFORCEABLE PROVISION WERE
NOT CONTAINED HEREIN.

 

12.  NOTICE AND WAIVERS: EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPHS 4 AND 5
HEREIN, ANY NOTICE TO ISSUER SHALL BE DEEMED EFFECTIVE ONLY IF IN WRITING SENT
TO AND RECEIVED BY ISSUER.  ANY SUCH NOTICE TO OR DEMAND ON ANY OF THE ACCOUNT
PARTIES SHALL BE BINDING ON ALL OF THEM AND SHALL BE DEEMED EFFECTIVE ONLY IF IN
WRITING (A) WHEN DELIVERED PERSONALLY OR BY VERIFIABLE FACSIMILE TRANSMISSION;
(B) ON THE NEXT BUSINESS DAY AFTER DELIVERY TO A NATIONALLY-RECOGNIZED OVERNIGHT
COURIER, WITH RECEIPT ACKNOWLEDGMENT REQUESTED; (C) ON THE BUSINESS DAY ACTUALLY
RECEIVED IF DEPOSITED IN THE U.S.

 

KeyCorp: Confidential

 

I-5

--------------------------------------------------------------------------------


 

MAIL, OR (D) IF BY TELEPHONE, WHEN CONFIRMED BY VERIFIABLE FACSIMILE
TRANSMISSION TO THE LAST ADDRESS OR TELEPHONE NUMBER OF SUCH PERSON APPEARING ON
ISSUER’S RECORDS.

 

13.  ACCOUNT PARTY: IF THIS AGREEMENT IS SIGNED BY ONE ACCOUNT PARTY ONLY, THE
TERMS “ACCOUNT PARTIES” AND “THEIR” AND “THEM” SHALL REFER THROUGHOUT TO THE ONE
ACCOUNT PARTY EXECUTING THIS AGREEMENT; IF THIS AGREEMENT IS SIGNED BY MORE THAN
ONE PARTY, THIS AGREEMENT SHALL BE THE JOINT AND SEVERAL OBLIGATION OF ALL SUCH
ACCOUNT PARTIES. IF THE UNDERSIGNED IS A PARTNERSHIP, THE OBLIGATIONS HEREUNDER
SHALL CONTINUE IN FORCE AND APPLY NOTWITHSTANDING ANY CHANGE IN MEMBERSHIP OF
SUCH PARTNERSHIP.  THIS AGREEMENT SHALL BE BINDING UPON EACH OF THE ACCOUNT
PARTIES AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS AND SHALL INURE TO ISSUER’S BENEFIT AND ISSUER’S SUCCESSORS AND
ASSIGNS.  ISSUER MAY, WITHOUT NOTICE TO THE ACCOUNT PARTIES, ASSIGN THIS
AGREEMENT IN WHOLE OR IN PART.

 

 

Account Party Name:

 

 

 

 

 

 

Signature:

 

 

 

Signer’s Name:

 

 

 

Title or Capacity:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Account Party Name:

 

 

 

 

 

 

Signature:

 

 

 

Signer’s Name:

 

 

 

Title or Capacity:

 

 

 

Date:

 

 

 

 

KeyCorp: Confidential

 

I-6

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF AMENDED AND RESTATED
ASSIGNMENT AND SUBORDINATION OF MANAGEMENT AGREEMENT

 

The undersigned HPT MANAGEMENT SERVICES LLC, a Texas limited liability company
(the “Manager”), which manages certain real properties commonly known as Three
Eldridge Place located at 737 Eldridge Parkway, Houston, Texas, Centreport
Office Center located at 14760-14770 Trinity Boulevard, Fort Worth, Texas,
Woodcrest Corporate Center (Junior) located at 111 Woodcrest, Cherry Hill, New
Jersey, 1650 Arch Street located at 1650 Arch Street, Philadelphia,
Pennsylvania, and 440 South LaSalle Street, Chicago, Illinois (collectively, the
“Property”) on behalf of TIER REIT, INC., a Maryland corporation (formerly known
as Behringer Harvard REIT I, Inc.) (“Parent”), TIER OPERATING PARTNERSHIP LP, a
Texas limited partnership (formerly known as Behringer Harvard Operating
Partnership I LP) (“Borrower”), BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas
limited partnership (“Eldridge”), BEHRINGER HARVARD CENTREPORT OFFICE LP, a
Texas limited partnership (“Centreport”), BEHRINGER HARVARD WOODCREST IV, LLC, a
Delaware limited liability company (“Woodcrest IV”), WOODCREST ROAD ASSOCIATES
II, LLC, a Delaware limited liability company (“Woodcrest Road”), ARCH 1650
PARTNERS, L.P., a Delaware limited partnership (“Arch 1650”), ONE FINANCIAL
PLACE PROPERTY LLC, a Delaware limited liability company (“One Financial
Place”), OFP ILLINOIS SERVICES LLC, a Delaware limited liability company (“OFP
Operating Lessee”), respectively (One Financial Place, OFP Operating Lessee,
Centreport, Arch 1650, Eisenhower, Woodcrest IV, Woodcrest Road and Eldridge
Land are hereinafter referred to collectively as “Subsidiary Guarantors”;
Parent, Borrower and the Subsidiary Guarantors are hereinafter collectively
referred to as the “Owner”) acknowledges that this Amended and Restated
Assignment and Subordination of Management Agreement (this “Agreement”) is being
executed and delivered to satisfy a certain obligation of Tier Operating
Partnership LP, a Texas limited partnership (formerly known as Behringer Harvard
Operating Partnership I LP) (the “Borrower”) set forth in that certain Amended
and Restated Credit Agreement dated as of even date herewith (together with all
supplements, amendments and restatements thereto, herein referred to as the
“Loan Agreement”) among Borrower, KEYBANK NATIONAL ASSOCIATION, a national
banking association (“KeyBank”), individually and as Agent (“Agent”) for itself
and the other lending institutions from time to time party to the Loan Agreement
(collectively, the “Lenders”).  Any capitalized terms used herein but not
defined herein shall have the same meanings as are ascribed to them in the Loan
Agreement.

 

Owner and Manager hereby agree with Agent as follows:

 

1.                                      The Manager acknowledges and understands
that this Agreement is being executed and delivered to satisfy a certain
obligation of Borrower pursuant to the Loan Agreement.

 

2.                                      For purposes hereof, “Management
Agreement” shall mean that certain Sixth Amended and Restated Property
Management Agreement dated August 31, 2012 by and among Parent, Borrower and
Manager, together with all other permitted amendments and supplements thereto.

 

3.                                      As additional collateral security for
the Loan, the Owner hereby conditionally transfers, sets over and assigns to
Agent all of the Owner’s rights, title and interest in and to the Management
Agreement as related to the Property, said transfer and assignment to
automatically

 

J-1

--------------------------------------------------------------------------------


 

become a present, unconditional assignment, at Agent’s option, upon an Event of
Default by Borrower under the Loan Agreement or any of the other Loan Documents
(the “Assignment”).

 

4.                                      The Manager hereby consents to the
Assignment by the Owner of the Owner’s rights, title and interest in and to the
Management Agreement as related to the Property and to each and all of the terms
and conditions thereof notwithstanding any terms to the contrary in the
Management Agreement.  It is expressly understood that Agent neither assumes nor
has any obligation to the Manager to exercise its rights under the Assignment or
to declare a default under any mortgage or any other Loan Documents.  Upon a
foreclosure, deed in lieu of foreclosure or other transfer to Agent or the
Lenders (or any nominee thereof) of all or any of the Property, the Management
Agreement shall automatically and without further action terminate with respect
to the applicable Property, and Manager agrees that neither Agent, the Lenders
nor any nominee thereof shall have any obligations or liabilities under the
Management Agreement or this Agreement for services performed by Manager.  For
the avoidance of doubt, nothing shall relieve the Parent and Borrower of any of
their obligations under the Management Agreement.  Furthermore, in such event,
Manager agrees to cooperate with Agent to ensure a smooth transition to the new
property manager selected by Agent.  Notwithstanding anything herein, in the
Loan Documents or operation of law to the contrary, in no event shall Agent be
deemed to have exercised any rights to take the Owner’s rights, title and
interest under the Management Agreement unless and until Agent delivers written
notice to the Manager expressly stating that Agent is exercising its rights
under the Assignment to become the “Owner” under the Management Agreement with
respect to the Property .

 

5.                                      The Management Agreement, and any rights
and claims of the Manager against the Owner thereunder, is and shall be subject
and subordinate to the liens, security title and security interests under the
Loan Documents and, subject to the terms of this Paragraph 5 and Paragraph 6, in
all respects to (i) the Loan Documents and the rights and claims of the Agent
and the Lenders thereunder, and (ii) any and all modifications, amendments,
renewals, restatements or substitutions of the Loan Documents; provided,
however, that the Manager shall be and will remain entitled to receive,
notwithstanding the occurrence and continuance of any Event of Default under the
Loan Agreement or any other Loan Document or any bankruptcy, insolvency or other
such proceeding, on a monthly basis, its management fees and expense
reimbursements for services rendered with respect to the Property, and the
Buyout Consideration if the Buyout option has been exercised by Owner (as such
terms are defined in the Management Agreement), in accordance with the
Management Agreement pursuant to the payment procedures outlined therein.  This
Paragraph 5 shall be self-operative and no further instrument of subordination
shall be required.  If requested, however, the Owner or the Manager shall
execute and deliver such further instruments as the Agent may deem reasonably
necessary to effectuate this subordination.  Notwithstanding the foregoing,
nothing in this Agreement shall make or be deemed to make Agent or the Lenders
subject and subordinate to the Manager or any of its rights or claims under the
Management Agreement (including, without limitation, any rights of Manager to
payment of any amounts under the Management Agreement).

 

6.                                      In the event that there shall have
occurred and be continuing an Event of Default under the Loan Agreement or any
other Loan Document, the Manager shall (i) unless and until terminated by Agent
in accordance with Paragraph 7 or by the Manager in accordance with Paragraph 9
below, as applicable, continue performance under the Management Agreement in
accordance with the terms thereof, and (ii) not take any action to obtain any
security interest or lien on any property constituting collateral under the Loan
Documents because of any obligation under the Management Agreement; provided
that Manager shall be permitted to take any other action to

 

J-2

--------------------------------------------------------------------------------


 

enforce or exercise any rights or remedies under the Management Agreement or
under applicable law.  Neither the Agent nor the Lenders waive any defaults that
may arise under the Loan Documents as a result of any such default or exercise
of rights or remedies by Manager.  The Owner and the Manager understand,
however, that nothing contained herein or in any of the other Loan Documents
shall be construed to obligate the Agent to perform or discharge any of the
obligations, duties or liabilities of the Owner under the Management Agreement.

 

7.                                      Upon the Manager becoming aware of the
occurrence of any default by any Owner under the terms of the Management
Agreement (including, but not limited to, nonpayment of fees due Manager ) in
respect of which Manager has elected to exercise any right or remedy, the
Manager shall, concurrently with Manager’s delivery of notice thereof to Parent
or Borrower, provide the Agent with notice in writing thereof (which notice may
consist of a copy of the notice provided by Manager to Parent or Borrower), and
after receipt of said notice, the Agent shall have the same time period within
which to cure said default as the Parent or Borrower has under the Management
Agreement (plus an additional thirty (30) days) although the Parent or Borrower
and the Manager understand that the Agent shall not have any obligation to do
so.  Furthermore, the Owner and the Manager agree that, notwithstanding anything
to the contrary contained in the Management Agreement, the Agent may terminate,
without the payment by the Agent or any Lender (or any nominee thereof) of any
cancellation or termination fee or penalty or other amount or liability, the
Management Agreement as to the Property upon forty-five (45) days advance
written notice to Manager following the acceleration of the obligations under
the Loan Agreement and termination of all commitments of the Lenders to make
further Loans under the Loan Agreement.  For the avoidance of doubt, nothing
shall relieve the Parent and Borrower of any of their obligations under the
Management Agreement, and nothing in this Paragraph 7 shall limit the provisions
of Paragraph 4 above relating to the termination of the Management Agreement. 
In the event that the Agent elects to terminate the Management Agreement as to
the Property in accordance with this Paragraph 7, the Owner and the Manager
understand and agree that the Manager shall look solely to the Owner for any and
all fees, charges or other sums payable to the Manager under the Management
Agreement, including any out-of-pocket costs properly incurred by the Manager. 
If the Management Agreement shall be terminated by the Agent in accordance with
this Paragraph 7, the Manager agrees to cooperate with the Agent to ensure a
smooth transition to the new property manager to be selected by the Agent.

 

8.                                      This Agreement shall inure to the
benefit of the Agent and its successors and assigns.  In the event of any
inconsistency or conflict with the provisions of this Agreement and the
provisions of the Management Agreement, the provisions of this Agreement shall
control.

 

9.                                      The Manager agrees that it shall not
change, amend, modify in any material respect or terminate the Management
Agreement as it relates to the Property without the Agent’s prior written
approval in each instance, which approval shall not be unreasonably withheld. 
If the Manager does so amend, modify or terminate the Management Agreement in
violation of this Paragraph 9, such amendment, modification or termination shall
be void ab initio with respect to the Property. Notwithstanding the foregoing,
the provisions of this Paragraph 9 shall not be deemed to limit or otherwise
restrict the right of the Manager to terminate the Management Agreement in
accordance with the terms of the Management Agreement by reason of default by
the Owner thereunder after compliance by Manager with Paragraph 7 hereof or as a
result of the exercise of the “Buyout” (as such term is defined in the
Management Agreement as of the date of this Agreement).

 

J-3

--------------------------------------------------------------------------------


 

10.                               This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Texas (excluding
the law applicable to conflicts and choice of law).

 

11.                               Without limiting the generality of any other
provisions contained herein or in the other Loan Documents, no failure on the
part of the Agent or the Lenders to exercise, and no delay in exercising, any
right hereunder or under any of the other Loan Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agent and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and are not
exclusive of, any rights or remedies provided by law or in equity.

 

12.                               Manager represents and warrants to the Agent
that as of the date hereof (i) the Management Agreement is in full force and
effect and has not been amended, modified, assigned, terminated or supplemented,
(ii) the Manager is not in default under the provisions of the Management
Agreement and there is no condition which, with the giving of notice and/or the
lapse of time, would constitute such a default and (iii) to the knowledge of
Manager, the Owner is not in default under the provisions of the Management
Agreement and there is no condition which, with the giving of notice and/or the
lapse of time, would constitute such a default.

 

13.                               This Agreement may not be amended, modified,
terminated or supplemented without the written approval of the Manager, the
Owner and the Agent.

 

14.                               This Agreement may be executed in several
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

 

15.                               This Agreement is given pursuant to the Credit
Agreement and is an amendment and restatement in its entirety of that certain
Assignment and Subordination of Management Agreement dated October 25, 2011 from
certain of the parties hereto in favor of Agent and the Lenders (the “Original
Subordination”) and shall supersede and replace the Original Subordination in
all respects.  The Parent represents and warrants to the Manager that nothing in
the Loan Agreement (or any of the other Loan Documents) restricts (x) the
payment of fees and expenses to the Manager under the Management Agreement as
contemplated by Paragraph 5 or (y) the exercise of the Buyout (as defined in the
Management Agreement) and the payment of the Buyout Consideration (as defined in
the Management Agreement) by the Parent, other than the obligation of Borrower
to obtain approval of Agent of the replacement manager and management agreement
(if any) and to deliver to Agent an assignment and subordination of any new
management agreement to Agent, it being further acknowledged and agreed,
however, that any untruth or inaccuracy of the foregoing representation shall
give Manager no claim or recourse against Agent or any Lender or otherwise
modify, limit, impair or invalidate this Agreement.

 

16.                               All notices, demands or requests provided for
or permitted to be given pursuant to this Agreement (hereinafter in this
paragraph referred to as “Notice”) must be in writing and shall be deemed to
have been properly given or served by personal delivery or by sending same by
overnight courier or by depositing the same in the United States mail, postpaid
and registered or certified, return receipt requested, at the addresses set
forth below.  Each Notice shall be effective upon being delivered personally or
upon being sent by overnight courier or upon being deposited in the United
States Mail as aforesaid.  The time period in which a response to any such
Notice must be given or any action taken with respect thereto, however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier or, if so deposited in the United States Mail, the

 

J-4

--------------------------------------------------------------------------------


 

earlier of three (3) Business Days following such deposit and the date of
receipt as disclosed on the return receipt.  Rejection or other refusal to
accept or the inability to deliver because of changed address of which no Notice
was given shall be deemed to be receipt of the Notice sent.  By giving at least
fifteen (15) days prior Notice thereof, a party hereto shall have the right from
time to time and at any time during the term of this Agreement to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America.  For the purposes of this
Agreement:

 

The address of Agent is:

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio  44144

Attn:  Real Estate Capital Services

 

with a copy to:

 

KeyBank National Association, as Agent

1200 Abernathy Road, Suite 1550

Atlanta, GA  30328

Attn:                    Kevin Murray

 

and to:

 

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E., Suite 5300

Atlanta, GA  30308

Attn:  William F. Timmons, Esq.

 

The address of Owner is:

 

c/o Tier Operating Partnership LP

17300 Dallas Parkway, Suite 1010

Dallas, TX  75248

Attn:                    Telisa Webb Schelin, Senior Vice President-Legal,

General Counsel and Secretary

 

The address of Manager is:

 

HPT Management Services LLC

15601 Dallas Parkway

Suite 600

Addison, Texas  75001

Attention:  Robert S. Aisner

 

J-5

--------------------------------------------------------------------------------


 

with a copy to:

 

Behringer Harvard Holdings

15601 Dallas Parkway

Suite 600

Addison, Texas  75001

Attention:  Stanton P. Eigenbrodt

 

and to:

 

Jenner & Block LLP

353 N. Clark Street

Chicago, Illinois  60654

Attention:  Donald E. Batterson

Jeffrey R. Shuman

 

17.                               In the event that Borrower desires to add
additional property which is managed by Manager under the Management Agreement
as collateral under the Loan Documents, Manager shall promptly execute such
documents as Agent and Borrower may reasonably request so that such property,
the Management Agreement as it relates thereto and Manager’s rights and duties
thereunder are covered by this Agreement as if such property were an initial
Property subject hereto.

 

[Signatures Begin on the Following Page]

 

J-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Manager, Agent and the Owner have executed and delivered
this Agreement as of the            day of December, 2013.

 

 

 

MANAGER:

 

 

 

HPT MANAGEMENT SERVICES LLC, a Texas limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued On Next Page]

 

J-7

--------------------------------------------------------------------------------


 

 

AGREED AND CONSENTED TO:

 

 

 

OWNER:

 

 

 

TIER REIT, INC., a Maryland corporation

(formerly known as Behringer Harvard REIT I, Inc.)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TIER OPERATING PARTNERSHIP LP, a Texas limited partnership (formerly known as
Behringer Harvard Operating Partnership I LP)

 

 

 

By:

TIER GP, Inc., a Delaware corporation, its General Partner (formerly known as
BHR, Inc.)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Continued On Next Page]

 

J-8

--------------------------------------------------------------------------------


 

 

ARCH 1650 PARTNERS, L.P.,

 

a Delaware limited partnership

 

 

 

By:

IPC Philadelphia Management LLC, a Delaware limited liability company, general
partner

 

 

 

 

 

By:

 

 

 

Name: Scott W. Fordham

 

 

Title: Chief Operating and Financial Officer

 

 

 

 

 

BEHRINGER HARVARD WOODCREST IV, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name: Scott W. Fordham

 

Title: Chief Operating and Financial Officer

 

 

 

 

 

WOODCREST ROAD ASSOCIATES II, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name: Scott W. Fordham

 

Title: Chief Operating and Financial Officer

 

[Signatures Continued on Next Page]

 

J-9

--------------------------------------------------------------------------------


 

 

BEHRINGER HARVARD ELDRIDGE LAND LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Eldridge Land GP, LLC, a Texas limited liability company,
general partner

 

 

 

 

 

By:

 

 

 

Name: Scott W. Fordham

 

 

Title: Chief Operating and Financial Officer

 

 

 

 

 

ONE FINANCIAL PLACE PROPERTY LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name: Scott W. Fordham

 

Title: Chief Operating and Financial Officer

 

 

 

 

 

OFP ILLINOIS SERVICES LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name: Scott W. Fordham

 

Title: Chief Operating and Financial Officer

 

 

 

 

 

BEHRINGER HARVARD CENTREPORT OFFICE LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Centreport Office GP, LLC, a Delaware limited liability
company, general partner

 

 

 

 

 

By:

 

 

 

Name: Scott W. Fordham

 

 

Title: Chief Operating and Financial Officer

 

[Signatures Continued on Next Page]

 

J-10

--------------------------------------------------------------------------------


 

 

AGREED AND CONSENTED TO:

 

 

 

AGENT:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

J-11

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address

 

Commitment

 

Commitment Percentage

 

 

 

 

 

 

 

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Kevin Murray

Telephone: 770-510-2168

Facsimile: 770-510-2195

 

$

47,500,000.00

 

18.2692307692

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

707 Travis 6th Fl North

Houston, Texas 77002

Attention: Kristin Burton

Telephone: 713-216-1270

Facsimile: 713-216-2391

 

$

47,500,000.00

 

18.2692307692

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

13737 Noel Road, Suite 800

Dallas, Texas 75250

Attention:   Patrick Trowbridge

Telephone: 972-581-1618

Facsimile:   972-581-1660

 

$

47,500,000.00

 

18.2692307692

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank

222 S. Riverside Plaza, Suite 30

Chicago, Illinois 60606

Attention: Michael Glandt, Vice President

Phone: 312-704-5914

Fax:     312-704-7364

 

$

43,750,000.00

 

16.8269230769

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

Schedule 1.1 - Page 1

--------------------------------------------------------------------------------


 

Name and Address

 

Commitment

 

Commitment Percentage

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

5400 LBJ Freeway, Suite 1000

Dallas, Texas 75240

Attention: Cortney C. Nelson, Vice President

Phone: 972-364-1021

Fax: 972-392-7953

 

$

43,750,000.00

 

16.8269230769

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

 

 

 

 

 

Capital One, National Association

1650 Capital One Drive, 10th Floor

McLean, Virginia 22102

Attention: Frederick H. Deneke

Phone: 703-720-6760

Fax:     703-720-2026

 

$

30,000,000.00

 

11.5384615385

%

 

 

 

 

 

 

LIBOR Lending Office

Same as Above

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

260,000,000.00

 

100.0000000000

%

 

Schedule 1.1 - Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

SUBSIDIARY GUARANTORS

 

Behringer Harvard Centreport Office LP, a Texas limited partnership

 

Arch 1650 Partners, L.P., a Delaware limited partnership

 

IPC Florida III, LLC, a Delaware limited liability company

 

Behringer Harvard Woodcrest IV, LLC, a Delaware limited liability company

 

Woodcrest Road Associates II, LLC, a Delaware limited liability company

 

Behringer Harvard Eldridge Land LP, a Texas limited partnership

 

One Financial Place Property LLC, a limited liability company

 

OFP Illinois Services, LLC, a Delaware limited liability company

 

Schedule 1.2 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.3

 

EXCLUDED PROPERTIES

 

7632 SW Durham Road, Portland, Oregon

 

17655/17657 Waterview Parkway, Dallas, Texas

 

7760 France Avenue South, Minneapolis, Minnesota

 

945 East Paces Ferry Road, Atlanta, Georgia

 

2727 Paces Ferry West, Atlanta, Georgia

 

600 and 619 Alexander Road, Princeton, New Jersey

 

4151 Ashford Dunwoody Road, Atlanta, Georgia

 

Schedule 1.3 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.4

 

EXISTING LETTERS OF CREDIT

 

None.

 

Schedule 1.4 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

 

ACCOUNTS

 

None.

 

Schedule 4.3 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Collateral, each of the following:

 

(a)           Description of Property.  A narrative description of the Real
Estate, the improvements thereon and the tenants and Leases relating to such
Real Estate.

 

(b)           Security Documents.  (i) Such Security Documents relating to such
Real Estate as the Agent shall in good faith require, duly executed and
delivered by the respective parties thereto, and (ii) an Account Control
Agreement and an amendment to an existing Account Control Agreement, as Agent
may reasonably require.

 

(c)           Enforceability Opinion.  If required by the Agent, the favorable
legal opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of such Security Documents and such other matters as
the Agent shall reasonably request.

 

(d)           Perfection of Liens.  Evidence reasonably satisfactory to the
Agent that the Security Documents are effective to create in favor of the Agent
a legal, valid and enforceable first lien or security title and security
interest in such Real Estate and that all filings, recordings, deliveries of
instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

 

(e)           Survey and Taxes.  The Survey of such Real Estate, together with
the Surveyor Certification and evidence of payment of all real estate taxes,
assessments and municipal charges on such Real Estate which on the date of
determination are required to have been paid under §7.8.

 

(f)            Title Insurance; Title Exception Documents.  The Title Policy (or
“marked” commitment/proforma policy for a Title Policy) covering such Real
Estate, including all endorsements thereto, and together with proof of payment
of all fees and premiums for such policy, and true and accurate copies of all
documents listed as exceptions under such policy.

 

(g)           UCC Certification.  A certification from the Title Insurance
Company, records search firm, or counsel satisfactory to the Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of the Borrower or such Subsidiary Guarantor that are or are intended
to be subject to the security interest, security title, assignments, and
mortgage liens created by the Security Documents relating to such Real Estate
except to the extent that the same are discharged and removed prior to or
simultaneously with the inclusion of the Real Estate in the Collateral.

 

Schedule 5.3 - Page 1

--------------------------------------------------------------------------------


 

(h)           Management Agreement.  A true copy of the Management Agreement, if
any, relating to such Real Estate, which shall be in the form and substance
reasonably satisfactory to the Agent.

 

(i)            Subordination of Management Agreement.  A Subordination of
Management Agreement.

 

(j)            Leases.  True copies of all Leases relating to such Real Estate
together with Lease Summaries for all such Leases if available, and a Rent Roll
for such Real Estate certified by the Borrower or Subsidiary Guarantor as
accurate and complete as of a recent date, each of which shall be in form and
substance reasonably satisfactory to the Agent.

 

(k)           Lease Form.  The form of Lease, if any, to be used by the Borrower
or such Subsidiary Guarantor in connection with future leasing of such Mortgaged
Property, which shall be in form and substance reasonably satisfactory to the
Agent.

 

(l)            Subordination Agreements.  A Subordination, Attornment and
Non-Disturbance Agreement from tenants of such Real Estate whose Lease covers
more than 10% of the net rentable area of such Real Estate (but in no event for
any Lease for less than 25,000 square feet), and from other tenants of such Real
Estate as required by the Agent.

 

(m)          Estoppel Certificates.  Estoppel certificates from tenants of such
Real Estate whose Lease covers more than 10% of the net rentable area of such
Real Estate (but in no event for any Lease for less than 25,000 square feet),
and from other tenants of such Real Estate as required by Agent, such
certificates to be dated not more than thirty (30) days prior to the inclusion
of such Real Estate in the Collateral (unless extended in Agent’s reasonable
discretion, but in any case, not to exceed 60 days), each such estoppel
certificate to be in form and substance reasonably satisfactory to the Agent.

 

(n)           Certificates of Insurance.  Each of (i) a current certificate of
insurance as to the insurance maintained by the Borrower or such Subsidiary
Guarantor on such Real Estate (including flood insurance if necessary) from the
insurer or an independent insurance broker dated as of the date of
determination, identifying insurers, types of insurance, insurance limits, and
policy terms; (ii) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer); and (iii) such further information and certificates from the
Borrower or such Subsidiary Guarantor, its insurers and insurance brokers as the
Agent may reasonably request, all of which shall be in compliance with the
requirements of this Agreement.

 

(o)           Property Condition Report.  A property condition report from a
firm of professional engineers or architects selected by Borrower and reasonably
acceptable to Agent (the “Inspector”) satisfactory in form and content to the
Agent, dated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral, addressing such matters as the Agent may reasonably
require.

 

(p)           Hazardous Substance Assessments.  A hazardous waste site
assessment report addressed to the Agent (or the subject of a reliance letter
addressed to, and in a form reasonably satisfactory to, the Agent) concerning
Hazardous Substances and asbestos on such Real Estate dated

 

Schedule 5.3 - Page 2

--------------------------------------------------------------------------------


 

or updated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral, from the Environmental Engineer, such report to
contain no qualifications except those that are acceptable to the Majority
Lenders in their reasonable discretion and to otherwise be in form and substance
reasonably satisfactory to the Agent in its sole discretion.

 

(q)           Zoning and Land Use Compliance.  Such evidence regarding zoning
and land use compliance as the Agent may require and approve in its reasonable
discretion.

 

(r)            Certificate of Occupancy.  A copy of the certificate(s) of
occupancy issued to the Borrower or any Subsidiary Guarantor for such parcel of
Real Estate permitting the use and occupancy of the Building thereon (or a copy
of the certificates of occupancy issued for such parcel of Real Estate and
evidence satisfactory to the Agent that any previously issued certificate(s) of
occupancy is not required to be reissued to the Borrower or any Subsidiary
Guarantor), or a legal opinion or certificate from the appropriate authority
reasonably satisfactory to the Agent that no certificates of occupancy are
necessary to the use and occupancy thereof.

 

(s)            Appraisal.  An Appraisal of such Real Estate, in form and
substance satisfactory to the Agent and the Required Lenders as provided in §5.2
and dated not more than ninety (90) days prior to the inclusion of such Real
Estate in the Collateral.

 

(t)            Budget.  An operating and capital expenditure budget for such
Real Estate in form and substance reasonably satisfactory to the Agent.

 

(u)           Operating Statements.  Operating statements for such Real Estate
in the form of such statements delivered to the Lenders under §7.4(e) covering
each of the four fiscal quarters ending immediately prior to the addition of
such Real Estate to the Collateral, to the extent available.

 

(v)           Environmental Disclosure.  Such evidence regarding compliance with
§6.20(d) as Agent may reasonably require.

 

(w)          Subsidiary Guarantor Documents.  With respect to Real Estate owned
by a Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

 

(x)           Additional Documents.  Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 - Page 3

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 

Special Lessee Arrangements

 

101 Woodcrest

 

The property located at 101 Woodcrest, Unit B, Cherry Hill, New Jersey (the
“Woodcrest Senior Property”) is owned by Woodcrest Road Associates, L.P. (the
“Woodcrest Unit B Ground Owner”).  The Woodcrest Unit B Ground Owner leases the
Woodcrest Senior Property to Woodcrest Road Urban Renewal, LLC (the “Woodcrest
Unit B Lessee”) under a Ground Lease dated October 30, 2003.  The Woodcrest Unit
B Lessee in turn subleased the property back to the Woodcrest Unit B Ground
Owner under a Sublease also dated October 30, 2003.  The Woodcrest Unit B Ground
Owner is the party that has entered into leases with the individual tenants in
the building located on the Woodcrest Senior Property.  The Woodcrest Senior
Property is benefitted by a long term tax exemption granted to qualified urban
renewal entities that undertake redevelopment projects under a Financial
Agreement for Long Term Tax Exemption (commonly referred to as a “PILOT
Agreement” in New Jersey) dated October 30, 2003 between the Woodcrest Unit B
Lessee, as the qualified urban renewal entity, and Cherry Hill Township.  The
ground lease and sublease structure were put in place in order to attempt to
maximize the benefits of the tax exemption and is a common structure used in New
Jersey.  Behringer Harvard REIT I, Inc. indirectly owns both the Woodcrest Unit
B Owner and the Woodcrest Unit B Lessee and acquired both entities
simultaneously from the prior owner on January 11, 2006.  The PILOT Agreement,
as required by New Jersey law, provides that the tax exemption is terminated in
the event that the Woodcrest Senior Property is conveyed to a third party, but
permits a change in control of the qualified urban renewal entity.  In order to
preserve the tax exemption and maximum benefits, it was therefore necessary to
acquire both entities and leave the previously existing structure in place.

 

111 Woodcrest

 

Behringer Harvard Woodcrest IV, LLC, a Subsidiary of Borrower, owns the property
located at 111 Woodcrest, Cherry Hill, New Jersey (the “Woodcrest Junior
Property”) and master leases the Woodcrest Junior Property to Woodcrest Road
Associates II, LLC, also a Subsidiary of Borrower, under a lease date
November 20, 2007.

 

Property Management Office Leases

 

HPT Management Services, LLC, an Affiliate entity of certain of the REIT’s
directors, leases management office space from the REIT’s Subsidiaries that own
the properties managed by HPT Management.  Each management office lease is
approved by the REIT’s board of directors and based on current market rental
rates.

 

Schedule 6.3 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 

On November 14, 2013, the REIT sold its 10 & 120 S. Riverside Plaza properties
in Chicago, Illinois, which is not reflected on the statement of income
delivered to the Agent pursuant to Section 6.4.

 

Schedule 6.5 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

TRADEMARKS, TRADENAMES

 

The use of the “Behringer Harvard” name for certain of the REIT’s properties is
governed by that certain License Agreement, dated August 31, 2012, between the
REIT and Behringer Harvard Holdings, LLC.

 

Schedule 6.6 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

UNPAID TAXES

 

Pending Audits

 

Entity

 

Tax Jurisdiction

 

Items in Question

 

Status

 

 

 

 

 

 

 

IPC Realty II, LLC

 

Pennsylvania

 

Reviewing Income Allocable to PA

 

Open

 

 

 

 

 

 

 

One Financial Place Holding, LLC

 

IRS

 

Missing Returns
(Previous Ownership)

 

Open

 

 

 

 

 

 

 

10-120 South Riverside Business Trust

 

IRS

 

Missing Returns
(Previous Ownership)

 

Open

 

Schedule 6.10 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

CERTAIN TRANSACTIONS

 

Property Management and Leasing Agreement

 

Pursuant to the Sixth Amended and Restated Property Management and Leasing
Agreement, as amended (the “Property Management Agreement”) between the REIT and
HPT Management Services, LLC (“HPT Management”), an affiliate of BHT Advisors,
LLC (formerly Behringer Advisors, LLC (“BHT Advisors”), REIT pays HPT Management
and its affiliates fees for the management, leasing and construction supervision
of its properties, which may be subcontracted to unaffiliated third parties. 
The management fees generally are equal to 3% of gross revenues of each
respective property; leasing commissions are based upon the customary leasing
commission applicable to the geographic location of the respective property; and
construction supervision fees generally are equal to an amount not greater than
5% of all hard construction costs incurred in connection with capital
improvements, major building reconstruction and tenant improvements.  Further,
REIT reimburses HPT Management for costs and expenses paid or incurred to
provide services to REIT, including salaries and benefits of persons employed by
HPT Management and its affiliates and engaged in the operation, management,
maintenance and leasing of REIT properties.  In the event that REIT contracts
directly with a non-affiliated third party property manager in respect of a
property, REIT pays HPT Management and its affiliates an oversight fee equal to
1% of gross revenues of the property managed.

 

Administrative Services Agreement

 

On August 31, 2012, the REIT entered into an Administrative Services Agreement
with BHT Advisors to purchase certain services on a transitional basis, such as
human resources, shareholder services and information technology.

 

Prior to August 31, 2012, BHT Advisors and certain of its affiliates earned fees
and compensation in connection with the acquisition, debt financing, asset
management and sale of the REIT’s assets.  Specifically, BHT Advisors or its
affiliates received acquisition and advisory fees of up to 2.5% of (1) the
purchase price of real estate investments acquired directly by the REIT,
including any debt attributable to these investments or (2) when the REIT make
an investment indirectly through another entity, the REIT’s pro rata share of
the gross asset value of real estate investments held by that entity.  BHT
Advisors or its affiliates also received up to 0.5% of the contract purchase
price of each asset purchased or the principal amount of each loan made by the
REIT for reimbursement of expenses related to making the investment.  BHT
Advisors or its affiliates were also entitled to a debt financing fee equal to
1% of the amount of any debt made available to the REIT.  The agreement to
receive these fees after August 31, 2012, remains in full force and effect with
respect only to the development of Two BriarLake Plaza until the earlier to
occur of (1) the REIT ceasing development in a manner that is reasonably
consistent with the approved development plan or (2) BHT Advisors having
received the last payment from the REIT in connection with that development.

 

Schedule 6.15 - Page 1

--------------------------------------------------------------------------------


 

License Agreement

 

On August 31, 2012, the REIT entered into a license agreement with Behringer
Harvard Holdings, LLC regarding its use of the “Behringer Harvard” name and
logo.

 

Property Management Office Leases

 

HPT Management leases management office space from the REIT’s Subsidiaries that
own the properties managed by HPT Management.  Each management office lease is
approved by the REIT’s board of directors and based on current market rental
rates.

 

Schedule 6.15 - Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.21(a)

 

SUBSIDIARIES OF REIT

 

See Attached.

 

Schedule 6.21(a) - Page 1

--------------------------------------------------------------------------------


 

Schedule 6.21(a) — Subsidiaries of REIT

 

Legal Entity Name

 

Domestic
Jurisdiction

 

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

10/120 South Riverside Fee LLC

 

Delaware

 

Behringer Harvard 10/120 South Riverside Plaza, LLC

 

Direct

 

100.00

%

10/120 South Riverside Property, LLC

 

Delaware

 

Behringer Harvard 10/120 South Riverside Plaza, LLC

 

Direct

 

100.00

%

222 South Riverside Property LLC

 

Delaware

 

Behringer Harvard South Riverside Holding Business Trust

 

Direct

 

100.00

%

17th Ludlow Property, L.L.C.

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

89.90

%

17th Ludlow Property, L.L.C.

 

Delaware

 

IPC United Plaza Fee Manager, Inc.

 

Direct

 

0.10

%

200 S. Wacker Member, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

21 ESS, LLC

 

Delaware

 

IPC Fifth Third Holdings, LLC

 

Direct

 

100.00

%

Arch 1650 Partners, L.P.

 

Delaware

 

IPC Philadelphia Holdings LLC

 

Direct

 

99.9999

%

Arch 1650 Partners, L.P.

 

Delaware

 

IPC Philadelphia Management LLC

 

Direct

 

0.0001

%

Behringer Harvard 10/120 South Riverside Plaza Holding Business Trust

 

Maryland

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard 10/120 South Riverside Plaza, LLC

 

Delaware

 

Behringer Harvard 10/120 South Riverside Plaza Holding Business Trust

 

Direct

 

100.00

%

Behringer Harvard 101 South Tryon GP, LLC

 

Delaware

 

Tier Operating Partnership I LP

 

Direct

 

100.00

%

Behringer Harvard 101 South Tryon LP

 

Delaware

 

Behringer Harvard 101 South Tryon GP, LLC

 

Direct

 

0.10

%

Behringer Harvard 101 South Tryon LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard 1325 G Street, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard 1650 Arch, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard 600 Superior Avenue GP Holding, Inc.

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

1,000 shares

 

Behringer Harvard 600 Superior Avenue GP, LLC

 

Delaware

 

Behringer Harvard 600 Superior Avenue GP Holding, Inc.

 

Direct

 

100.00

%

Behringer Harvard 600 Superior Avenue LP

 

Delaware

 

Behringer Harvard 600 Superior Avenue GP, LLC

 

Direct

 

0.10

%

Behringer Harvard 600 Superior Avenue LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard (Alberta) ULC

 

Alberta, Canada

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Alamo Plaza H, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Alexander Road, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Arch Note, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Briarlake Land GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Briarlake Land LP

 

Delaware

 

Behringer Harvard Briarlake Land GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Briarlake Land LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Briarlake Plaza Member, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Briarlake Plaza Owner, LLC

 

Delaware

 

Behringer Harvard Briarlake Plaza Member, LLC

 

Direct

 

100.00

%

Behringer Harvard Buena Vista Plaza GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Buena Vista Plaza LP

 

Delaware

 

Behringer Harvard Buena Vista Plaza GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Buena Vista Plaza LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Burnett Plaza GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Burnett Plaza LP

 

Texas

 

Behringer Harvard Burnett Plaza GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Burnett Plaza LP

 

Texas

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Cayman Ltd.

 

Cayman Islands

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard CentrePort Office GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard CentrePort Office LP

 

Texas

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard CentrePort Office LP

 

Texas

 

Behringer Harvard CentrePort Office GP, LLC

 

Direct

 

0.10

%

Behringer Harvard City Centre Fee LLC

 

Delaware

 

Behringer Harvard City Centre Owner LLC

 

Direct

 

100.00

%

Behringer Harvard City Centre Owner LLC

 

Delaware

 

Behringer Harvard City Centre Parent LLC

 

Direct

 

100.00

%

Behringer Harvard City Centre Parent LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Colorado Building H, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

 

Schedule 6.21(a) - Page 2

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic
Jurisdiction

 

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

Behringer Harvard Debenture, Inc.

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard El Camino Real GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard El Camino Real LP

 

Delaware

 

Behringer Harvard El Camino Real GP, LLC

 

Direct

 

0.10

%

Behringer Harvard El Camino Real LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Eldridge Land GP, LLC

 

Texas

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Eldridge Land LP

 

Texas

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Eldridge Land LP

 

Texas

 

Behringer Harvard Eldridge Land GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Eldridge Place GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Eldridge Place LP

 

Delaware

 

Behringer Harvard Eldridge Place GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Eldridge Place LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Equity Drive II GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Equity Drive II LP

 

Delaware

 

Behringer Harvard Equity Drive II GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Equity Drive II LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Lawson Commons, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard One Financial Plaza Chicago Holding Business Trust

 

Maryland

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard One Financial Plaza Chicago, LLC

 

Delaware

 

Behringer Harvard One Financial Plaza Chicago Holding Business Trust

 

Direct

 

100.00

%

Tier Operating Partnership LP

 

Texas

 

Tier Business Trust

 

Direct

 

0.9984995

%

Tier Operating Partnership LP

 

Texas

 

Tier Partners, LLC

 

Direct

 

0.00567

%

Tier Operating Partnership LP

 

Texas

 

Tier GP, Inc.

 

Direct

 

0.0000001

%

Tier Operating Partnership LP

 

Texas

 

Third Party Investor

 

Direct

 

0.14437

%

Behringer Harvard Paces West, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Pratt H, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard South Riverside Holding Business Trust

 

Maryland

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard South Riverside, LLC

 

Delaware

 

222 South Riverside Property LLC

 

Direct

 

100.00

%

Behringer Harvard Terrace GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Terrace LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Terrace LP

 

Delaware

 

Behringer Harvard Terrace GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Texas Street GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Texas Street LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Texas Street LP

 

Delaware

 

Behringer Harvard Texas Street GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Three Parkway Holding, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Three Parkway, LLC

 

Delaware

 

Behringer Harvard Three Parkway Holding, LLC

 

Direct

 

100.00

%

Behringer Harvard Wayside, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Western Portfolio GP, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Western Portfolio LP

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

99.90

%

Behringer Harvard Western Portfolio LP

 

Delaware

 

Behringer Harvard Western Portfolio GP, LLC

 

Direct

 

0.10

%

Behringer Harvard Woodcrest Holding, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Behringer Harvard Woodcrest I, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

Behringer Harvard Woodcrest II, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

Behringer Harvard Woodcrest III, LLC

 

Delaware

 

Behringer Harvard Woodcrest Holding, LLC

 

Direct

 

100.00

%

Behringer Harvard Woodcrest IV, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Tier BT, Inc.

 

Delaware

 

TIER REIT, Inc.

 

Direct

 

1,000 Shares

 

Tier Business Trust

 

Maryland

 

Tier BT, Inc.

 

Direct

 

100.00

%

 

Schedule 6.21(a) - Page 3

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic
Jurisdiction

 

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

Tier Partners, LLC

 

Delaware

 

TIER REIT, Inc.

 

Direct

 

100.00

%

Tier GP, Inc.

 

Delaware

 

TIER REIT, Inc.

 

Direct

 

1,000 Shares

 

Finance Co. I, LLC

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

100.00

%

IPC (US) Realty Holdings III, Inc.

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC (US), Inc.

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

IPC (US), Inc.

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

IPC 500 Pratt Street Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

IPC 500 Pratt Street, LLC

 

Delaware

 

IPC 500 Pratt Street Holdings, LLC

 

Direct

 

100.00

%

IPC Commercial Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

IPC Commercial Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Commercial Holdings Management, LLC

 

Delaware

 

IPC Commercial Holdings Management, Inc.

 

Direct

 

1.00

%

IPC Commercial Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Commercial Holdings, LLC

 

Delaware

 

IPC Commercial Holdings Management, LLC

 

Direct

 

1.00

%

IPC Commercial Properties Management, LLC

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

99.00

%

IPC Commercial Properties Management, LLC

 

Delaware

 

IPC Commercial Properties Management, Inc.

 

Direct

 

1.00

%

IPC Commercial Properties Management, Inc.

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

100.00

%

IPC Commercial Properties, LLC

 

Delaware

 

IPC Commercial Holdings, LLC

 

Direct

 

99.00

%

IPC Commercial Properties, LLC

 

Delaware

 

IPC Commercial Properties Management, LLC

 

Direct

 

1.00

%

IPC Fifth Third Holdings, LLC

 

Delaware

 

IPC Retail Properties, LLC

 

Direct

 

100.00

%

IPC Florida III Holdings, LLC

 

Delaware

 

IPC (US) Realty Holdings III, Inc.

 

Direct

 

100.00

%

IPC Florida III Management, Inc.

 

Delaware

 

IPC Florida III Holdings, LLC

 

Direct

 

100.00

%

IPC Florida III, LLC

 

Delaware

 

IPC Florida III Holdings, LLC

 

Direct

 

99.00

%

IPC Florida III, LLC

 

Delaware

 

IPC Florida III Management, Inc.

 

Direct

 

1.00

%

IPC Loop Central GP, Inc.

 

Delaware

 

IPC Loop Central Holdings, LLC

 

Direct

 

100.00

%

IPC Loop Central Holdings, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

IPC Loop Central, LP

 

Delaware

 

IPC Loop Central Holdings, LLC

 

Direct

 

99.00

%

IPC Loop Central, LP

 

Delaware

 

IPC Loop Central GP, Inc.

 

Direct

 

1.00

%

IPC Louisville Properties, LLC

 

Delaware

 

IPC LP/WP Holdings, LLC

 

Direct

 

100.00

%

IPC LP/WP Holdings, LLC

 

Delaware

 

IPC Commercial Properties, LLC

 

Direct

 

54.55

%

IPC LP/WP Holdings, LLC

 

Delaware

 

IPC Office Properties, LLC

 

Direct

 

45.45

%

IPC Management Holdings, Inc.

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

IPC Maryland I GP, Inc.

 

Delaware

 

IPC Maryland I Holdings, LLC

 

Direct

 

100.00

%

IPC Maryland I Holdings, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Maryland I, LP

 

Delaware

 

IPC Maryland I Holdings, LLC

 

Direct

 

99.90

%

IPC Maryland I, LP

 

Delaware

 

IPC Maryland I GP, Inc.

 

Direct

 

0.10

%

IPC MetroCenter Holdings, LLC

 

Delaware

 

IPC Retail Properties, LLC

 

Direct

 

100.00

%

IPC MetroCenter, LLC

 

Delaware

 

IPC MetroCenter Holdings, LLC

 

Direct

 

100.00

%

IPC Nevada Realty, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC New Orleans I, LLC

 

Delaware

 

IPC NOI Holdings, LLC

 

Direct

 

1.00

%

IPC New Orleans I, LLC

 

Delaware

 

IPC NOI Management, LLC

 

Direct

 

99.00

%

IPC New York Properties, LLC

 

Delaware

 

IPC Commercial Properties, LLC

 

Direct

 

100.00

%

IPC NOI Holdings Inc.

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC NOI Holdings Management, LLC

 

Delaware

 

IPC NOI Holdings Inc.2

 

Direct

 

99.00

%

 

Schedule 6.21(a) - Page 4

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic
Jurisdiction

 

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

IPC NOI Holdings Management, LLC

 

Delaware

 

IPC NOI Holdings Management, Inc.1

 

Direct

 

1.00

%

IPC NOI Holdings, LLC

 

Delaware

 

IPC NOI Holdings Inc.2

 

Direct

 

86.86

%

IPC NOI Holdings, LLC

 

Delaware

 

IPC NOI Holdings Management, LLC1

 

Direct

 

1.00

%

IPC NOI Management, Inc.

 

Delaware

 

IPC NOI Holdings, LLC

 

Direct

 

100.00

%

IPC NOI Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

IPC NOI Management, LLC

 

Delaware

 

IPC NOI Holdings, LLC2

 

Direct

 

99.00

%

IPC NOI Management, LLC

 

Delaware

 

IPC NOI Management, Inc.1

 

Direct

 

1.00

%

IPC Office Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

IPC Office Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Office Holdings Management, LLC

 

Delaware

 

IPC Office Holdings Management, Inc.

 

Direct

 

1.00

%

IPC Office Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Office Holdings, LLC

 

Delaware

 

IPC Office Holdings Management, LLC

 

Direct

 

1.00

%

IPC Office Properties Management, LLC

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

99.00

%

IPC Office Properties Management, LLC

 

Delaware

 

IPC Office Properties Management, Inc.

 

Direct

 

1.00

%

IPC Office Properties Management, Inc.

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

100.00

%

IPC Office Properties, LLC

 

Delaware

 

IPC Office Holdings, LLC

 

Direct

 

99.00

%

IPC Office Properties, LLC

 

Delaware

 

IPC Office Properties Management, LLC

 

Direct

 

1.00

%

IPC Philadelphia Holdings LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

89.99999

%

IPC Philadelphia Holdings LLC

 

Delaware

 

Behringer Harvard 1650 Arch, LLC

 

Direct

 

10.00001

%

IPC Philadelphia Management Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

IPC Philadelphia Management LLC

 

Delaware

 

IPC Philadelphia Management Inc.

 

Direct

 

100.00

%

IPC Prime Equity, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Real Estate Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

100.00

%

IPC Realty, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Realty II, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Retail Holdings Management, Inc.

 

Delaware

 

IPC Management Holdings, Inc.

 

Direct

 

100.00

%

IPC Retail Holdings Management, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Retail Holdings Management, LLC

 

Delaware

 

IPC Retail Holdings Management, Inc.

 

Direct

 

1.00

%

IPC Retail Holdings, LLC

 

Delaware

 

IPC Realty, LLC

 

Direct

 

99.00

%

IPC Retail Holdings, LLC

 

Delaware

 

IPC Retail Holdings Management, LLC

 

Direct

 

1.00

%

IPC Retail Properties Management Inc.

 

Delaware

 

IPC Retail Holdings Management, Inc.

 

Direct

 

100.00

%

IPC Retail Properties Management, LLC

 

Delaware

 

IPC Retail Holdings, LLC

 

Direct

 

99.00

%

IPC Retail Properties Management, LLC

 

Delaware

 

IPC Retail Properties Management Inc.

 

Direct

 

1.00

%

IPC Retail Properties, LLC

 

Delaware

 

IPC Retail Holdings, LLC

 

Direct

 

99.00

%

IPC Retail Properties, LLC

 

Delaware

 

IPC Retail Properties Management, LLC

 

Direct

 

1.00

%

IPC United Plaza Fee Manager, Inc.

 

Delaware

 

IPC United Plaza, L.P.

 

Direct

 

100.00

%

IPC United Plaza GP, LLC

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

100.00

%

IPC United Plaza Lease, LP

 

Delaware

 

17th Ludlow Property, LLC

 

Direct

 

99.90

%

IPC United Plaza Lease, LP

 

Delaware

 

IPC United Plaza Management, Inc.

 

Direct

 

0.10

%

IPC United Plaza Management, Inc.

 

Delaware

 

17th Ludlow Property, LLC

 

Direct

 

100.00

%

IPC United Plaza, L.P.

 

Delaware

 

IPC Realty II, LLC

 

Direct

 

99.90

%

IPC United Plaza, L.P.

 

Delaware

 

IPC United Plaza GP, LLC

 

Direct

 

0.10

%

IPC/Amerimar Management Co., LLC

 

Delaware

 

IPC Real Estate Management LLC

 

Direct

 

51.00

%

 

Schedule 6.21(a) - Page 5

--------------------------------------------------------------------------------


 

Legal Entity Name

 

Domestic
Jurisdiction

 

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

OFP Equity LLC

 

Delaware

 

Behringer Harvard One Financial Plaza Chicago, LLC

 

Direct

 

100.00

%

OFP Illinois Services LLC

 

Delaware

 

One Financial Place Holding LLC

 

Direct

 

100.00

%

One Financial Place Holding LLC

 

Delaware

 

OFP Equity LLC

 

Direct

 

100.00

%

One Financial Place Property LLC

 

Delaware

 

One Financial Place Holding LLC

 

Direct

 

100.00

%

TIC Alamo Plaza 5, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Alamo Plaza 7, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Alamo Plaza 9, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 2, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 3, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 4, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 5, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 6, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 7, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 8, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Colorado Building 10, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 1, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 2, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 4, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 5, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 6, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 8, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 9, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 10, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 11, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 13, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 15, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 16, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 17, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 18, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 19, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 23, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 24, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

TIC Pratt 25, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Tier Acquisitions, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Tier Property Investments, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Tier Property Management, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Woodcrest Road Associates, L.P.

 

Pennsylvania

 

Behringer Harvard Woodcrest I, LLC

 

Direct

 

0.10

%

Woodcrest Road Associates, L.P.

 

Pennsylvania

 

Behringer Harvard Woodcrest II, LLC

 

Direct

 

99.90

%

Woodcrest Road Associates II, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Woodcrest Road Urban Renewal, LLC

 

New Jersey

 

Behringer Harvard Woodcrest III, LLC

 

Direct

 

100.00

%

 

Schedule 6.21(a) - Page 6

--------------------------------------------------------------------------------


 

SCHEDULE 6.21(b)

 

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

See Attached.

 

Schedule 6.21(b) - Page 1

--------------------------------------------------------------------------------


 

Schedule 6.21(b) - Unconsolidated Affiliates of REIT and its Subsidiaries

 

Legal Entity Name

 

Domestic
Jurisdiction

 

Ownership

 

Ownership
Form

 

Current
Holdings

 

 

 

 

 

 

 

 

 

 

 

200 S. Wacker Member, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

1301 Chestnut Associates, L.P.

 

Delaware

 

Behringer Harvard Wanamaker Holdings, LLC

 

Direct

 

59.40

%

Behringer Harvard Wanamaker Holdings, LLC

 

Delaware

 

IPC (US), Inc.

 

Direct

 

100.00

%

IPC Wanamaker GP, Inc.

 

Delaware

 

Behringer Harvard Wanamaker Holdings, LLC

 

Direct

 

60.00

%

Paces West JV, LLC

 

Delaware

 

Paces West Member, LLC

 

Direct

 

10.00

%

Paces West Member, LLC

 

Delaware

 

Tier Operating Partnership LP

 

Direct

 

100.00

%

Philadelphia Center Realty Associates, L.P.

 

Delaware

 

1301 Chestnut Associates, L.P.

 

Direct

 

89.00

%

Philadelphia Center Realty Associates, L.P.

 

Delaware

 

PRCA Limited Partner, L.L.C.

 

Direct

 

11.00

%

PRCA Limited Partner, L.L.C.

 

Delaware

 

1301 Chestnut Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease GP, Inc.

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease, LLC

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Office Lease, LP

 

Delaware

 

Wanamaker Office Lease, LLC

 

Direct

 

99.90

%

Wanamaker Office Lease, LP

 

Delaware

 

Wanamaker Office Lease GP, Inc.

 

Direct

 

0.01

%

Wanamaker Retail Lease Holdings, LLC

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Retail Lease Manager, Inc.

 

Delaware

 

Philadelphia Center Realty Associates, L.P.

 

Direct

 

100.00

%

Wanamaker Retail Lease, LLC

 

Delaware

 

Wanamaker Retail Lease Holdings, LLC

 

Direct

 

99.90

%

Wanamaker Retail Lease, LLC

 

Delaware

 

Wanamaker Retail Lease Manager, Inc.

 

Direct

 

0.01

%

 

Schedule 6.21(b) - Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 6.22

 

LEASES

 

Payment Defaults Over 60 Days

 

1650 Arch Street:

 

Fuel Recharge Yourself III - $4.00 (Tenant Reimbursement — Keys)

 

440 S. LaSalle:

 

GSA Comp of Currency - $9,759.00 (CAM Jan-Sept)

 

METRA - $44,960 (Tenant Reimbursement — Other)

 

Morgan Stanley - $50.97 (CAM Sep Balance and storage)

 

X-Change - $25.12 (Tenant Reimbursement — Other)

 

Goldman Sachs

 

-

 

$

61.18

 

(Late fees June & July)

Goldman Sachs

 

-

 

$

3,331.61

 

(Tenant Reimbursement — Other)

Goldman Sachs

 

-

 

$

1,211.83

 

(Tenant Reimbursement — Direct Utility)

Sub Total Goldman Sachs

 

$

4,604.62

 

 

 

 

 

 

 

 

Nexus Risk Management

 

$

3.65

 

(Tenant Reimbursement — Keys)

Nexus Risk Management

 

$

7,717.74

 

(Base Rent — Sept & Oct)

Nexus Risk Management

 

$

6,551.54

 

(CAM & CAT — Sept & Oct)

Sub Total Nexus Risk Management

 

$

14,272.93

 

 

 

IPC Systems - $458.00 (Tenant Reimbursement — Direct Utility)

 

Cunningham Commodities - $15.00 (Tenant Reimbursement — Other)

 

111 Woodcrest:

 

Vesta Abstract - $121.81 (Tenant Reimbursement — Direct Utility)

 

Schedule 6.22 - Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 6.23

 

PROPERTY

 

(ii)

 

At the Loop Central property in Houston, Texas, there is curtain wall distress
that appears to be related to settlement of the slab-on-grade, which has caused
the first floor window system to pull away from its anchorage at the window head
with separations of up to approximately two inches occurring in the worst
locations.  The window system needs to be repaired to restore the structural
capacity of the window system.

 

At the Colorado Building in Washington, D.C., there are structural repairs
needed to the concrete vault area underneath sidewalks resulting from water
penetration.  Work is scheduled to be done in early 2014, which will include
waterproofing these areas.

 

(iii)

 

The Buckingham Athletic Club located in the Annex at 440 S. LaSalle experienced
a recent flood causing damage to the spin/aerobic room wood floor.  The
mitigation cost is estimated to be $73,500 and is covered under the property’s
insurance less the deducible.  The damages were a result of a mechanical failure
of the club’s swimming pool circulation and filtration system.  The pool and spa
mechanical system are being replaced and will concurrently be brought into
compliance with the Virginia Graeme Baker Pool and Spa Safety Act.  We are
currently getting permits for the work and bidding the project.

 

(viii)

 

The Hurstbourne Business Center in Louisville, KY, which is comprised of the
Hurstbourne Place, Hurstbourne Park and Hurstbourne Plaza properties, is
assessed as one allocated tax parcel.

 

MetroCenter in Nashville, TN is three buildings on two tax parcels.  The main
tower is separately assessed, but the other two buildings are assessed as one
allocated tax parcel.

 

One & Two Chestnut in Worcester, MA are assessed as one 91%/9% tax parcel.

 

CentrePort I & II in Ft. Worth, TX are assessed as one 49.81%/50.19% tax parcel.

 

One & Two Eldridge Place in Houston, TX are assessed as one 46.15%/53.85% tax
parcel.

 

(ix)

 

See Schedule 6.10 regarding current tax audits.

 

(xi)

 

See (iii) above for description of recent flood event at 440 S. LaSalle.

 

Schedule 6.23 - Page 1

--------------------------------------------------------------------------------


 

(xiii)

 

The Chicago Options Exchange Building Corporation has a Right of First Refusal
to purchase 440 S. LaSalle and the corner parcel under the CBOE Declaration and
Adjoining Owners Agreement.

 

(xiv)

 

Tier Operating Partnership LP (“Tier OP”) is a party to the Sixth Amended and
Restated Property Management and Leasing Agreement, as amended, dated August 31,
2012, by and among TIER REIT, Inc., Tier OP and HPT Management Services, LLC
(“HPT”).

 

By assignment and assumption, IPC Florida III, LLC is a party to the Management
Agreement, dated December 31, 2001, between Wells Management Company, Inc.,
managing agent for Wells Operating Partnership, L.P., and Mainsail Management
Group, Inc.

 

(xvi)

 

Service Agreements at Mortgaged Properties Not Terminable Upon 30 Days’ Notice:

 

Property and Service

 

Provider

 

Effective Date of Agreement

111 Woodcrest

 

 

 

 

Fire Panel Monitoring

 

The Protection Bureau

 

March 4, 2011

Electricity

 

Liberty Power

 

October 25, 2012

Elevator Maintenance

 

ThyssenKrupp Elevator Corp.

 

December 21, 2010

 

 

 

 

 

1650 Arch

 

 

 

 

Steam

 

Trigen Energy Corp.

 

January 25, 1999

Electricity

 

Exelon Energy Company

 

January 6, 2011

AED Maintenance

 

Physio-Control, Inc./

Cheasapeake AED Services

 

December 20, 2011

Elevator Maintenance

 

Otis Elevator Company

 

November 21, 2011

Trash Compactor Lease

 

National Equipment Solutions

 

June 20, 2013

Copier Lease

 

Leaf Commercial Capital

 

August 27, 2012

Copier Maintenance

 

OCE

 

August 27, 2012

Telephone Equipment Lease

 

Ascentium Capital/Expert Solutions

 

December 2, 2013

 

 

 

 

 

CentrePort

 

 

 

 

Electricity

 

GEXA Energy

 

June 24, 2013

 

 

 

 

 

Three Eldridge

 

 

 

 

Electricity

 

GEXA Energy

 

June 1, 2013

Elevator Maintenance

 

ThyssenKrupp Elevator Corp.

 

November 18, 2009

AED Maintenance

 

Physio-Control, Inc./ Cheasapeake AED Services

 

December 20, 2011

 

Schedule 6.23 - Page 2

--------------------------------------------------------------------------------


 

440 S. LaSalle St.

 

 

 

 

Copier Lease

 

Canon Business

 

December 15, 2011

Electricity Supplier

 

Direct Energy

 

December 2013

Elevator Maintenance

 

ThyssenKrupp Elevator Corp.

 

September 1, 2012

Phone Lines

 

First Communication

 

August 2013

Electricity

 

ComEd

 

N/A

Tax Consultants

 

Finkel Martwick & Colson PC

 

January 1, 2012

 

 

 

 

 

5104 Eisenhower

 

 

 

 

Telephone/Internet

 

Bright House Business Solutions

 

September 6, 2013

 

Construction Contracts at Mortgaged Properties:

 

Property and Project

 

Contractor

 

Effective Date of Agreement

1650 Arch

 

 

 

 

17th Floor Restrooms

 

Lakash Constructors, Inc.

 

November 4, 2013

17th Floor Common Corridors

 

Lakash Constructors, Inc.

 

November 4, 2013

Motor Control Center Replacement

 

Goldhorn Electrical Construction

 

September 12, 2013

 

 

 

 

 

Three Eldridge

 

 

 

 

Site Store Room

 

MAPP Construction

 

July 17, 2013

 

 

 

 

 

440 S. LaSalle St.

 

 

 

 

Lobby Renovation

 

Executive Construction-GC

 

July 17, 2013

Lobby Renovation

 

Cabworks — elevator interiors

 

October 10, 2013

Lobby Renovation

 

Midco — turnstiles

 

May 31, 2013

Lobby Renovation

 

Solomon Cordwell Buenz- Architect

 

June 1, 2012

Garage Deck Repairs

 

Golf Construction

 

August 29, 2013

Garage Deck Engineer

 

Desman, Inc. — Professional Services Agreement

 

February 25, 2013

Refrigeration Exhaust Detection System

 

Competitive Piping Systems

 

August 6, 2013

Metra Coil Replacement

 

Monaco Mechanical

 

October 14, 2013

X-Change TI

 

Edison Construction Company

 

February 12, 2013

Andrie Trading TI

 

Executive Construction

 

September 27, 2013

 

See Section 6.23(xiv) regarding the property management agreements for the
Mortgaged Properties.

 

Schedule 6.23 - Page 3

--------------------------------------------------------------------------------


 

SCHEDULE 6.25

 

MATERIAL LOAN AGREEMENTS

 

Loan Agreements binding upon Borrower and/or Guarantors

 

250 West Pratt, Baltimore, MD

 

Guaranty of Recourse Obligations made by TIER REIT, Inc. as guarantor in favor
of Citigroup Global Markets Realty Corp.

 

Lawson Commons, St. Paul, MN

 

Indemnity Agreement by Behringer Harvard Lawson Commons, LLC and TIER REIT, Inc.
in favor of Bear Stearns Commercial Mortgage, Inc. regarding Lawson Commons

 

Buena Vista, Burbank, CA

 

Indemnity Agreement by Behringer Harvard Buena Vista Plaza LP and TIER
REIT, Inc. in favor of Bear Stearns Commercial Mortgage, Inc. regarding Buena
Vista Plaza

 

1325 G Street, Washington, D.C.

 

Indemnity Agreement made by Behringer Harvard 1325 G Street, LLC and TIER
REIT, Inc. in favor of Bear Stearns Commercial Mortgage, Inc.

 

Woodcrest Plaza, Cherry Hill, NJ

 

Loan Agreement between Citigroup Global Markets Realty Corp. and Woodcrest Road
Associates, L.P. and Woodcrest Road Urban Renewal, LLC

 

Guaranty of Recourse Obligations made by TIER REIT, Inc., as guarantor in favor
of Citigroup Global Markets Realty Corp.

 

Burnett Plaza, Ft. Worth, TX

 

Loan Assumption and Substitution Agreement by and among TIER REIT, Inc.,
Behringer Harvard Burnett Plaza LP, Burnett Plaza Associates, L.P., in favor of
LaSalle Bank National Association, as Trustee and REMIC Administrator for Banc
of America Commercial Mortgage, Inc., Commercial Mortgage Pass-Through
Certificates, Series 2005-6, and Brandywine Acquisition Partners

 

Tax and Insurance Payment Guaranty to induce Bank of America to make a loan to
Burnett Plaza Associates, L.P. (assumed by TIER REIT, Inc.).

 

Schedule 6.25 - Page 1

--------------------------------------------------------------------------------


 

Paces West, Atlanta, GA

 

Indemnity Agreement made by Paces West Owner, LLC and TIER REIT, Inc., in favor
of U.S. Bank National Association, as Trustee for the registered holders of Bear
Stearns Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through
Certificates, Series 2006-PWR 13

 

222 Riverside, Chicago, IL

 

Loan Agreement between Greenwich Capital Financial Products, Inc. and Behringer
Harvard South Riverside, LLC

 

Guaranty Agreement made by TIER REIT, Inc., in favor of Greenwich Capital
Financial Products, Inc.

 

The Terraces, Austin, TX

 

Guaranty of Recourse Obligations made by TIER REIT, Inc., in favor of Lehman
Brothers Bank, FSB

 

Bank of America Plaza, Charlotte, NC

 

Guaranty of Recourse Obligations made by TIER REIT, Inc., in favor of Citigroup
Global Markets Realty Corp.

 

Three Parkway, Philadelphia, PA

 

Loan Agreement between JP Morgan Chase Bank, N.A. and Behringer Harvard Three
Parkway, LLC

 

Environmental Indemnity Agreement by Behringer Harvard Three Parkway, LLC, in
favor of JPMorgan Chase Bank, N.A.

 

Guaranty Agreement made by TIER REIT, Inc., in favor of JPMorgan Chase Bank,
N.A.

 

Fifth Third Center, Cleveland, OH

 

Environmental Indemnity Agreement by Behringer Harvard 600 Superior Avenue LP,
in favor of JPMorgan Chase Bank, N.A.

 

Guaranty Agreement made by TIER REIT, Inc., in favor of JPMorgan Chase Bank,
N.A.

 

Eldridge Place, Houston, TX

 

Environmental Indemnity Agreement by Behringer Harvard Eldridge Place LP, in
favor of Wachovia Bank, National Association

 

Guaranty Agreement made by TIER REIT, Inc., for the benefit of Wachovia Bank,
National Association

 

Schedule 6.25 - Page 2

--------------------------------------------------------------------------------


 

One BriarLake Plaza, Houston, TX

 

Loan Agreement dated as of July 22, 2011 executed by Behringer Harvard Briarlake
Plaza LP, as Borrower, Behringer Harvard REIT I, Inc., as Borrower Principal and
Bank of America, N.A., as Lender, for the mortgage loan.

 

Guaranty Agreement made by TIER REIT, Inc. dated as of July 22, 2011 in favor of
SBAF Mortgage Fund I/Lender, LLC, for the mezzanine loan.

 

200 South Wacker, Chicago, IL

 

Limited Recourse Guaranty dated as of June 9, 2011, executed by Behringer
Harvard REIT I, Inc. and other unaffiliated parties in favor of Citibank, N.A.,
for the mortgage loan

 

Limited Recourse Guaranty dated as of June 9, 2011, executed by Behringer
Harvard REIT I, Inc. and other unaffiliated parties in favor of Starwood
Property Mortgage, L.L.C., as mezzanine lender, for the mezzanine loan

 

Wanamaker Building, Philadelphia, PA

 

Guaranty of Recourse Obligations, dated as of January 14, 2013, by Gerald M.
Marshall, TIER REIT, Inc. and Theodore M. Serure in favor of Morgan Stanley
Mortgage Capital Holdings LLC

 

Two BriarLake Plaza Construction Loan, Houston, TX

 

Guaranty Agreement, dated October 2, 2012, by TIER REIT, Inc. in favor of U.S.
Bank National Association and the lenders from time to time party to that
certain Construction Loan Agreement, dated as of October 2, 2012

 

Schedule 6.25 - Page 3

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

See the Borrowing Base Certificate for the period ending 9/30/13 for
Calculation.

 

Schedule 9 - Page 1

--------------------------------------------------------------------------------